

EXHIBIT 10.1
EXECUTION VERSION

--------------------------------------------------------------------------------

Deal CUSIP 03416EAF8
364-Day Revolving Loan CUSIP 03416EAH4
Five-Year Revolving Loan CUSIP 03416EAG6
Five-Year Term Loan CUSIP 03416EAJ0
Seven-Year Term Loan CUSIP 03416EAK7


CREDIT AGREEMENT

DATED AS OF JANUARY 11, 2019

AMONG

THE ANDERSONS, INC.,

THE LENDERS,

U.S. BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT


BANK OF AMERICA, N.A.,
BMO HARRIS BANK N.A.,
BANK OF THE WEST,
FIFTH THIRD BANK,
and
ABN AMRO CAPITAL USA LLC,
AS CO-SYNDICATION AGENTS


BRANCH BANKING AND TRUST COMPANY and CITIBANK, N.A.,
AS CO-DOCUMENTATION AGENTS

AND
U.S. BANK NATIONAL ASSOCIATION,
FARM CREDIT MID-AMERICA, PCA,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BMO HARRIS BANK N.A.,
BANK OF THE WEST,
FIFTH THIRD BANK, and
ABN AMRO CAPITAL USA LLC,
AS JOINT LEAD ARRANGERS and JOINT BOOK RUNNERS





--------------------------------------------------------------------------------





 
Table of Contents
Page
 
 
 
ARTICLE I
 DEFINITIONS
1
1.1.
Definitions
1
1.2.
Loan Classes
32
1.3.
Computation of Time Periods
32
1.4.
Other Definitional Terms; Interpretative Provisions
32
ARTICLE II
 THE CREDITS
33
2.1.
Commitment
33
2.2.
Required Payments; Termination
34
2.3.
Ratable Loans; Types of Advances
34
2.4.
Swing Line Loans
34
2.5.
Commitment Fees
36
2.6.
Minimum Amount of Each Revolving Advance
36
2.7.
Reductions in Aggregate Commitment; Optional Principal Payments
36
2.8.
Method of Selecting Types and Interest Periods for New Revolving Advances
37
2.9.
Conversion and Continuation of Outstanding Advances; Maximum Number of Interest
Periods
37
2.10.
Interest Rates
38
2.11.
Rates Applicable After Event of Default
39
2.12.
Method of Payment; Repayment of Term Loans.
39
2.13.
Noteless Agreement; Evidence of Indebtedness
40
2.14.
Telephonic Notices
41
2.15.
Interest Payment Dates; Interest and Fee Basis
41
2.16.
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
41
2.17.
Lending Installations
42
2.18.
Non-Receipt of Funds by the Administrative Agent
42
2.19.
Facility LCs
42
2.20.
Replacement of Lender
47
2.21.
Limitation of Interest
47
2.22.
Defaulting Lenders
48
2.23.
[Reserved]
52
2.24.
Judgment Currency
52
2.25.
Increase Option
52
2.26.
Extensions of 364-Day Revolving Commitments
54
ARTICLE III
 YIELD PROTECTION; TAXES
56
3.1.
Yield Protection
56
3.2.
Changes in Capital Adequacy Regulations
57
3.3.
Availability of Types of Advances; Adequacy of Interest Rate
58
3.4.
Funding Indemnification
59
3.5.
Taxes
59
3.6.
Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity
63
3.7.
Illegality
63
ARTICLE IV
 CONDITIONS PRECEDENT
64
4.1.
Initial Credit Extension
64
4.2.
Each Credit Extension
66
4.3.
Each 364-Day Revolving Loan
67






--------------------------------------------------------------------------------




ARTICLE V
REPRESENTATIONS AND WARRANTIES
67
5.1.
Litigation and Proceeds
67
5.2.
Other Agreements
68
5.3.
Licenses, Patents, Copyrights, Trademarks and Trade Names
68
5.4.
Liens
68
5.5.
Location of Assets; Chief Executive Office
68
5.6.
Tax Liabilities
68
5.7.
Indebtedness
68
5.8.
Affiliates
69
5.9.
Environmental Matters
69
5.10.
Existence
69
5.11.
Authority
69
5.12.
Binding Effect
70
5.13.
Correctness of Financial Statements
70
5.14.
Employee Controversies
70
5.15.
Ownership of Properties
70
5.16.
Compliance with Laws and Regulations
70
5.17.
Solvency
70
5.18.
ERISA
70
5.19.
Margin Regulations
71
5.20.
Investment Company Act Not Applicable
71
5.21.
Full Disclosure
71
5.22.
Intellectual Property
71
5.23.
Survival of Warranties
71
5.24.
No Material Adverse Effect; No Default or Event of Default
71
5.25.
Anti-Corruption Laws; Sanctions
71
5.26.
EEA Financial Institution
72
5.27.
Plan Assets; Prohibited Transactions
72
ARTICLE VI
COVENANTS
72
6.1.
Financial Reporting and Other Information
72
6.2.
Conduct of Business
74
6.3.
Insurance
75
6.4.
Financial Covenants
75
6.5.
Employee Plans
75
6.6.
Notice of Suit, Adverse Change in Business or Default
75
6.7.
Use of Proceeds
76
6.8.
Books and Records; Inspection
76
6.9.
Sanctions; Anti-Money Laundering Compliance
76
6.10.
Liens
77
6.11.
Merger
77
6.12.
Secured Indebtedness
78
6.13.
Guarantees and Other Contingent Obligations
78
6.14.
Disposition of Property
79
6.15.
Restricted Payments
79
6.16.
Affiliates
80
6.17.
Investments
80





--------------------------------------------------------------------------------




6.18.
Further Assurances
80
6.19.
Farm Credit Equity.
81
6.20.
Swaps
82
ARTICLE VII
DEFAULTS
82
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
84
8.1.
Acceleration; Remedies
84
8.2.
Application of Funds
86
8.3.
Amendments
87
8.4.
Preservation of Rights
88
8.5.
Rights and Remedies; Waiver of Rights under Farm Credit Act
88
ARTICLE IX
GENERAL PROVISIONS
89
9.1.
Survival of Representations
89
9.2.
Governmental Regulation
89
9.3.
Headings
89
9.4.
Entire Agreement
89
9.5.
Several Obligations; Benefits of this Agreement
90
9.6.
Expenses; Indemnification
90
9.7.
[Reserved]
91
9.8.
Accounting
91
9.9.
Severability of Provisions
92
9.10.
Nonliability of Lenders
92
9.11.
Confidentiality
92
9.12.
Nonreliance
93
9.13.
Disclosure
93
9.14.
USA PATRIOT ACT NOTIFICATION
94
9.15.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
94
ARTICLE X
THE ADMINISTRATIVE AGENT
94
10.1.
Appointment; Nature of Relationship
94
10.2.
Powers
95
10.3.
General Immunity
95
10.4.
No Responsibility for Loans, Recitals, etc.
95
10.5.
Action on Instructions of Lenders
95
10.6.
Employment of Administrative Agents and Counsel
96
10.7.
Reliance on Documents; Counsel
96
10.8.
Administrative Agent’s Reimbursement and Indemnification
96
10.9.
Notice of Event of Default
97
10.10.
Rights as a Lender
97
10.11.
Lender Credit Decision, Legal Representation
97
10.12.
Successor Administrative Agent
98
10.13.
Administrative Agent and Arranger Fees
98
10.14.
Delegation to Affiliates
99
10.15.
Guarantor Releases
99
10.16.
Co-Documentation Agents, Co-Syndication Agents, etc.
99
10.17.
No Advisory or Fiduciary Responsibility
99
10.18.
Certain ERISA Matters.
100
ARTICLE XI
SETOFF; RATABLE PAYMENTS
101





--------------------------------------------------------------------------------




11.1.
Setoff
101
11.2.
Ratable Payments
101
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
102
12.1.
Successors and Assigns
102
12.2.
Participations
102
12.3.
Assignments
104
ARTICLE XIII
NOTICES
107
13.1.
Notices; Effectiveness; Electronic Communication.
107
ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; ELECTRONIC
RECORDS
108
14.1.
Counterparts; Effectiveness
108
14.2.
Electronic Execution of Assignments
108
14.3.
Electronic Records
108
ARTICLE XV
 CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
109
15.1.
CHOICE OF LAW.
109
15.2.
CONSENT TO JURISDICTION.
109
15.3.
WAIVER OF JURY TRIAL.
109







--------------------------------------------------------------------------------





SCHEDULES


SCHEDULE 1 – Commitments


SCHEDULE 1.1(a) – Excluded Subsidiaries


SCHEDULE 1.1(b) – Existing LCs


SCHEDULE 1.1(c) – Material Subsidiaries


SCHEDULE 5.1 – Litigation


SCHEDULE 5.2 – Other Agreements


SCHEDULE 5.7 – Indebtedness


SCHEDULE 5.8 –Affiliates


SCHEDULE 5.9 – Environmental Matters


SCHEDULE 5.14 – Employee Controversies


SCHEDULE 5.15 – Ownership of Properties


SCHEDULE 6.10 – Liens


SCHEDULE 6.17 – Investments


SCHEDULE 6.18 – Guarantors


SCHEDULE 12.2(c) – Farm Credit Voting Participants


EXHIBITS


EXHIBIT A – Form of Compliance Certificate


EXHIBIT B – Form of Assignment and Assumption Agreement


EXHIBIT C-1 – Form of Borrowing Notice


EXHIBIT C-2 – Form of Conversion/Continuation Notice


EXHIBIT C-3 – Form of Payment Notice


EXHIBIT D-1 – Form of 364-Day Revolving Note




--------------------------------------------------------------------------------






EXHIBIT D-2 – Form of Five-Year Revolving Note


EXHIBIT D-3 – Form of Five-Year Term Note


EXHIBIT D-4 – Form of Seven-Year Term Note


EXHIBIT E – Form of Increasing Lender Supplement


EXHIBIT F – Form of Augmenting Lender Supplement


EXHIBIT G – List of Closing Documents


EXHIBIT H – Form of Notice of Obligations





--------------------------------------------------------------------------------





CREDIT AGREEMENT
This Credit Agreement (the “Agreement”), dated as of January 11, 2019, is among
THE ANDERSONS, INC., the Lenders and U.S. BANK NATIONAL ASSOCIATION, a national
banking association, as LC Issuer, Swing Line Lender and as Administrative
Agent. The parties hereto agree as follows:
ARTICLE I

DEFINITIONS
1.1.    Definitions.
As used in this Agreement:
“364-Day Revolving Commitment” means, for each 364-Day Revolving Lender, the
obligation, if any, of such Lender to make 364-Day Revolving Loans to the
Borrower, expressed as an amount representing the maximum possible aggregate
amount of such Lender’s 364-Day Revolving Exposure hereunder. The initial amount
of each 364-Day Revolving Lender’s 364-Day Revolving Commitment is set forth on
Schedule 1, as it may be modified (i) pursuant to Section 2.7, (ii) as a result
of any assignment that has become effective pursuant to Section 12.3(c), or
(iii) otherwise from time to time pursuant to the terms hereof. As of the date
of this Agreement, the aggregate amount of the 364-Day Revolving Lenders’
364-Day Revolving Commitments is $250,000,000.
“364-Day Revolving Exposure” means, with respect to any 364-Day Revolving Lender
at any time, the aggregate principal amount of such Lender’s 364-Day Revolving
Loans outstanding at such time.
“364-Day Revolving Facility Availability Period” means a period beginning on the
date the Administrative Agent receives a 364-Day Revolving Facility Initial Draw
Notice and ending on the six-month anniversary thereof.
“364-Day Revolving Facility Initial Draw Notice” is defined in Section 4.3(a).
“364-Day Revolving Lender” means, as of any date of determination, a Lender with
a 364-Day Revolving Commitment or, if the 364-Day Revolving Commitments have
terminated or expired, a Lender with 364-Day Revolving Exposure.
“364-Day Revolving Loan” means, with respect to a 364-Day Revolving Lender, such
364-Day Revolving Lender’s loan made pursuant to its commitment to lend set
forth in Section 2.1(a)(ii) (or any conversion or continuation thereof).
“364-Day Revolving Loan Termination Date” means, except as such date as may be
extended in accordance with Section 2.26, the earlier of (i) January 10, 2020
and (ii) the expiration of the applicable 364-Day Revolving Facility
Availability Period; provided, that if such day occurs on a non-Business Day,
then such day shall be required to occur on the immediately preceding Business
Day.
“364-Day Revolving Pro Rata Share” means, with respect to 364-Day Revolving
Loans, a portion equal to a fraction the numerator of which is such 364-Day
Revolving Lender’s 364-Day Revolving Commitment and the denominator of which is
the aggregate 364-Day Revolving Commitments of all 364-




--------------------------------------------------------------------------------




Day Revolving Lenders, provided, however, if all of the 364-Day Revolving
Commitments are terminated pursuant to the terms of this Agreement, then
“364-Day Revolving Pro Rata Share” means the percentage obtained by dividing (i)
such 364-Day Revolving Lender’s 364-Day Revolving Exposure at such time by (ii)
the aggregate 364-Day Revolving Exposures of all 364-Day Revolving Lenders at
such time.
“Accounts” means all present and future rights of the Consolidated Financial
Covenant Entities (other than Excluded Subsidiaries) to payment for Inventory or
other Goods sold or leased or for services rendered, which rights are not
evidenced by Instruments or Chattel Paper, regardless of whether such rights
have been earned by performance and any other “accounts” (as defined in the
UCC).
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which a Consolidated
Financial Covenant Entity (other than Excluded Subsidiaries) (i) acquires any
going-concern business or all or substantially all of the assets of any firm,
corporation or limited liability company, or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company.
“Adjusted Working Capital” means, as of any date of determination for the
Consolidated Financial Covenant Entities (other than Excluded Subsidiaries), the
positive difference, if any, of current assets minus current liabilities
(determined in accordance with GAAP); provided, that each determination of
current liabilities (x) shall include the aggregate principal amount of all
outstanding Advances and issued and outstanding Facility LCs, together with all
interest, costs and fees accruing thereon or otherwise payable in connection
therewith and (y) shall exclude principal in respect of the Term Loans and
Advances under the Five-Year Revolving Facility Long-Term Sublimit and issued
and outstanding Facility LCs supporting long-term Indebtedness.
“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.
“Advance” means a borrowing hereunder, of (i) 364-Day Revolving Loans made by
some or all of the 364-Day Revolving Lenders, of the same Type, made, converted
or continued on the same Borrowing Date or date of conversion or continuation,
as applicable, and, in the case of Eurodollar Loans, for the same Interest
Period, (ii) Five-Year Revolving Loans made by some or all of the Revolving
Lenders, of the same Type, made, converted or continued on the same Borrowing
Date or date of conversion or continuation, as applicable, and, in the case of
Eurodollar Loans, for the same Interest Period, (iii) a Five-Year Term Loan made
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect and (iv) a Seven-Year Term Loan made on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period
is in effect. The term “Advance” shall include Swing Line Loans unless otherwise
expressly provided.
“Affected Lender” is defined in Section 2.20.
“Affiliate(s)” means any Person other than a Consolidated Financial Covenant
Entity (other than any Excluded Subsidiary): (a) that directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control with, a Consolidated Financial Covenant Entity (other than an
Excluded Subsidiary); (b) that directly or beneficially owns or holds
twenty-five percent (25%) or more of




--------------------------------------------------------------------------------




any class of the voting Equity Interest of a Consolidated Financial Covenant
Entity (other than an Excluded Subsidiary); (c) twenty-five percent (25%) or
more of the voting Equity Interest of which is owned directly or beneficially or
held by a Consolidated Financial Covenant Entity (other than an Excluded
Subsidiary); or (d) that is a director, officer, agent or employee of a
Consolidated Financial Covenant Entity (other than an Excluded Subsidiary).
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof. As of the
date of this Agreement, the Aggregate Commitment is $1,650,000,000.
“Aggregate Outstanding 364-Day Revolving Exposure” means, at any time, the
aggregate of the 364-Day Revolving Exposure of all the 364-Day Revolving
Lenders.
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
“Aggregate Outstanding Five-Year Revolving Exposure” means, at any time, the
aggregate of the Five-Year Revolving Exposure of all the Five-Year Revolving
Lenders.
“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) 0.0%, (ii) the Prime Rate for such day, (iii) the sum of the
Federal Funds Effective Rate for such day plus 0.50% per annum and (iv) the
Eurodollar Rate (without giving effect to the Applicable Margin) for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for Dollars plus 1.00%, provided that, for
the avoidance of doubt, the Eurodollar Rate for any day shall be based on the
rate reported by the applicable financial information service at approximately
11:00 a.m. London time on such day.
“Anti-Corruption Laws” means all Laws of any jurisdiction applicable to the
Borrower or its Subsidiaries (including, for the avoidance of doubt, all
Excluded Subsidiaries) from time to time concerning or relating to bribery or
corruption.
“Applicable Margin” means, at any time, with respect to Advances of any Type and
commitment fees, the following percentages per annum, based upon the Recourse
Long Term Debt to Capitalization Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.1(a) or 6.1(b):




--------------------------------------------------------------------------------




Pricing Level
Recourse Long Term Debt to Capitalization Ratio
364-Day Revolving Loan, Five-Year Revolving Loan and Five-Year Term Loan
Eurodollar Rate
Seven-Year Term Loan Eurodollar Rate
364-Day Revolving Loan, Five-Year Revolving Loan and Five-Year Term Loan Base
Rate
Seven-Year Term Loan Base Rate
Commitment Fee Rate
1
> 0.65 to 1.00
2.00%
2.25%
1.00%
1.25%
0.225%
2
< 0.65 to 1.00 but
> 0.50 to 1.00
1.75%
2.00%
0.75%
1.00%
0.20%
3
< 0.50 to 1.00 but
> 0.35 to 1.00
1.50%
1.75%
0.50%
0.75%
0.175%
4
< 0.35 to 1.00
1.375%
1.625%
0.375%
0.625%
0.15%



Adjustments, if any, to the Applicable Margin shall be effective from and after
the first day of the first fiscal month immediately following the date on which
the delivery of a Compliance Certificate is required pursuant to Section 6.1(a)
or 6.1(b) until the first day of the first fiscal month immediately following
the next such date on which delivery of a Compliance Certificate is so required.
If the Borrower fails to deliver a Compliance Certificate to the Administrative
Agent at the time required pursuant to Section 6.1(a) or 6.1(b), then the
Applicable Margin shall be the highest Applicable Margin set forth in the
foregoing table until five (5) days after such Compliance Certificate is so
delivered.
Notwithstanding the foregoing, Pricing Level 2 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Compliance
Certificate for the Borrower’s first full fiscal quarter ending after the
Effective Date, and adjustments to the Pricing Level then in effect shall
thereafter be effected in accordance with the preceding paragraph.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means each of U.S. Bank, Farm Credit Mid-America, PCA, Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), BMO Harris Bank N.A., Bank of
the West, Fifth Third Bank and ABN AMRO Capital USA LLC, and their respective
successors, in their capacities as Joint Lead Arrangers.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Augmenting Lender” is defined in Section 2.25.
“Authorized Officer” means any of the Chief Executive Officer, Chief Financial
Officer, Treasurer, Assistant Treasurer, and General Counsel of the Borrower,
acting singly.




--------------------------------------------------------------------------------




“Available Aggregate 364-Day Revolving Commitment” means, at any time, the
364-Day Revolving Commitments then in effect minus the 364-Day Revolving
Exposures at such time.
“Available Aggregate Five-Year Revolving Commitment” means, at any time, the
Five-Year Revolving Commitments then in effect minus the Five-Year Revolving
Exposures at such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) the Applicable Margin for such day, in each case
changing when and as the Alternate Base Rate or the Applicable Margin changes.
“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.
“Base Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”.
“Borrower” means The Andersons, Inc., an Ohio corporation, and its successors
and assigns.
“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.
“Borrowing Notice” is defined in Section 2.8.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York and London, England
for the conduct of substantially all of their commercial lending activities,
interbank wire transfers can be made on the Fedwire system and dealings in
Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York City, New York for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.




--------------------------------------------------------------------------------




“Capitalization” means, on any date of determination for the Consolidated
Financial Covenant Entities, (x) Tangible Net Worth plus (y) Recourse Long Term
Debt plus (z) the aggregate of Dollars and Cash Equivalent Investments in excess
of $25,000,000 (net of all outstanding checks or other debits).
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Cash Collateralize” means to deposit in the Facility LC Collateral Account or
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of one or more of the LC Issuer or Lenders, as collateral for LC
Obligations or obligations of Lenders to fund participations in respect of LC
Obligations, cash or deposit account balances or, if the Administrative Agent
and the LC Issuer shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the LC Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $500,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest and (v) shares of money market mutual funds
that are rated at least “AAAm” or “AAAG” by S&P or “P-1” or better by Moody’s.
“Cash Management Services” means any banking services that are provided to the
Borrower or any Subsidiary by the Administrative Agent, the LC Issuer or any
other Lender or any Affiliate of any of the foregoing (at the time such banking
service is entered into), including without limitation: (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards, (e) stored
value cards, (f) freight payable transactions, (g) automated clearing house or
wire transfer services, or (h) treasury management, including controlled
disbursement, consolidated account, lockbox, overdraft, return items, sweep and
interstate depository network services.
“Change in Control” means, (a) as to Borrower, (i) the voting Equity Interests
of the Borrower shall cease to be publicly traded, or (ii) more than forty
percent (40%) of the voting Equity Interests of the Borrower is owned or
controlled, directly or indirectly by one Person or an affiliated group of
Persons, and (b) as to any Subsidiary of the Borrower existing as of date of
this Agreement and that is a Consolidated Financial Covenant Entity (other than
an Excluded Subsidiary), the voting or controlling Equity Interests of such
Subsidiary shall cease to be Controlled by Borrower.
“Change in Law” means the adoption of or change in any law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation, implementation or administration thereof by any Governmental or
quasi-Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (x) in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar




--------------------------------------------------------------------------------




authority) or the United States financial regulatory authorities, in each case
of clauses (x) and (y), regardless of the date enacted, adopted, issued,
promulgated or implemented, or compliance by any Lender or applicable Lending
Installation or the LC Issuer with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency.
“Class”, when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are Revolving Loans or Term Loans.
“Co-Documentation Agent” means each of Branch Banking and Trust Company and
Citibank, N.A. in their capacities as co-documentation agents for the credit
facilities evidenced by this Agreement.
“Co-Syndication Agent” means each of Bank of America, N.A., BMO Harris Bank
N.A., Bank of the West, Fifth Third Bank and ABN AMRO Capital LLC in their
capacities as co-syndication agents for the credit facilities evidenced by this
Agreement.
“Code” means the Internal Revenue Code of 1986.
“Collateral Shortfall Amount” is defined in Section 8.1(a).
“Commitment” means, for each Lender, the sum of such Lender’s Revolving
Commitment and Term Loan Commitment, in an amount not exceeding the amount set
forth in Schedule 1, as it may be modified (i) pursuant to Section 2.7, (ii) as
a result of any assignment that has become effective pursuant to Section 12.3(c)
or (iii) otherwise from time to time pursuant to the terms hereof.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.).
“Compliance Certificate” means a compliance certificate in substantially the
form of Exhibit A.
“Consolidated”, when used in connection with financial information, has the
meaning set forth in Section 9.8.
“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income and without duplication,
(i) Consolidated Interest Expense, (ii) expense for taxes paid in cash or
accrued, (iii) depreciation, (iv) amortization, (v) unusual or non-recurring
non-cash expenses, charges or losses incurred other than in the ordinary course
of business and (vi) non-cash expenses related to stock based compensation,
minus, to the extent included in Consolidated Net Income, (1) unusual or
non-recurring income or gains realized other than in the ordinary course of
business, (2) interest income, (3) income tax credits and refunds (to the extent
not netted from tax expense), and (4) any cash payments made during such period
in respect of items described in clauses (v) or (vi) above subsequent to the
fiscal quarter in which the relevant non-cash expenses, charges or losses were
incurred, all calculated for the Consolidated Financial Covenant Entities on a
Consolidated basis. For the purposes of calculating Consolidated EBITDA for any
Reference Period, (i) if at any time during such Reference Period, a
Consolidated Financial Covenant Entity shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the Property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period a Consolidated Financial Covenant Entity shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference




--------------------------------------------------------------------------------




Period, and with that portion of Consolidated EBITDA corresponding with the
subject of such Material Acquisition being determined in accordance with the
requirements of this definition.
“Consolidated Financial Covenant Entities” means the Borrower and its
Consolidated Subsidiaries.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Consolidated Financial Covenant Entities calculated on a
Consolidated basis for such period (including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swaps in respect
of interest rates to the extent that such net costs are allocable to such
period). For the purposes of calculating Consolidated Interest Expense for any
Reference Period, (i) if at any time during such Reference Period a Consolidated
Financial Covenant Entity shall have made any Material Disposition, the
Consolidated Interest Expense for such Reference Period shall be reduced by an
amount equal to the Consolidated Interest Expense (if positive) attributable to
the Property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated Interest Expense (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period a Consolidated Financial Covenant Entity shall have made a
Material Acquisition, Consolidated Interest Expense for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period, and with that
portion of Consolidated Interest Expense corresponding with the subject of such
Material Acquisition being determined in accordance with the requirements of
this definition.
“Consolidated Net Income” means, with reference to any period, calculated on a
Consolidated basis for such period, the net income (or loss) of the Consolidated
Financial Covenant Entities prior to giving effect to any deductions for
non-controlling interests (which, for the avoidance of doubt, shall be the
amount reflected in the Borrower’s financial reporting under the “Net income
(loss)” line-item).
“Consolidated Subsidiary” means, at any time, any Subsidiary the accounts of
which are required at that time to be Consolidated in the Consolidated financial
statements of the Borrower, assuming that such financial statements are prepared
in accordance with GAAP.


“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
“Control” has the meaning set forth in the definition of “Subsidiary”.
“Conversion/Continuation Notice” is defined in Section 2.9.
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.
“Daily Eurodollar Base Rate” means, with respect to a Swing Line Loan, the
greater of (a) zero percent (0.0%) and (b) the applicable interest settlement
rate for deposits in Dollars administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for one month
appearing on the applicable Reuters Screen (or on any successor or substitute
page on such screen) as of 11:00 a.m. (London time) on a Business Day, provided
that, if the applicable Reuters Screen (or any successor




--------------------------------------------------------------------------------




or substitute page) is not available to the Administrative Agent for any reason,
the applicable Daily Eurodollar Base Rate for one month shall instead be the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for one month as reported by any other generally recognized
financial information service selected by the Administrative Agent as of 11:00
a.m. (London time) on a Business Day. For purposes of determining any interest
rate hereunder or under any other Loan Document which is based on the Daily
Eurodollar Base Rate, such interest rate shall change as and when the Daily
Eurodollar Base Rate shall change.
“Daily Eurodollar Loan” means a Swing Line Loan which, except as otherwise
provided in Section 2.11, bears interest at the Daily Eurodollar Rate.
“Daily Eurodollar Rate” means, with respect to a Swing Line Loan, the sum of (a)
the quotient of (i) the Daily Eurodollar Base Rate, divided by (ii) one minus
the Reserve Percentage (expressed as a decimal) applicable to such Interest
Period, plus (b) the Applicable Margin.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or waived, or (ii) pay to the Administrative Agent, the LC
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Facility
LCs or Swing Line Loans) within two (2) Business Days after the date when due,
(b) has notified the Borrower, the Administrative Agent, the LC Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (other than an
Undisclosed Administration), including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts




--------------------------------------------------------------------------------




within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrower, the LC Issuer, the Swing Line
Lender and each Lender.
“Deposits” is defined in Section 11.1.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any Property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Dollar” and “$” means the lawful currency of the United States of America.
“Domestic Subsidiary” means a Subsidiary of the Borrower incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied.




--------------------------------------------------------------------------------




“Eligible Assignee” means any Person except a natural Person (or holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person), the Borrower, any of the Borrower’s Affiliates or
Subsidiaries or any Defaulting Lender or any of its Subsidiaries.
“Employee Plan” means an “employee benefit plan” (as defined in Section 3(3) of
ERISA, whether or not subject to ERISA) that is sponsored or maintained by any
of the Consolidated Financial Covenant Entities, with respect to which any of
the Consolidated Financial Covenant Entities is required to make any
contributions or with respect to which any of the Consolidated Financial
Covenant Entities has, or could reasonably be expected to have, any liability
(excluding, for purposes of this Agreement, any Multiemployer Plan).
“Equity Interests” means all shares, interests or other equivalents, however
designated, of or in a corporation, limited liability company, or partnership,
whether or not voting, including but not limited to common stock, member
interests, partnership interests, warrants, preferred stock, convertible
debentures, and all agreements, instruments and documents convertible, in whole
or in part, into any one or more or all of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or Section 4001(b) of ERISA or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the receipt by the Borrower or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Multiemployer Plan or to appoint a trustee to administer
any Plan or Multiemployer Plan; (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of withdrawal liability under Section 4201 of ERISA
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA.
“EU” means the European Union.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.




--------------------------------------------------------------------------------




“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the greater of (a) zero percent (0.0%) and (b) the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) appearing on the applicable Reuters Screen (or on any successor or
substitute page on such screen) as of 11:00 a.m. (London time) on the Quotation
Date for such Interest Period, and having a maturity equal to such Interest
Period, provided that, if the applicable Reuters Screen (or any successor or
substitute page) is not available to the Administrative Agent for any reason,
the applicable Eurodollar Base Rate for the relevant Interest Period shall
instead be the applicable interest settlement rate for deposits in Dollars
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) as reported by any other generally
recognized financial information service selected by the Administrative Agent as
of 11:00 a.m. (London time) on the Quotation Date for such Interest Period, and
having a maturity equal to such Interest Period.
“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurodollar Rate.
“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Percentage, plus (ii) the Applicable Margin.
“Event of Default” is defined in Article VII.
“Excluded Subsidiary” means any Subsidiary of the Borrower listed on Schedule
1.1(a) on the date hereof, as updated from time to time in accordance with
Section 6.1(d).
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation with respect to a Lender-Provided Swap if, and only to the extent
that, all or a portion of the guarantee of such Guarantor of, or the grant by
such Guarantor of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof), including by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, the LC Issuer, and the Administrative Agent, (i) Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits, in each case, (A) imposed as a result of such Lender, the LC Issuer or
the Administrative Agent being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable Lending
Installation located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (B) that are Other Connection Taxes, (ii) in the case of
a Lender, any U.S. federal withholding Tax that is imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which such Lender
acquires such interest in the Loan or Commitment or such Lender changes its
applicable Lending Installation, except in each case to the extent that,
pursuant to Section 3.5, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender became a party




--------------------------------------------------------------------------------




hereto or to such Lender immediately before it changed its lending office, (iii)
any Tax attributable to a Lender’s failure to comply with Section 3.5(f), and
(iv) any withholding Taxes imposed by FATCA.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Existing Credit Agreement” means the Sixth Amended and Restated Credit
Agreement, dated as of April 13, 2017, as amended prior to the Effective Date,
by and among the Borrower, as borrower, the financial institutions party thereto
from time to time, as lenders, and U.S. Bank National Association, as agent.
“Existing LCs” means, collectively, each of the letters of credit listed on
Schedule 1.1(b) outstanding on the date hereof.
“Extended 364-Day Revolving Loan Termination Date” is defined in Section
2.26(a).
“Extension” is defined in Section 2.26(a).
“Extension Amendments” is defined in Section 2.26(d).
“Extension Offer” is defined in Section 2.26(a).
“Facility LC” is defined in Section 2.19(a).
“Facility LC Application” is defined in Section 2.19(c).
“Facility LC Collateral Account” is defined in Section 2.19(k).
“Farm Credit System Institution” means any farm credit bank, any Federal land
bank association, any production credit association, the banks for cooperatives,
and such other institutions as may be subject to regulation by the Farm Credit
Administration, including, without limitation, any federally-chartered Farm
Credit System lending institution organized under the Farm Credit Act of 1971,
as the same may be amended or supplemented from time to time.
“Farm Products” means all personal Property owned by the Consolidated Financial
Covenant Entities (other than Excluded Subsidiaries) used or for use in farming
or livestock operations, including without limitation, seed and harvested or
un-harvested crops of all types and descriptions, whether annual or perennial
and including trees, vines and the crops growing thereon, native grass, grain,
feed, feed additives, feed ingredients, feed supplements, fertilizer, hay,
silage, supplies (including without limitation, chemicals, veterinary supplies
and related Goods), livestock of all types and descriptions (including without
limitation, the offspring of such livestock and livestock in gestation) and any
other “farm products” (as defined in the UCC).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.




--------------------------------------------------------------------------------




“Federal Funds Effective Rate” means, for any day, the greater of (a) zero
percent (0.0%) and (b) the rate per annum calculated by the Federal Reserve Bank
of New York based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate or, if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:00
a.m. (Central time) on such day on such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.
“Fee Letters” is defined in Section 10.13.
“Five-Year Revolving Commitment” means, for each Five-Year Revolving Lender, the
obligation, if any, of such Lender to make Five-Year Revolving Loans to, and
participate in Facility LCs issued upon the application of and Swing Line Loans
made to, the Borrower, expressed as an amount representing the maximum possible
aggregate amount of such Five-Year Revolving Lender’s Five-Year Revolving
Exposure hereunder. The initial amount of each Five-Year Revolving Lender’s
Five-Year Revolving Commitment is set forth on Schedule 1, as it may be modified
(i) pursuant to Section 2.7, (ii) as a result of any assignment that has become
effective pursuant to Section 12.3(c), or (iii) otherwise from time to time
pursuant to the terms hereof. As of the date of this Agreement, the aggregate
amount of the Five-Year Revolving Lenders’ Five-Year Revolving Commitments is
$900,000,000.
“Five-Year Revolving Exposure” means, with respect to any Five-Year Revolving
Lender at any time, the sum of (i) the aggregate principal amount of such
Five-Year Revolving Lender’s Five-Year Revolving Loans outstanding at such time,
plus (ii) an amount equal to its Five-Year Revolving Pro Rata Share of the
aggregate principal amount of Swing Line Loans outstanding at such time, plus
(iii) an amount equal to its Five-Year Revolving Pro Rata Share of the LC
Obligations at such time.
“Five-Year Revolving Facility Long-Term Sublimit” means $400,000,000.
“Five-Year Revolving Lender” means, as of any date of determination, a Lender
with a Five-Year Revolving Commitment or, if the Five-Year Revolving Commitments
have terminated or expired, a Lender with Five-Year Revolving Exposure.
“Five-Year Revolving Loan” means, with respect to a Five-Year Revolving Lender,
such Five-Year Revolving Lender’s loan made pursuant to its commitment to lend
set forth in Section 2.1(a)(i) (or any conversion or continuation thereof).
“Five-Year Revolving Loan Termination Date” means January 11, 2024; provided,
that if such day occurs on a non-Business Day, then such day shall be required
to occur on the immediately preceding Business Day.
“Five-Year Revolving Pro Rata Share” means, with respect to Five-Year Revolving
Loans, a portion equal to a fraction the numerator of which is such Five-Year
Revolving Lender’s Five-Year Revolving Commitment and the denominator of which
is the aggregate Five-Year Revolving Commitments of all Five-Year Revolving
Lenders, provided, however, if all of the Five-Year Revolving Commitments are
terminated pursuant to the terms of this Agreement, then “Five-Year Revolving
Pro Rata Share” means the percentage obtained by dividing (i) such Five-Year
Revolving Lender’s Five-Year Revolving Exposure at such time by (ii) the
aggregate Five-Year Revolving Exposures of all Five-Year Revolving Lenders at
such time.




--------------------------------------------------------------------------------




“Five-Year Term Lender” means, as of any date of determination, a Lender having
a Five-Year Term Loan Commitment.
“Five-Year Term Loan Commitment” means, for each Five-Year Term Lender, the
obligation, if any, of such Five-Year Term Lender to make Five-Year Term Loans
to the Borrower, as set forth in Schedule 1, as it may be modified (i) as a
result of any assignment that has become effective pursuant to Section 12.3(c)
or (ii) otherwise from time to time pursuant to the terms hereof. As of the date
of this Agreement, the aggregate amount of the Term Lenders’ Five-Year Term Loan
Commitments is $250,000,000. After advancing the Five-Year Term Loan, each
reference to a Five-Year Term Lender’s Five-Year Term Loan Commitment shall
refer to that Five-Year Term Lender’s Pro Rata Share of the Five-Year Term
Loans.
“Five-Year Term Loan Maturity Date” means January 11, 2024; provided, that if
such day occurs on a non-Business Day, then such day shall be required to occur
on the immediately preceding Business Day.
“Five-Year Term Loans” means, with respect to a Lender, such Lender’s loan made
pursuant to Section 2.1(b)(i) (or any conversion or continuation thereof).
“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction not located in the United States of America.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the LC Issuer, such Defaulting Lender’s ratable share of the LC
Obligations with respect to Facility LCs issued by the LC Issuer other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s ratable share of outstanding Swing Line Loans made by the Swing Line
Lender other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.13, subject at all
times to Section 9.8.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).
“Guarantor” means each Material Subsidiary that is a party to the Guaranty,
either on the date hereof or pursuant to the terms of Section 6.18, and their
respective successors and assigns.




--------------------------------------------------------------------------------




“Guaranty” means that certain Guaranty, dated as of January 11, 2019, executed
by each of the Guarantors in favor of the Administrative Agent for the ratable
benefit of the Lenders.
“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.
“Immaterial Reporting Subsidiaries” is defined in Section 6.1(a).
“Increasing Lender” is defined in Section 2.25.
“Incremental Term Loan” is defined in Section 2.25.
“Incremental Term Loan Amendment” is defined in Section 2.25.
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money (including the Obligations under this Agreement and the other Loan
Documents), (ii) obligations representing the deferred purchase price of
Property or services (other than accounts payable arising in the ordinary course
of such Person’s business payable on terms customary in the trade), (iii)
obligations, whether or not assumed, secured by Liens or payable out of the
proceeds or production from Property now or hereafter owned or acquired by such
Person, (iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) obligations to purchase securities or other Property arising
out of or in connection with the sale of the same or substantially similar
securities or Property, (vi) Capitalized Lease Obligations, (vii) obligations as
an account party with respect to standby and commercial Letters of Credit,
(viii) Contingent Obligations of such Person, and (ix) any other obligation for
borrowed money or other financial accommodation which in accordance with GAAP
would be shown as a liability on the Consolidated balance sheet of such Person.
“Indemnified Taxes” means (a) Taxes imposed on or with respect to any payment
made by or on account of any obligation of any Loan Party under any Loan
Document, other than Excluded Taxes and (b) to the extent not otherwise
described in (a), Other Taxes.
“Interest Differential” is defined in Section 3.4.
“Interest Period” means, with respect to a Eurodollar Advance, a period of seven
(7) days or one (1), two (2), three (3) or six (6) months (or such other period
agreed upon in writing by the Borrower and each applicable Lender) commencing on
a Business Day selected by the Borrower pursuant to this Agreement and ending on
the day which corresponds numerically to such date seven (7) days or one (1),
two (2), three (3) or six (6) months thereafter (or such other period agreed
upon in writing by the Borrower and each applicable Lender), provided, that
(a)    any Interest Period that would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
succeeding Business Day falls in a new calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;
(b)    any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and




--------------------------------------------------------------------------------




(c)    (x) any Interest Period applicable to a Eurodollar Advance made by the
364-Day Revolving Lenders that would otherwise extend beyond the 364-Day
Revolving Loan Termination Date shall end on the 364-Day Revolving Loan
Termination Date, (y) any Interest Period applicable to a Eurodollar Rate
Advance made by the Five-Year Revolving Lenders that would otherwise extend
beyond the Five-Year Revolving Loan Termination Date shall end on the Five-Year
Revolving Loan Termination Date and (z) any Interest Period applicable to a
Eurodollar Rate Advance relating to Term Loans that would otherwise extend
beyond the Term Loan Maturity Date applicable to such Term Loans shall end on
the applicable Term Loan Maturity Date, and in each case, the Borrower shall
also pay accrued interest on any such Loans, together with any additional
amounts required pursuant to Section 3.4.
“Inventory” means any and all Goods which shall at any time constitute
“inventory” (as defined in the UCC) or Farm Products owned by the Consolidated
Financial Covenant Entities (other than Excluded Subsidiaries), wherever located
(including without limitation, Goods in transit and Goods in the possession of
third parties, and rail cars owned by the Consolidated Financial Covenant
Entities (other than Excluded Subsidiaries)), or which from time to time are
held for sale, lease or consumption in Borrower’s business, furnished under any
contract of service or held as raw materials, work in process, finished
inventory or supplies (including without limitation, packaging and/or shipping
materials).
“Investment” of a Person means (a) any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; (b) Equity Interests, bonds, mutual
funds, notes, debentures or other securities (including warrants or options to
purchase securities) owned by such Person; (c) any deposit accounts and
certificate of deposit owned by such Person; and (d) structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
“Lansing Trade Group Acquisition” means the purchase of Equity Interests in
Lansing Trade Group, LLC as described in the Lansing Trade Group Acquisition
Agreement.
“Lansing Trade Group Acquisition Agreement” means the Agreement and Plan of
Merger, dated as of October 15, 2018, by and among the Borrower, Brisket Merger
Sub 1, LLC, a Delaware limited liability company, Brisket Merger Sub 2, LLC, a
Delaware limited liability company, Brisket Merger Sub 3, LLC, a Delaware
limited liability company, LGC Group, Inc., a Michigan corporation, Lansing
Trade Group, LLC, a Delaware limited liability company, and Sam Freitag, solely
in his capacity as representative for the sellers, as defined therein.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LC Fee” is defined in Section 2.19(d).
“LC Issuer” means U.S. Bank (or any subsidiary or affiliate of U.S. Bank
designated by U.S. Bank) in its capacity as issuer of Facility LCs hereunder.




--------------------------------------------------------------------------------




“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
“LC Payment Date” is defined in Section 2.19(e).
“Lender-Provided Swap” means a Swap which is provided to the Borrower or any
Subsidiary by the Administrative Agent, the LC Issuer, any other Lender or any
Affiliate thereof (at the time such Swap is entered into); provided, that any
Swap provided to the Borrower or any Subsidiary by a Lender that also was a
“Lender” under the Existing Credit Agreement and provided such Swap when the
Existing Credit Agreement was outstanding shall constitute a Lender-Provided
Swap for purposes hereof.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes U.S. Bank in its capacity as Swing Line
Lender.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its Administrative Questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.17.
“Letter of Credit” means a letter of credit or similar instrument which is
issued upon the application of a Person or upon which a Person is an account
party or for which a Person is in any way liable.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, and any
title or interest in Inventory transferred to, or any other precautionary
security interest or filing in favor of, a Structured Inventory Purchaser
pursuant to a Structured Inventory Purchase permitted under this Agreement).
“Limited Recourse Debt” means, for any date of determination, Indebtedness of
any Consolidated Financial Covenant Entity (other than Excluded Subsidiaries)
that is borrowed, raised or incurred with respect to the financing of its
Transportation Assets in respect of which recourse of such lenders is limited to
such Transportation Assets.
“Loan” means a 364-Day Revolving Loan, a Five-Year Revolving Loan, a Swing Line
Loan, a Five-Year Term Loan, or a Seven-Year Term Loan.
“Loan Documents” means this Agreement, the Facility LC Applications, the
Guaranty, any Note or Notes executed by the Borrower in connection with this
Agreement and payable to a Lender, and any other document or agreement, now or
in the future, executed by the Borrower for the benefit of the Administrative
Agent or any Lender in connection with this Agreement.
“Loan Party” or “Loan Parties” means, individually or collectively, the Borrower
and the Guarantors.
“Margin / Swap Accounts” means, collectively, all Commodity Accounts and all
Commodity Contracts (as each is defined under the UCC) and (to the extent not
included in Commodity Accounts or Commodity Contracts) all Swap and cash forward
contracts maintained by Consolidated Financial Covenant Entities (other than
Excluded Subsidiaries) with respect to Swaps.




--------------------------------------------------------------------------------




“Material Acquisition” means any Permitted Acquisition that involves the payment
of consideration by Borrower and its Subsidiaries in excess of $100,000,000.
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, operations, assets or condition (financial or otherwise) of the
Consolidated Financial Covenant Entities taken as a whole, (ii) the ability of
the Borrower or any Guarantor to perform its obligations under the Loan
Documents to which it is a party, or (iii) the validity or enforceability of any
of the Loan Documents or the rights or remedies of the Administrative Agent, the
LC Issuer or the Lenders under the Loan Documents.
“Material Disposition” means any sale, transfer or disposition of Property or
series of related sales, transfers, or dispositions of Property (other than
inventory in the ordinary course of business) that yields gross proceeds to
Borrower or any of its Subsidiaries in excess of $100,000,000.
“Material Indebtedness” means Indebtedness of the Borrower or any Guarantor in
an outstanding principal amount of $50,000,000 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“Material Reporting Subsidiaries” means, at the fiscal quarter end with respect
to which, pursuant to Section 6.1, financial statements have been, or are
required to have been, delivered by the Borrower, as reflected in such financial
statements, the Subsidiaries of the Borrower that are Consolidated Financial
Covenant Entities (a) which in the aggregate contributed more than twenty-five
percent (25%) of Consolidated EBITDA, or (b) have in the aggregate assets which
represent more than twenty-five percent (25%) of the Consolidated gross assets
of the Consolidated Financial Covenant Entities. Schedule 1.1(c) contains a list
of the Material Reporting Subsidiaries of the Borrower as of the date of this
Agreement.
“Material Subsidiary” means, at the fiscal quarter end with respect to which,
pursuant to Section 6.1, financial statements have been, or are required to have
been, delivered by the Borrower, as reflected in such financial statements, a
Subsidiary of the Borrower that is a Consolidated Financial Covenant Entity
(a) which contributed more than ten percent (10%) of Consolidated EBITDA, or
(b) has assets which represent more than ten percent (10%) of the Consolidated
gross assets of the Consolidated Financial Covenant Entities. Schedule 1.1(c)
contains a list of each Material Subsidiary of the Borrower as of the date of
this Agreement.
“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, (i) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 103% of the Fronting Exposure of the LC Issuer with
respect to such Defaulting Lender for all Facility LCs issued and outstanding at
such time and (ii) otherwise, an amount determined by the Administrative Agent
and the LC Issuer in their sole discretion.
“Minimum Extension Condition” is defined in Section 2.26(c).
“Modify” and “Modification” are defined in Section 2.19(a).
“Moody’s” means Moody’s Investors Service, Inc.




--------------------------------------------------------------------------------




“Multiemployer Plan” means an employee pension benefit plan, which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code or Section 302 of ERISA, maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Borrower or any ERISA
Affiliate is, or in the immediately preceding six years was, a party to which
more than one employer is obligated to make contributions.
“Net Tangible Recourse Assets Amount” means, as of any date of determination
therefor, the positive difference, if any, of (x) the aggregate value of all
assets owned or controlled by the Consolidated Financial Covenant Entities
(other than Excluded Subsidiaries), as adjusted for commodity derivative
liabilities, minus the aggregate of (y) the aggregate principal amount of all
Secured Recourse Debt then outstanding plus the aggregate face amount of all
then outstanding inventory payables plus the aggregate amount of customer
prepayments plus goodwill and other intangibles (with the understanding that all
of the foregoing items shall be specified in the Borrower’s financial statements
from time to time delivered pursuant to the requirements hereof).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.
“Note” is defined in Section 2.13(d).
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all obligations in connection with Cash
Management Services, all obligations in connection with Lender-Provided Swaps,
all accrued and unpaid fees, and all expenses, reimbursements, indemnities and
other obligations of the Borrower to the Lenders or to any Lender, the
Administrative Agent, the LC Issuer or any indemnified party arising under the
Loan Documents (including interest and fees accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding); provided, that obligations in
respect of Cash Management Services and Lender-Provided Swaps shall only
constitute “Obligations” (x) if owed to a Lender that also was a “Lender” under
the Existing Credit Agreement and such Obligations arose when the Existing
Credit Agreement was outstanding or (y) if owed to the Administrative Agent or
if the Administrative Agent shall have received notice in the form of Exhibit H
from the relevant Lender not later than sixty (60) days after such Cash
Management Services or Lender-Provided Swaps have been provided and the relevant
Lender has provided (or with respect to Cash Management Services or
Lender-Provided Swaps in existence on the Effective Date, not later than sixty
(60) days after the Effective Date) such supporting documentation as the
Administrative Agent may request; provided, further, that “Obligations” shall
exclude all Excluded Swap Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Other Connection Taxes” means, with respect to any Lender or applicable Lending
Installation, the LC Issuer, or the Administrative Agent, Taxes imposed as a
result of a present or former connection between such Lender, the LC Issuer or
the Administrative Agent and the jurisdiction imposing such Tax (other than
connections arising from such Lender, the LC Issuer or the Administrative Agent
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any




--------------------------------------------------------------------------------




other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment or a participation.
“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Exposure outstanding at such
time, plus (ii) the outstanding principal amount of its Term Loans outstanding
at such time.
“Participant” is defined in Section 12.2(a).
“Participant Register” is defined in Section 12.2(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“Payment Date” means the first day of each calendar month, provided, that if
such day is not a Business Day, the Payment Date shall be the immediately
succeeding Business Day.
“Payment Notice” is defined in Section 2.7.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Acquisition” means any Acquisition made by a Consolidated Financial
Covenant Entity (other than Excluded Subsidiaries), provided that, (a) as of the
date of the consummation of such Acquisition, no Default or Event of Default
shall have occurred and be continuing or would result from such Acquisition, (b)
such Acquisition is consummated on a non-hostile basis pursuant to a negotiated
acquisition agreement that has been (if required by the governing documents of
the seller or entity to be acquired) approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition (excluding the exercise of appraisal
rights) shall be pending or threatened by any shareholder or director of the
seller or entity to be acquired, (c) the business to be acquired in such
Acquisition is in the same line of business as the Borrower’s or is a line of
business that is similar, ancillary or complementary thereto or is a reasonable
extension thereof, (d) as of the date of the consummation of such Acquisition,
all material approvals required in connection therewith shall have been
obtained, and (e) with respect to any Acquisition where the aggregate
consideration (including, without limitation, any assumption of Indebtedness) in
respect thereof equals or exceeds $100,000,000, the Borrower shall have
furnished to the Administrative Agent a certificate demonstrating in reasonable
detail pro forma compliance with the financial covenants contained in Section
6.4 for such period, in each case, calculated as if such Acquisition, including
the consideration therefor, had been consummated on the first day of such
period.
“Person(s)” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
or Section 302 of ERISA as to which the




--------------------------------------------------------------------------------




Borrower or any ERISA Affiliate has, or could reasonably be expected to have,
any liability (excluding, for purposes of this Agreement, any Multiemployer
Plan).
“Plan Assets” is defined in Section 5.27.
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Pro Rata Share” means, with respect to a Lender, (a) with respect to 364-Day
Revolving Loans, its respective 364-Day Revolving Pro Rata Share, (b) with
respect to Five-Year Revolving Loans, its respective Five-Year Revolving Pro
Rata Share and (c) with respect to Term Loans, a portion equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of Term Loans
and the denominator of which is the aggregate outstanding principal amount of
the Term Loans of all Term Lenders.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Purchasers” is defined in Section 12.3(a).
“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two (2) Business Days before the first day of that
period.
“Rail Assets” means transportation-related assets used for commercial purposes,
including, but not limited to, locomotives, railcars, barges, any leases or
lease receivables or accounts or notes receivable related to such assets and
Property, plant and equipment related to the maintenance, repair, operation
and/or management of such transportation-related assets.
“Rail Group Indebtedness” means certain Indebtedness assigned by the Borrower
and certain of its Subsidiaries and assumed by the Rail Group Subsidiaries in
connection with the Rail Group Reorganization; provided, that at no time shall
the aggregate principal amount of the Rail Group Indebtedness exceed
$45,000,000.
“Rail Group Reorganization” means, collectively, the transfers from time to time
by the Consolidated Financial Covenant Entities (other than Excluded
Subsidiaries) of all or substantially all of the Rail Assets of the Consolidated
Financial Covenant Entities (other than Excluded Subsidiaries) to the Rail Group
Subsidiaries.
“Rail Group Subsidiaries” means, collectively, at any time, those Excluded
Subsidiaries identified on Schedule 1.1(a) as Rail Group Subsidiaries, including
any Wholly-Owned Subsidiaries of such identified Rail Group Subsidiaries (each a
“Rail Group Subsidiary”).
“Recourse Debt” means, for any date of determination, any Indebtedness:
(a)    that is secured by any assets of a Consolidated Financial Covenant Entity
(other than any Excluded Subsidiary); or




--------------------------------------------------------------------------------




(b)    for which a Consolidated Financial Covenant Entity (other than any
Excluded Subsidiary) is primarily liable or for which such Consolidated
Financial Covenant Entity (other than any Excluded Subsidiary) has incurred or
assumed a Contingent Obligation, including, without limitation, any obligation
arising as a result of a Consolidated Financial Covenant Entity (other than an
Excluded Subsidiary) entering into a guaranty or by acting as a primary or
secondary obligor in respect of such Indebtedness;
provided, that:
(i)
any Indebtedness borrowed, raised or incurred in respect of Transportation
Assets where recourse to a Consolidated Financial Covenant Entity (other than an
Excluded Subsidiary) for such Indebtedness extends beyond the applicable
Transportation Assets shall constitute Recourse Debt;

(ii)
the portion of any Indebtedness of any Excluded Subsidiary which is guaranteed
by a Consolidated Financial Covenant Entity (other than an Excluded Subsidiary),
or for which a Consolidated Financial Covenant Entity (other than an Excluded
Subsidiary) otherwise provides credit support, shall constitute Recourse Debt;

(iii)
Rail Group Indebtedness owing by the Rail Group Subsidiaries that is guaranteed
by the Borrower in accordance with Section 6.13(e) shall not constitute Recourse
Debt; and

(iv)
subject to clause (i) above, Limited Recourse Debt of any Person, including the
Consolidated Financial Covenant Entities (other than Excluded Subsidiaries),
shall not constitute Recourse Debt.

“Recourse Long Term Debt” means (x) Loans outstanding under the Five-Year
Revolving Facility Long-Term Sublimit and (y) Recourse Debt of the Consolidated
Financial Covenant Entities (other than Excluded Subsidiaries) that is
classified as non-current per GAAP, including the current portion thereof, if
any.
“Recourse Long Term Debt to Capitalization Ratio” means, as of any date, the
ratio of Recourse Long Term Debt to Capitalization.
“Reference Period” means any period of four (4) consecutive fiscal quarters of
the Borrower.
“Register” is defined in Section 12.3(d).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.




--------------------------------------------------------------------------------




“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.
“Reports” is defined in Section 9.6(a).
“Required 364-Day Revolving Lenders” means 364-Day Revolving Lenders in the
aggregate having greater than 50% of the aggregate 364-Day Revolving Commitment
or, if the aggregate 364-Day Revolving Commitments have been terminated, Lenders
in the aggregate holding greater than 50% of the 364-Day Revolving Exposure. The
Commitments and Outstanding Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required 364-Day Revolving Lenders at any time.
“Required Five-Year Revolving Lenders” means Five-Year Revolving Lenders in the
aggregate having greater than 50% of the aggregate Five-Year Revolving
Commitment or, if the aggregate Five-Year Revolving Commitments have been
terminated, Five-Year Revolving Lenders in the aggregate holding greater than
50% of the Five-Year Revolving Exposure. The Commitments and Outstanding Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Five-Year Revolving Lenders at any time.
“Required Lenders” means Lenders in the aggregate having greater than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding greater than 50% of the Aggregate Outstanding
Credit Exposure. The Commitments and Outstanding Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.
“Reserve Percentage” means, for any day during any Interest Period, the reserve
percentage in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency, special,
supplemental or other marginal reserve requirement) with respect to eurocurrency
funding (currently referred to as “Eurodollar liabilities” in Regulation D). The
Eurodollar Rate for each outstanding Eurodollar Loan shall be adjusted
automatically as of the effective date of any change in the Reserve Percentage.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interest in a
Consolidated Financial Covenant Entity (other than an Excluded Subsidiary), or
any payment (whether in cash, securities or other Property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in a Consolidated Financial Covenant Entity (other than an Excluded
Subsidiary) or any option, warrant or other right to acquire any such Equity
Interest in a Consolidated Financial Covenant Entity (other than an Excluded
Subsidiary).
“Revolving Commitment” means a 364-Day Revolving Commitment and/or a Five-Year
Revolving Commitment, as the context requires.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(i) the aggregate principal amount of such Lender’s Five-Year Revolving Loans
outstanding at such time, plus (ii) the aggregate principal amount of such
Lender’s 364-Day Revolving Loans outstanding at such time, plus (iii) an amount
equal to its Five-Year Revolving Pro Rata Share of the aggregate principal
amount of Swing Line Loans outstanding at such time, plus (iii) an amount equal
to its Five-Year Revolving Pro Rata Share of the LC Obligations at such time.




--------------------------------------------------------------------------------




“Revolving Lender” means a 364-Day Revolving Lender or a Five-Year Revolving
Lender, and “Revolving Lenders” means, collectively, the 364-Day Revolving
Lenders and the Five-Year Revolving Lenders.
“Revolving Loan” means a 364-Day Revolving Loan or a Five-Year Revolving Loan,
and “Revolving Loans” means, collectively, the 364-Day Revolving Loans and the
Five-Year Revolving Loans.
“Revolving Loan Termination Date” means (i) with respect to a 364-Day Revolving
Lender, the 364-Day Revolving Loan Termination Date or (ii) with respect to a
Five-Year Revolving Lender, the Five-Year Revolving Loan Termination Date, as
applicable.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.
“S&P” means S&P Global Ratings, a division of S&P Global Inc.


“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.


“Sanctioned Person” is defined in Section 5.25.


“Sanctions” means sanctions administered or enforced from time to time by the
U.S. government, including those administered by OFAC or the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.


“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.


“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.


“Secured Recourse Debt” means Recourse Debt secured by Liens granted by a
Consolidated Financial Covenant Entity (other than an Excluded Subsidiary).
“Secured Working Capital Basket” is defined in Section 6.12.
“Seven-Year Term Lender” means, as of any date of determination, a Lender having
a Seven-Year Term Loan Commitment.
“Seven-Year Term Loan Commitment” means, for each Seven-Year Term Lender, the
obligation, if any, of such Seven-Year Term Lender to make Seven-Year Term Loans
to the Borrower, as set forth in Schedule 1, as it may be modified (i) as a
result of any assignment that has become effective pursuant to Section 12.3(c)
or (ii) otherwise from time to time pursuant to the terms hereof. As of the date
of this Agreement, the aggregate amount of the Seven-Year Term Lenders’
Seven-Year Term Loan Commitments is $250,000,000. After advancing the Seven-Year
Term Loan, each reference to a Seven-Year Term Lender’s




--------------------------------------------------------------------------------




Seven-Year Term Loan Commitment shall refer to that Seven-Year Term Lender’s Pro
Rata Share of the Seven-Year Term Loans.
“Seven-Year Term Loan Maturity Date” means January 11, 2026; provided, that if
such day occurs on a non-Business Day, then such day shall be required to occur
on the immediately preceding Business Day.
“Seven-Year Term Loans” means, with respect to a Seven-Year Term Lender, such
Seven-Year Term Lender’s loan made pursuant to Section 2.1(b)(ii) (or any
conversion or continuation thereof).
“Stated Rate” is defined in Section 2.21.
“Structured Inventory Purchaser” means a Lender or other financial institution
(including any Affiliate thereof) that purchases Inventory from a Consolidated
Financial Covenant Entity (other than an Excluded Subsidiary) pursuant to a
Structured Inventory Purchase.
“Structured Inventory Purchase” means a transfer of Inventory where (i) the
initial seller of such Inventory is obligated to repurchase such Inventory from
the initial purchaser thereof pursuant to the terms of such purchase; (ii) the
initial seller of such Inventory may, at its option, repurchase such Inventory
from the initial purchaser thereof pursuant to the terms of such purchase; (iii)
the initial purchaser of such Inventory may require, at its option, the initial
seller thereof to repurchase such Inventory pursuant to the terms of such
purchase; or (iv) the initial seller of such Inventory may instruct the initial
purchaser thereof to sell, at a later date, such Inventory to another Person
designated by such initial seller pursuant to the terms of the initial purchase.
“Structured Inventory Purchase Amount” means the initial aggregate purchase
price paid by the initial purchaser of Inventory under a Structured Inventory
Purchase.
“Subordinated Indebtedness” the Consolidated, subordinated, unsecured debt of
the Borrower that is subordinated to the Obligations in accordance with a
subordination agreement or subordination agreements, in form and substance
acceptable to the Required Lenders.
“Subsidiary” of a Person means (i) (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries or (b)
any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled, or
(ii) such corporation, partnership, limited liability company, association,
joint venture or similar business organization is, as of the applicable
determination date, “Controlled” by such Person. For purposes hereof, “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of an entity, whether through the
ability to exercise voting power, by contract or otherwise. “Controlled” and
“Controlling” have meanings correlative thereto. Notwithstanding the foregoing
or anything to the contrary set forth herein, for purposes of the following
Sections of this Agreement, a “Subsidiary” of the Borrower shall include all
Excluded Subsidiaries: Section 5.13, Correctness of Financial Statements;
Section 5.17, Solvency; Section 5.21(b), Beneficial Ownership Certification;
Section 5.25, Anti-Corruption Laws; Sanctions; Section 6.7, Use of Proceeds;
Section 6.8, Books and Records; and Section 6.9, Sanctions; Anti-Money
Laundering Compliance.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Consolidated Financial Covenant Entities (other than Excluded Subsidiaries),
Property which represents more than 20%




--------------------------------------------------------------------------------




of the Consolidated assets of the Borrower and its Consolidated Financial
Covenant Entities (other than Excluded Subsidiaries) taken as a whole or
Property which is responsible for more than 20% of the Consolidated Net Income
of the Borrower and its Consolidated Financial Covenant Entities (other than
Excluded Subsidiaries) taken as a whole, in each case, as would be shown in the
Consolidated financial statements of the Borrower and its Consolidated Financial
Covenant Entities (other than Excluded Subsidiaries) as at the beginning of the
twelve-month period ending with the month in which such determination is made
(or if financial statements have not been delivered hereunder for that month
which begins the twelve-month period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that month).
“Swap” means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, spot or
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, fixed-price physical delivery contracts, whether
or not exchange traded, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, including any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement, including any such obligations or liabilities under any such master
agreement.
“Swap Obligation” means, with respect to any Person, any and all obligations,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all Swaps, and (ii) any
and all cancellations, buy backs, reversals, terminations or assignments of any
Swap.
“Swing Line Borrowing Notice” is defined in Section 2.4(b).
“Swing Line Lender” means U.S. Bank or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.
“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4.
“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrower at any one time, which,
as of the date of this Agreement, is $100,000,000; provided, however, up to two
times during any calendar year such amount may be increased by the Borrower to
$125,000,000 so long as (i) no Default or Event of Default is then outstanding
or would result therefrom, (ii) the Administrative Agent and Swing Line Lender
receive at least seven (7) days prior written notice of such increase, (iii)
such increase shall only be in effect for thirty consecutive calendar days, and
(iv) at the end of such 30-day period, the Borrower shall make all prepayments
necessary to cause the then outstanding principal amount of Swing Line Loans to
equal or be less than $100,000,000.
“Tangible Net Worth” means, for any date of determination, the Consolidated
Financial Covenant Entities’ (other than Excluded Subsidiaries’) (a) net worth
(including, for the avoidance of doubt, the book value of minority interests),
minus (b) the book value of intangible assets, plus (c) the book amount of




--------------------------------------------------------------------------------




deferred income, minus (d) the aggregate outstanding principal amount of
Recourse Debt (to the extent not already included in the determination of clause
(a)). For the avoidance of doubt, “Tangible Net Worth” shall include the value
of an Excluded Subsidiary’s equity (as defined under GAAP) to the extent it is
owned directly or indirectly by a Consolidated Financial Covenant Entity. All of
the foregoing shall appear in the Borrower’s financials as delivered hereunder
from time to time.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.
“Term Lender” means a Five-Year Term Lender or a Seven-Year Term Lender, and
“Term Lenders” means, collectively, the Five-Year Term Lenders and the
Seven-Year Term Lenders.
“Term Loan” means a Five-Year Term Loan, a Seven-Year Term Loan or an
Incremental Term Loan, and “Term Loans” means collectively, the Five-Year Term
Loans, the Seven-Year Term Loans and the Incremental Term Loans.
“Term Loan Commitment” means a Five-Year Term Loan Commitment and/or a
Seven-Year Term Loan Commitment, as the context requires.
“Term Loan Maturity Date” means, (a) with respect to the Five-Year Term Loans,
the Five-Year Term Loan Maturity Date, (b) with respect to the Seven-Year Term
Loans, the Seven-Year Term Loan Maturity Date and (c) with respect to any
Incremental Term Loans, the maturity date established with respect to such
Incremental Term Loans.
“Transportation Assets” means various types of transportation assets including
but not limited to locomotives, railcars, maintenance of way equipment, barges,
trucking equipment, containers and farm equipment and any leases or lease
receivables or accounts or notes receivable related to such assets.
“Transferee” is defined in Section 12.3(e).
“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurodollar Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurodollar Loan.
“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
“Unsecured Recourse Debt” means, for any determination date therefor, the
positive difference, if any, of the aggregate outstanding principal amount of
Recourse Debt minus the aggregate outstanding principal amount of Secured
Recourse Debt.
“Unsecured Recourse Debt to Net Tangible Recourse Assets Amount Ratio” means, as
of any date, the ratio of Unsecured Recourse Debt to the Net Tangible Recourse
Assets Amount.
“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.
“Voting Participant” is defined in Section 12.2(c).




--------------------------------------------------------------------------------




“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.
“Withholding Agent” means each Loan Party and the Administrative Agent, as
applicable.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
1.2.    Loan Classes. For purposes of this Agreement, Loans may be classified
and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a
“Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”).
Advances also may be classified and referred to by Class (e.g., a “Revolving
Advance”) or by Type (e.g., a “Eurodollar Advance”) or by Class and Type (e.g.,
a “Eurodollar Revolving Advance”).
1.3.    Computation of Time Periods. In this Agreement, in the computation of a
period of time from a specified date to a later specified date, unless otherwise
stated the word “from” means “from and including” and the word “to” or “until”
each means “to but excluding”.
1.4.    Other Definitional Terms; Interpretative Provisions.
(a)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement. References to Sections, Exhibits,
schedules and like references are to this Agreement unless otherwise expressly
provided. The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The term “shall” shall have the
same meaning as the term “will”. Unless the context in which used herein
otherwise clearly requires, “or” has the inclusive meaning represented by the
phrase “and/or.” All incorporation by reference of covenants, terms, definitions
or other provisions from other agreements are incorporated into this Agreement
as if such provisions were fully set forth herein, and such incorporation shall
include all necessary definitions and related provisions from such other
agreements but including only amendments thereto agreed to by the Lenders, and
shall survive any termination of such other agreements until the Obligations
under this Agreement and the other Loan Documents are irrevocably paid in full
(other than inchoate indemnity obligations and Obligations that have been Cash
Collateralized), all Facility LCs have expired without renewal or been returned
to LC Issuer, and the Commitments are terminated. Any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time and any successor law or regulation.
References to




--------------------------------------------------------------------------------




any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time.
(b)    All other terms contained in this Agreement (which are not specifically
defined in this Agreement) shall have the meanings set forth in the Uniform
Commercial Code of New York (the “UCC”) to the extent the same are used or
defined therein, specifically including, but not limited to the following:
Chattel Paper, Commercial Tort Claims, Commodity Accounts, Commodity Contracts,
Electronic Chattel Paper, Goods, Instruments, Investment Property, General
Intangibles, Payment Intangibles, Securities Accounts and Tangible Chattel
Paper.
ARTICLE II

THE CREDITS
2.1.    Commitment.
(a)    Revolving Commitment.
(i)    Five-Year Revolving Loans. From and including the date of this Agreement
and prior to the Five-Year Revolving Loan Termination Date, each Five-Year
Revolving Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make Five-Year Revolving Loans to the Borrower and participate in
Facility LCs issued upon the request of the Borrower, provided that, after
giving effect to the making of each such Loan and the issuance of each such
Facility LC, (i) the amount of such Lender’s Five-Year Revolving Exposure shall
not exceed its Five-Year Revolving Commitment and (ii) the aggregate Five-Year
Revolving Exposures shall not exceed the aggregate Five-Year Revolving
Commitments. Notwithstanding the foregoing or anything to the contrary set forth
herein, the amount of the Five-Year Revolving Commitment available for capital
expenditures and purchases of fixed assets (in each case to the extent not
prohibited hereunder) and Permitted Acquisitions shall be limited to the
Five-Year Revolving Facility Long-Term Sublimit; provided, however, that unless
designated as being subject hereto in a written notice from the Borrower to the
Administrative Agent, no Acquisition of Accounts, Inventory or other current
assets shall be subject to the Five-Year Revolving Facility Long-Term Sublimit.
(ii)    364-Day Revolving Loans. From and including the date of this Agreement
and prior to the 364-Day Revolving Loan Termination Date, each 364-Day Revolving
Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make 364-Day Revolving Loans to the Borrower, provided that, after
giving effect to the making of each such Loan, (i) the amount of such Lender’s
364-Day Revolving Exposure shall not exceed its 364-Day Revolving Commitment,
and (ii) the aggregate 364-Day Revolving Exposures shall not exceed the
aggregate 364-Day Revolving




--------------------------------------------------------------------------------




Commitments; provided, further, that only one 364-Day Revolving Facility
Availability Period shall occur during any calendar year.
(b)    Term Commitments.
(i)    Five-Year Term Loans. Each Five-Year Term Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make a Five-Year Term Loan
to the Borrower on the Effective Date, in an amount equal to such Five-Year Term
Lender’s Five-Year Term Loan Commitment by making immediately available funds
available to the Administrative Agent’s designated account, not later than the
time specified by the Administrative Agent.
(ii)    Seven-Year Term Loans. Each Seven-Year Term Lender severally agrees, on
the terms and conditions set forth in this Agreement, to make a Seven-Year Term
Loan to the Borrower on the Effective Date, in an amount equal to such
Seven-Year Term Lender’s Seven-Year Term Loan Commitment by making immediately
available funds available to the Administrative Agent’s designated account, not
later than the time specified by the Administrative Agent.
All Loans shall be made in Dollars. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow the (x) 364-Day Revolving Loans at any
time prior to the 364-Day Revolving Loan Termination Date and (y) Five-Year
Revolving Loans at any time prior to the Five-Year Revolving Loan Termination
Date. Amounts repaid in respect of Term Loans may not be reborrowed. Unless
previously terminated, (i) the Term Loan Commitments shall terminate at 5:00
p.m. (local time in Denver, Colorado) on the Effective Date and (ii) all other
the 364-Day Revolving Commitments and Five-Year Revolving Commitments shall
terminate on the applicable Revolving Loan Termination Date. The LC Issuer will
issue Facility LCs hereunder on the terms and conditions set forth in Section
2.19.
2.2.    Required Payments; Termination. The Aggregate Outstanding Five-Year
Revolving Exposure and the Aggregate Outstanding 364-Day Revolving Exposure, as
applicable, and all other unpaid Obligations under this Agreement and the other
Loan Documents shall be paid in full by the Borrower on the applicable Revolving
Loan Termination Date.
2.3.    Ratable Loans; Types of Advances. Each Revolving Advance hereunder
(other than any Swing Line Loan) shall consist of either (i) 364-Day Revolving
Loans made from the several 364-Day Revolving Lenders ratably according to their
364-Day Revolving Pro Rata Shares and/or (ii) Five-Year Revolving Loans made
from the several Five-Year Revolving Lenders ratably according to their
Five-Year Revolving Pro Rata Shares, as applicable. The Revolving Advances may
be Base Rate Advances or Eurodollar Advances, or a combination thereof, selected
by the Borrower in accordance with Sections 2.8 and 2.9, or Swing Line Loans
selected by the Borrower in accordance with Section 2.4. Each Term Loan Advance
hereunder shall consist of Term Loans made from the several Term Lenders ratably
according to their Pro Rata Shares on the Effective Date. The Term Loan Advances
may be Base Rate Advances or Eurodollar Advances.
2.4.    Swing Line Loans.




--------------------------------------------------------------------------------




(a)    Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the date of this
Agreement and prior to the Five-Year Revolving Loan Termination Date, the Swing
Line Lender may, at its option, on the terms and conditions set forth in this
Agreement, make Swing Line Loans in Dollars to the Borrower from time to time in
an aggregate principal amount not to exceed the Swing Line Sublimit, provided
that the Five-Year Revolving Exposure shall not at any time exceed the Five-Year
Revolving Commitment, and provided further that at no time shall the sum of (i)
the Swing Line Lender’s Five-Year Revolving Pro Rata Share of the Swing Line
Loans, plus (ii) the outstanding Five-Year Revolving Loans made by the Swing
Line Lender pursuant to Section 2.1, plus (iii) the Swing Line Lender’s
Five-Year Revolving Pro Rata Share of the LC Obligations, exceed the Swing Line
Lender’s Five-Year Revolving Commitment at such time. Subject to the terms of
this Agreement (including, without limitation the discretion of the Swing Line
Lender), the Borrower may borrow, repay and reborrow Swing Line Loans at any
time prior to the Five-Year Revolving Loan Termination Date. The Swing Line
Lender, upon the written approval of the Required Lenders, may, but shall not be
obligated, to make Swing Line Loans to Borrower in excess of the Swing Line
Sublimit (but not in excess of the Five-Year Revolving Commitment), and any such
Swing Line Loans shall also be governed by the terms hereof. Swing Line Loans
shall be made, if at all, only in the sole and absolute discretion of the Swing
Line Lender, and in any event shall not be made if any Lender is a Defaulting
Lender.
(b)    Borrowing Notice. In order to borrow a Swing Line Loan, the Borrower
shall deliver to the Administrative Agent and the Swing Line Lender irrevocable
notice (a “Swing Line Borrowing Notice”) not later than 1:00 p.m. (local time in
Denver, Colorado) on the Borrowing Date of each Swing Line Loan, specifying (i)
the applicable Borrowing Date (which date shall be a Business Day), and (ii) the
aggregate amount of the requested Swing Line Loan which shall be an amount not
less than $100,000.
(c)    Making of Swing Line Loans; Participations. Subject to Section 2.4(a)
above, and in any event, not later than 2:00 p.m. (local time in Denver,
Colorado) on the applicable Borrowing Date, the Swing Line Lender shall make
available the applicable Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will promptly make the funds so received from the Swing
Line Lender available to the Borrower on the Borrowing Date at the
Administrative Agent’s aforesaid address. Each time that a Swing Line Loan is
made by the Swing Line Lender, the Swing Line Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably sold
to each Lender and each Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the Swing
Line Lender, a participation in such Swing Line Loan in proportion to its Pro
Rata Share.
(d)    Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrower on the date selected by the Administrative Agent. In addition,
the Swing Line Lender may at any time in its sole discretion with respect to any
outstanding Swing Line Loan, require each Lender to fund the participation
acquired by such Lender pursuant to Section 2.4(c) or require each Lender
(including the Swing Line Lender) to make a Revolving Loan in the amount




--------------------------------------------------------------------------------




of such Lender’s Pro Rata Share of such Swing Line Loan (including, without
limitation, any interest accrued and unpaid thereon), for the purpose of
repaying such Swing Line Loan. Not later than 2:00 p.m. (local time in Denver,
Colorado) on the date of any notice received pursuant to this Section 2.4(d),
each Lender shall make available its required Revolving Loan, in funds
immediately available to the Administrative Agent at its address specified
pursuant to Article XIII. Revolving Loans made pursuant to this Section 2.4(d)
may be Base Rate Loans or Daily Eurodollar Rate Loans and thereafter may be
continued as Base Rate Loans or converted into Eurodollar Loans in the manner
provided in Section 2.9 and subject to the other conditions and limitations set
forth in this Article II. Unless a Lender shall have notified the Swing Line
Lender, prior to the Swing Line Lender’s making any Swing Line Loan, that any
applicable condition precedent set forth in Sections 4.1 or 4.2 had not then
been satisfied, such Lender’s obligation to make Revolving Loans pursuant to
this Section 2.4(d) to repay Swing Line Loans or to fund the participation
acquired pursuant to Section 2.4(c) shall be unconditional, continuing,
irrevocable and absolute and shall not be affected by any circumstances,
including, without limitation, (a) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Borrower, the
Administrative Agent, the Swing Line Lender or any other Person, (b) the
occurrence or continuance of a Default or Event of Default, (c) any adverse
change in the condition (financial or otherwise) of the Borrower, or (d) any
other circumstances, happening or event whatsoever. In the event that any Lender
fails to make payment to the Administrative Agent of any amount due under this
Section 2.4(d), interest shall accrue thereon at the Federal Funds Effective
Rate for each day during the period commencing on the date of demand and ending
on the date such amount is received and the Administrative Agent shall be
entitled to receive, retain and apply against such obligation the principal and
interest otherwise payable to such Lender hereunder until the Administrative
Agent receives such payment from such Lender or such obligation is otherwise
fully satisfied. For the avoidance of doubt, no 364-Day Revolving Loan Lender
shall have any obligations under this Section 2.4(d). On the Five-Year Revolving
Loan Termination Date, the Borrower shall repay in full the outstanding
principal balance of the Swing Line Loans.
2.5.    Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of (a) each Five-Year Revolving Lender according to its
Five-Year Revolving Pro Rata Share a commitment fee at the per annum rate
specified therefor in the definition of Applicable Margin on the average daily
Available Aggregate Five-Year Revolving Commitment from the date hereof to and
including the Five-Year Revolving Loan Termination Date, payable in arrears on
each Payment Date hereafter and on the Five-Year Revolving Loan Termination Date
and (b) each 364-Day Revolving Lender according to its 364-Day Revolving Pro
Rata Share a commitment fee at the per annum rate specified therefor in the
definition of Applicable Margin on the average daily Available Aggregate 364-Day
Revolving Commitment from the date hereof to and including the 364-Day Revolving
Loan Termination Date, payable in arrears on each Payment Date hereafter and on
the 364-Day Revolving Loan Termination Date; provided, that commitment fees
shall only accrue in respect of the 364-Day Revolving Commitments during a
364-Day Revolving Facility Availability Period. Swing Line Loans shall not count
as usage of the Five-Year Revolving Commitment for the purpose of calculating
the commitment fee due hereunder.
2.6.    Minimum Amount of Each Revolving Advance. Each Eurodollar Revolving
Advance shall be in the minimum amount of $1,000,000 and incremental amounts in
integral




--------------------------------------------------------------------------------




multiples of $1,000,000, and each Base Rate Revolving Advance (other than an
Advance to repay Swing Line Loans) shall be in the minimum amount of $1,000,000
and incremental amounts in integral multiples of $1,000,000, provided, however,
that any Base Rate Revolving Advance may be in the amount of the Available
Aggregate Five-Year Revolving Commitment or the Available Aggregate 364-Day
Revolving Commitment.
2.7.    Reductions in Aggregate Commitment; Optional Principal Payments.
(a)    The Borrower may permanently reduce the aggregate 364-Day Revolving
Commitment and/or the aggregate Five-Year Revolving Commitment in whole, or in
part ratably among the Revolving Lenders of such Class in integral multiples of
$1,000,000, upon at least five (5) Business Days’ prior written notice to the
Administrative Agent by 12:00 noon (local time in Denver, Colorado)) in the form
of Exhibit C-3 (a “Payment Notice”), which notice shall specify the amount of
any such reduction, provided, however, that the amount of (x) the aggregate
364-Day Revolving Commitments of the 364-Day Revolving Lenders may not be
reduced below the aggregate 364-Day Revolving Exposure and (y) the aggregate
Five-Year Revolving Commitments of the Five-Year Revolving Lenders may not be
reduced below the aggregate Five-Year Revolving Exposure. All accrued commitment
fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Credit Extensions hereunder.
(b)    The Borrower may from time to time pay, without penalty or premium, all
outstanding Base Rate Advances (other than Swing Line Loans), or, in a minimum
aggregate amount of $1,000,000 and incremental amounts in integral multiples of
$1,000,000 (or the aggregate amount of the outstanding Revolving Loans at such
time), any portion of the aggregate outstanding Base Rate Advances (other than
Swing Line Loans) upon same day notice by 12:00 noon (local time in Denver,
Colorado) to the Administrative Agent. The Borrower may at any time pay, without
penalty or premium, all outstanding Swing Line Loans, or any portion of the
outstanding Swing Line Loans, with notice to the Administrative Agent and the
Swing Line Lender by 11:00 a.m. (local time in Denver, Colorado) on the date of
repayment. The Borrower may from time to time pay, subject to the payment of any
funding indemnification amounts required by Section 3.4 but without penalty or
premium, all outstanding Eurodollar Advances, or, in a minimum aggregate amount
of $1,000,000 and incremental amounts in integral multiples of $1,000,000 (or
the aggregate amount of the outstanding Revolving Loans at such time), any
portion of the aggregate outstanding Eurodollar Advances upon at least two (2)
Business Days’ prior written notice to the Administrative Agent by 12:00 noon
(local time in Denver, Colorado). All voluntary prepayments of Term Loans
pursuant to this Section 2.7 shall be applied ratably to all then outstanding
Term Loans and to scheduled principal installments in inverse order of maturity.
2.8.    Method of Selecting Types and Interest Periods for New Revolving
Advances. The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance and the Interest Period. For Revolving Loans, the Borrower
shall give the Administrative Agent irrevocable notice in the form of Exhibit
C-1 (a “Borrowing Notice”) not later than 10:00 am (local time in Denver,
Colorado) on the Borrowing Date of each Base Rate Revolving Advance (other than
a Swing Line Loan), two (2) Business Days before the Borrowing Date for each
Eurodollar Revolving Advance in Dollars, specifying:




--------------------------------------------------------------------------------




(i)
the Borrowing Date, which shall be a Business Day, of such Advance,

(ii)
the aggregate amount of such Advance,

(iii)
the Type of Advance selected, and

(iv)
in the case of each Eurodollar Advance, the Interest Period applicable thereto.

Not later than 12:00 noon (local time in Denver, Colorado) on each Borrowing
Date, each Lender shall make available its Loan or Loans in funds immediately
available to the Administrative Agent at its address specified pursuant to
Article XIII. The Administrative Agent will make the funds so received from the
Lenders available to the Borrower at the Administrative Agent’s aforesaid
address.
2.9.    Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods. Base Rate Advances (other than Swing Line Loans) shall
continue as Base Rate Advances unless and until such Base Rate Advances are
converted into Eurodollar Advances pursuant to this Section 2.9 or are repaid in
accordance with Section 2.7. Each Eurodollar Advance denominated in Dollars
shall continue as a Eurodollar Advance until the end of the then applicable
Interest Period therefor, at which time such Eurodollar Advance shall be
automatically converted into a Base Rate Advance unless (x) such Eurodollar
Advance is or was repaid in accordance with Section 2.7 or (y) the Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such
Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period. Subject to the terms of Section 2.6, the Borrower may elect
from time to time to convert all or any part of a Base Rate Advance (other than
a Swing Line Loan) into a Eurodollar Advance. The Borrower shall give the
Administrative Agent irrevocable notice in the form of Exhibit C-2 (a
“Conversion/Continuation Notice”) of each conversion of a Base Rate Advance into
a Eurodollar Advance, conversion of a Eurodollar Advance to a Base Rate Advance,
or continuation of a Eurodollar Advance not later than 10:00 a.m. (local time in
Denver, Colorado) at least two (2) Business Days prior to the date of the
requested conversion or continuation, specifying:
(i)
the requested date, which shall be a Business Day, of such conversion or
continuation,

(ii)
the Type of the Advance which is to be converted or continued, and

(iii)
the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same Type, there shall be no
more than twenty (20) Interest Periods in effect hereunder; provided, that with
respect to seven (7) day Interest Periods, no more than five of such Interest
Periods shall be in effect at any time.
Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or roll over all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a




--------------------------------------------------------------------------------




cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.
2.10.    Interest Rates. Each Base Rate Advance (other than a Swing Line Loan)
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or is automatically converted
from a Eurodollar Advance into a Base Rate Advance pursuant to Section 2.9, to
but excluding the date it becomes due or is converted into a Eurodollar Advance
pursuant to Section 2.9 hereof, at a rate per annum equal to the Base Rate for
such day; provided, that if a Base Rate Advance is due as a result of an Event
of Default or is otherwise outstanding during the continuance of an Event of
Default, the Base Rate shall continue to apply thereto plus such other amounts
as required under Section 2.11. Each Swing Line Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the day
such Swing Line Loan is made to but excluding the date it is paid, at a rate per
annum equal to, at the Borrower’s option, the Base Rate for such day or the
Daily Eurodollar Rate. Changes in the rate of interest on that portion of any
Advance maintained as a Base Rate Advance will take effect simultaneously with
each change in the Alternate Base Rate. Each Eurodollar Advance shall bear
interest on the outstanding principal amount thereof from and including the
first day of the Interest Period applicable thereto to (but not including) the
last day of such Interest Period at the interest rate determined by the
Administrative Agent as applicable to such Eurodollar Advance based upon the
Borrower’s selections under Sections 2.8 and 2.9 and the Applicable Margin. No
Interest Period may end after the 364-Day Revolving Loan Termination Date, the
Five-Year Revolving Loan Termination Date, the Five-Year Term Loan Maturity Date
or the Seven-Year Term Loan Maturity Date, as applicable.
2.11.    Rates Applicable After Event of Default. Notwithstanding anything to
the contrary contained in Sections 2.8, 2.9 or 2.10, during the continuance of a
Default or Event of Default the Required Lenders may, at their option, by notice
from the Administrative Agent to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.3
requiring unanimous consent of the Lenders to changes in interest rates),
declare that no Advance may be made as, converted into or continued as a
Eurodollar Advance. During the continuance of an Event of Default the Required
Lenders may, at their option, by notice from the Administrative Agent to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.3 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurodollar Advance
shall bear interest for the remainder of the applicable Interest Period at the
rate otherwise applicable to such Interest Period plus 2.00% per annum, (ii)
each Base Rate Advance shall bear interest at a rate per annum equal to the Base
Rate in effect from time to time plus 2.00% per annum, and (iii) the LC Fee
shall be increased by 2.00% per annum, provided that, during the continuance of
an Event of Default under Sections 7.2, 7.6 or 7.7, the interest rates set forth
in clauses (i) and (ii) above and the increase in the LC Fee set forth in clause
(iii) above shall be applicable automatically to all Credit Extensions without
any election or action on the part of the Administrative Agent or any Lender.
After an Event of Default has been waived, the interest rate applicable to
advances and the LC Fee shall revert to the rates applicable prior to the
occurrence of an Event of Default.
2.12.    Method of Payment; Repayment of Term Loans.




--------------------------------------------------------------------------------




(a)    All payments of the Obligations under this Agreement and the other Loan
Documents shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 12:00 noon (local time in Denver,
Colorado) on the date when due and shall (except (i) with respect to repayments
of Swing Line Loans, (ii) in the case of Reimbursement Obligations for which the
LC Issuer has not been fully indemnified by the Lenders, or (iii) as otherwise
specifically required hereunder) be applied ratably by the Administrative Agent
among the Lenders. Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the Administrative Agent to
such Lender in the same type of funds that the Administrative Agent received at
its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender. The
Administrative Agent is hereby authorized to charge the account of the Borrower
maintained with U.S. Bank for each payment of principal, interest, Reimbursement
Obligations and fees as it becomes due hereunder. Each reference to the
Administrative Agent in this Section 2.12 shall also be deemed to refer, and
shall apply equally, to the LC Issuer, in the case of payments required to be
made by the Borrower to the LC Issuer pursuant to Section 2.19(f).
(b)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Revolving Loan Termination Date applicable for such
Revolving Loan. Beginning with the period ending March 31, 2019 and on the last
day of each fiscal quarter thereafter (or, if such date is not a Business Day,
on the immediately preceding Business Day), the Borrower shall make quarterly
payments of principal on the Five-Year Term Loans in an amount equal to one and
one quarter percent (1.25%) of the initial aggregate principal amount of the
Five-Year Term Loans. Beginning with the period ending March 31, 2019 and on the
last day of each fiscal quarter thereafter (or, if such date is not a Business
Day, on the immediately preceding Business Day), the Borrower shall make
quarterly payments of principal on the Seven-Year Term Loans in an amount equal
to one and one quarter percent (1.25%) of the initial aggregate principal amount
of the Seven-Year Term Loans.
To the extent not previously paid, all unpaid Five-Year Term Loans and
Seven-Year Term Loans, as applicable, shall be paid in full in cash by the
Borrower on the applicable Term Loan Maturity Date with respect to the Five-Year
Term Loans and Seven-Year Term Loans, as applicable.


2.13.    Noteless Agreement; Evidence of Indebtedness. %4. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
(a)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder and Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (iii) the original stated amount of each Facility LC




--------------------------------------------------------------------------------




and the amount of LC Obligations outstanding at any time, and (iv) the amount of
any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.
(b)    The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(c)    Any Lender (including the Swing Line Lender) may request that its Loans
be evidenced by a promissory note representing its 364-Day Revolving Loans,
Five-Year Revolving Loans, Swing Line Loans, Five-Year Term Loans and Seven-Year
Term Loans, respectively, substantially in the form of Exhibit D-1, D-2, D-3 or
D-4, as applicable (with appropriate changes for notes evidencing Swing Line
Loans) (each a “Note”). In such event, the Borrower shall prepare, execute and
deliver to such Lender such Note or Notes payable to such Lender in a form
supplied by the Administrative Agent. Thereafter, the Loans evidenced by such
Note or Notes and interest thereon shall at all times (prior to any assignment
pursuant to Section 12.3) be represented by one or more Notes payable to the
payee named therein (and its registered assigns), except to the extent that any
such Lender subsequently returns any such Note for cancellation and requests
that such Loans once again be evidenced as described in clauses (b) (i) and (ii)
above.
2.14.    Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any Person or Persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation (which
may include e-mail) of each telephonic notice authenticated by an Authorized
Officer. If the written confirmation differs in any material respect from the
action taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error. The
parties agree to prepare appropriate documentation to correct any such error
within ten (10) days after discovery by any party to this Agreement.
2.15.    Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Base Rate Advance and each Swing Line Loan shall be payable on each Payment
Date, commencing with the first such Payment Date to occur after the date hereof
and at maturity. Interest accrued on each Eurodollar Advance shall be payable on
the last day of its applicable Interest Period, on any date on which the
Eurodollar Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Eurodollar Advance having an Interest Period
longer than three (3) months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest accrued pursuant to
Section 2.11 shall be payable on demand. Interest on all Advances and fees shall
be calculated for actual days elapsed on the basis of a 360-day year, except
that interest computed by reference to the Alternate Base Rate shall be
calculated for actual days elapsed on the basis of a 365/366-day year. Interest
shall be payable for the day an Advance is made but not for




--------------------------------------------------------------------------------




the day of any payment on the amount paid if payment is received prior to 12:00
noon (local time in Denver, Colorado) at the place of payment. If any payment of
principal of or interest on an Advance shall become due on a day (other than a
Payment Date) which is not a Business Day, such payment shall be made on the
next succeeding Business Day.
2.16.    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Commitment reduction notice, Borrowing
Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice, and
repayment notice received by it hereunder. Promptly after notice from the LC
Issuer, the Administrative Agent will notify each Lender of the contents of each
request for issuance of a Facility LC hereunder. The Administrative Agent will
notify each Lender of the currency and interest rate applicable to each
Eurodollar Advance promptly upon determination of such interest rate and will
give each Lender prompt notice of each change in the Alternate Base Rate.
2.17.    Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.
2.18.    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (y) in the case of payment by the Borrower, the interest rate
applicable to the relevant Loan.




--------------------------------------------------------------------------------




2.19.    Facility LCs.
(a)    Issuance and Existing Letters of Credit. Upon the termination of the
Existing Credit Agreement, each of the Existing LCs shall be deemed for all
purposes of this Agreement to be a Facility LC issued hereunder and the
applicable LC Issuer shall be deemed to have sold to each Lender, and each
Lender shall be deemed to have purchased from such LC Issuer, without further
action by any party hereto, a participating interest in such Existing LC in
proportion to such Lender’s Five-Year Revolving Pro Rata Share of the aggregate
amount available to be drawn under such Existing LC. Fees shall accrue in
respect of the Existing LCs as provided in Section 2.19(d) of this Agreement
beginning as of the Effective Date, but the Borrower shall receive full credit
for fees paid in advance with respect to such Existing LCs. The LC Issuer hereby
agrees, on the terms and conditions set forth in this Agreement, to issue
standby and commercial Letters of Credit denominated in Dollars (each, a
“Facility LC”) and to renew, extend, increase, decrease or otherwise modify each
Facility LC (“Modify,” and each such action a “Modification”), from time to time
from and including the date of this Agreement and prior to the Five-Year
Revolving Loan Termination Date upon the request of the Borrower; provided that
immediately after each such Facility LC is issued or Modified, (i) the aggregate
amount of the outstanding LC Obligations shall not exceed $100,000,000, (ii) the
aggregate amount of the Five-Year Revolving Exposures shall not exceed the
aggregate Five-Year Revolving Commitments, (iii) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitment. No Facility LC shall
have an expiry date later than the earlier to occur of (x) the fifth Business
Day prior to the Five-Year Revolving Loan Termination Date and (y) one (1) year
after its issuance; provided, however, that the expiry date of a Facility LC may
be up to one (1) year later than the fifth Business Day prior to the Five-Year
Revolving Loan Termination Date if the Borrower has posted on or before the
fifth Business Day prior to the Five-Year Revolving Loan Termination Date cash
collateral in the Facility LC Collateral Account on terms satisfactory to the
Administrative Agent in an amount equal to 103% of the LC Obligations with
respect to such Facility LC. Notwithstanding anything herein to the contrary,
the LC Issuer shall have no obligation hereunder to issue any Facility LC the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement.
(b)    Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC, the LC Issuer shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably sold to each Lender, and each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the LC Issuer, a participation in
such Facility LC (and each Modification thereof) and the related LC Obligations
in proportion to its Five-Year Revolving Pro Rata Share. For the avoidance of
doubt, no 364-Day Revolving Loan Lender shall have any obligations under this
Section 2.19.
(c)    Notice. Subject to Section 2.19(a), the Borrower shall give the
Administrative Agent notice prior to 11:00 a.m. (Denver, Colorado time) at least
five (5) Business Days prior to the proposed date of issuance or Modification of
each Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed




--------------------------------------------------------------------------------




to be supported thereby. Upon receipt of such notice, the Administrative Agent
shall promptly notify the LC Issuer and each Lender of the contents thereof and
of the amount of such Lender’s participation in such proposed Facility LC. The
issuance or Modification by the LC Issuer of any Facility LC shall, in addition
to the conditions precedent set forth in Article IV, be subject to the
conditions precedent that such Facility LC shall be satisfactory to the LC
Issuer and that the Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as the LC Issuer shall have reasonably requested (each, a “Facility LC
Application”). The LC Issuer shall have no independent duty to ascertain whether
the conditions set forth in Article IV have been satisfied; provided, however,
that the LC Issuer shall not issue a Facility LC if, on or before the proposed
date of issuance, the LC Issuer shall have received notice from the
Administrative Agent or the Required Five-Year Revolving Lenders that any such
condition has not been satisfied or waived. In the event of any conflict between
the terms of this Agreement and the terms of any Facility LC Application, the
terms of this Agreement shall control.
(d)    LC Fees. The Borrower shall pay to the Administrative Agent, for the
account of the Five-Year Revolving Lenders ratably in accordance with their
respective Five-Year Revolving Pro Rata Shares, with respect to each Facility
LC, a letter of credit fee at a per annum rate equal to the Applicable Margin
for Eurodollar Loans in effect from time to time on the average daily undrawn
stated amount under such Facility LC, such fee to be payable in arrears on each
Payment Date (the “LC Fee”). The Borrower shall also pay to the LC Issuer for
its own account (x) a fronting fee in an amount equal to 0.125% per annum of the
average daily undrawn stated amount under such Facility LC, such fee to be
payable in arrears on each Payment Date and (y) on demand, all amendment,
drawing and other fees regularly charged by the LC Issuer to its letter of
credit customers and all out-of-pocket expenses incurred by the LC Issuer in
connection with the issuance, Modification, administration or payment of any
Facility LC.
(e)    Administration; Reimbursement by Lenders. Upon receipt of any demand for
payment under any Facility LC from the beneficiary of such Facility LC, the LC
Issuer shall notify the Administrative Agent and the Administrative Agent shall
promptly notify the Borrower and each other Lender as to the amount to be paid
by the LC Issuer as a result of such demand and the proposed payment date (the
“LC Payment Date”). The responsibility of the LC Issuer to the Borrower and each
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC. The LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Event of Default or any condition precedent whatsoever, to reimburse the
LC Issuer on demand for (i) such Five-Year Revolving Lender’s Five-Year
Revolving Pro Rata Share of the amount of each payment made by the LC Issuer
under each Facility LC to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.19(f) below and there are not funds available in
the Facility LC Collateral Account to cover the same, plus (ii) interest on the
foregoing amount to be reimbursed by such Lender, for each day from the date of
the LC Issuer’s demand for such reimbursement (or, if such demand is made




--------------------------------------------------------------------------------




after 11:00 a.m. (local time in Denver, Colorado) on such date, from the next
succeeding Business Day) to the date on which such Lender pays the amount to be
reimbursed by it at the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(f)    Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by the LC Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Base Rate Advances for such day if such day falls
on or before the applicable LC Payment Date and (y) the sum of 2.00% per annum
plus the rate applicable to Base Rate Advances for such day if such day falls
after such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.19(e). Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.8 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.
(g)    Obligations Absolute. The Borrower’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuer and
the Lenders that the LC Issuer and the Lenders shall not be responsible for, and
the Borrower’s Reimbursement Obligation in respect of any Facility LC shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower.




--------------------------------------------------------------------------------




Nothing in this Section 2.19(g) is intended to limit the right of the Borrower
to make a claim against the LC Issuer for damages as contemplated by the proviso
to the first sentence of Section 2.19(f).
(h)    Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, facsimile,
telex, teletype or electronic mail message, statement, order or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Five-Year Revolving Lenders as it reasonably deems
appropriate or it shall first be indemnified to its reasonable satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. Notwithstanding
any other provision of this Section 2.19, the LC Issuer shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Five-Year Revolving Lenders, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Lenders and any future holders of a participation in any Facility LC.
(i)    Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses (including
reasonable counsel fees and disbursements) which such Lender, the LC Issuer or
the Administrative Agent may incur (or which may be claimed against such Lender,
the LC Issuer or the Administrative Agent by any Person whatsoever) by reason of
or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, costs or expenses (including reasonable counsel fees and
disbursements) which the LC Issuer may incur (i) by reason of or in connection
with the failure of any other Lender to fulfill or comply with its obligations
to the LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any Defaulting Lender) or (ii) by reason of or on
account of the LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to the LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Lender, the LC Issuer or the Administrative Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC complied with the
terms of such Facility LC or (y) the LC Issuer’s failure to pay under any
Facility LC after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC. Nothing in this Section 2.19(i) is
intended to limit the obligations of the Borrower under any other provision of
this Agreement. This Section 2.19(i) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.




--------------------------------------------------------------------------------




(j)    Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.19 or any
action taken or omitted by such indemnitees hereunder.
(k)    Facility LC Collateral Account. The Borrower agrees that it will, upon
the request of the Administrative Agent or the Required Five-Year Revolving
Lenders and until the final expiration date of any Facility LC and thereafter as
long as any amount is payable to the LC Issuer or the Lenders in respect of any
Facility LC, maintain a special collateral account pursuant to arrangements
satisfactory to the Administrative Agent (the “Facility LC Collateral Account”),
in the name of such Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Lenders and in which such Borrower
shall have no interest other than as set forth in Section 8.1. The Borrower
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the ratable benefit of the Lenders and the LC Issuer, a security interest in
all of the Borrower’s right, title and interest in and to all funds which may
from time to time be on deposit in the Facility LC Collateral Account to secure
the prompt and complete payment and performance of the Obligations. The
Administrative Agent will invest any funds on deposit from time to time in the
Facility LC Collateral Account in certificates of deposit of U.S. Bank having a
maturity not exceeding thirty (30) days. Nothing in this Section 2.19(k) shall
either obligate the Administrative Agent to require the Borrower to deposit any
funds in the Facility LC Collateral Account or limit the right of the
Administrative Agent to release any funds held in the Facility LC Collateral
Account in each case other than as required by Section 2.22 or Section 8.1.
(l)    Rights as a Lender. In its capacity as a Lender, the LC Issuer shall have
the same rights and obligations as any other Lender.
(m)    Separate Reimbursement Agreement. In the event the LC Issuer enters into
a separate reimbursement agreement with the Borrower covering the Facility LCs
and the terms of such reimbursement agreement conflict with or contradict the
terms of this Agreement, the terms of this Agreement shall control.
2.20.    Replacement of Lender. If the Borrower is required pursuant to Sections
3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any Lender’s
obligation to make or continue, or to convert Base Rate Advances into Eurodollar
Advances shall be suspended pursuant to Section 3.3 or if any Lender defaults in
its obligation to make a Loan, reimburse the LC Issuer pursuant to Section
2.19(e) or the Swing Line Lender pursuant to Section 2.4(d) or declines to
approve an amendment or waiver that is approved by the Required Lenders or
otherwise becomes a Defaulting Lender (any Lender so affected an “Affected
Lender”), the Borrower may elect, if such amounts continue to be charged or such
suspension is still effective, to replace such Affected Lender as a Lender party
to this Agreement, provided that no Default or Event of Default shall have
occurred and be continuing at the time of such replacement, and provided further
that, concurrently with




--------------------------------------------------------------------------------




such replacement, (i) another bank or other entity which is reasonably
satisfactory to the Borrower and the Administrative Agent and, to the Borrower’s
and the Administrative Agent’s reasonable satisfaction, which other bank or
entity does not suffer from and is not impacted by the issue or event causing
the replacement of the Affected Lender, shall agree, as of such date, to
purchase for cash at par the Advances and other Obligations due to the Affected
Lender under this Agreement and the other Loan Documents pursuant to an
assignment substantially in the form of Exhibit B and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (ii) the Borrower shall pay to such
Affected Lender in same day funds on the day of such replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrower hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.1, 3.2,
3.4 and 3.5, and (B) an amount, if any, equal to the payment which would have
been due to such Lender on the day of such replacement under Section 3.4 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.
2.21.    Limitation of Interest. The Borrower, the Administrative Agent and the
Lenders intend to strictly comply with all applicable laws, including applicable
usury laws. Accordingly, the provisions of this Section 2.21 shall govern and
control over every other provision of this Agreement or any other Loan Document
which conflicts or is inconsistent with this Section 2.21, even if such
provision declares that it controls. As used in this Section 2.21, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of this Agreement. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (a) any interest in excess of the maximum amount of nonusurious
interest permitted under the applicable laws (if any) of the United States or of
any applicable state, or (b) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of this Agreement at
the Highest Lawful Rate. On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence. Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.21, or be construed to create a




--------------------------------------------------------------------------------




contract to pay for the use, forbearance or detention of money at an interest
rate in excess of the Highest Lawful Rate. If the term of any Loan or any other
Obligation outstanding hereunder or under the other Loan Documents is shortened
by reason of acceleration of maturity as a result of any Event of Default or by
any other cause, or by reason of any required or permitted prepayment, and if
for that (or any other) reason any Lender at any time, including but not limited
to, the stated maturity, is owed or receives (and/or has received) interest in
excess of interest calculated at the Highest Lawful Rate, then and in any such
event all of any such excess interest shall be canceled automatically as of the
date of such acceleration, prepayment or other event which produces the excess,
and, if such excess interest has been paid to such Lender, it shall be credited
pro tanto against the then-outstanding principal balance of the Borrower’s
Obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor.
2.22.    Defaulting Lenders.


(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders.

(ii)
Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.1 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the LC Issuer and Swing Line Lender hereunder; third, to
Cash Collateralize the LC Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.22(d); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account (including the Facility LC
Collateral Account) and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the LC Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Facility
LCs issued under this Agreement, in accordance with Section 2.22(d); sixth, to
the payment of





--------------------------------------------------------------------------------




any amounts owing to the Lenders, the LC Issuer or Swing Line Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
LC Issuer or Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; eighth, if so determined by the Administrative Agent, distributed to
the Lenders other than the Defaulting Lender until the ratio of the Revolving
Exposures of such Lenders to the aggregate Revolving Exposures of all Revolving
Lenders equals such ratio immediately prior to the Defaulting Lender’s failure
to fund any portion of any Loans or participations in Facility LCs or Swing Line
Loans; and ninth, to such Defaulting Lender or as otherwise directed by a court
of competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Facility LC issuances in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Facility LCs were issued at a time when the conditions
set forth in Section 4.2 were satisfied or waived, such payment shall be applied
solely to pay the Credit Extensions of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Credit Extensions of such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to Section
2.22(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.22(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)
Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its ratable share of the stated amount of Facility LCs for which it
has provided Cash Collateral pursuant to Section 2.22(d).
(C)    With respect to any LC Fee not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Obligations or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the LC Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent




--------------------------------------------------------------------------------




allocable to the LC Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
(iv)
Reallocation of Participations to Reduce Fronting Exposure. All or any part of
such Defaulting Lender’s participation in LC Obligations and Swing Line Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Five-Year Revolving Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 4.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Five-Year Revolving Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Five-Year
Revolving Commitment. Subject to Section 9.15, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)
Cash Collateral, Repayment of Swing Line Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swing Line Loans in an amount equal to the Swing
Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the LC
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.22(d).

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the LC Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Facility LCs and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)    New Swing Line Loans/Facility LCs. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii)




--------------------------------------------------------------------------------




the LC Issuer shall not be required to issue, extend, renew or increase any
Facility LC unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.
(d)    Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent or the LC Issuer (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize the LC Issuer’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.22(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.
(i)
Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the LC Issuer, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of LC
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(ii)
Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Facility LCs shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Obligations (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such Property as may otherwise be provided for herein.

(iii)
Termination of Requirement. Cash Collateral (or the appropriate portion thereof)
provided to reduce the LC Issuer’s Fronting Exposure shall no longer be required
to be held as Cash Collateral pursuant to this Section 2.22(d) following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent and the LC Issuer that there exists excess Cash
Collateral; provided that, subject to this Section 2.22 the Person providing
Cash Collateral and the LC Issuer may agree that Cash Collateral shall be held
to support future anticipated Fronting Exposure or other obligations.

2.23.    [Reserved].
2.24.    Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent




--------------------------------------------------------------------------------




that they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase the specified currency with such other currency at the
Administrative Agent’s offices on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 11.2, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.
2.25.    Increase Option. The Borrower may from time to time elect to increase
the Five-Year Revolving Commitments or enter into one or more tranches of
additional Term Loans (each an “Incremental Term Loan”), in each case in minimum
increments of $25,000,000 or such lower amount as the Borrower and the
Administrative Agent agree upon, so long as, after giving effect thereto, the
aggregate amount of such increases and all such Incremental Term Loans does not
exceed $400,000,000. The Borrower may arrange for any such increase or tranche
to be provided by one or more Lenders (each Lender so agreeing to an increase in
Five-Year Revolving Commitment, or to participate in such Incremental Term
Loans, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities that are Eligible Assignees (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Five-Year Revolving Commitment, or to participate in such
Incremental Term Loans, or extend Five-Year Revolving Commitments, as the case
may be; provided that (i) each Augmenting Lender and each Increasing Lender
shall be subject to the approval of the Borrower, the Administrative Agent and
the LC Issuer, in each case not to be unreasonably withheld, and (ii) (x) in the
case of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit E hereto, and (y) in the case of
an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit F hereto. No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Five-Year Revolving Commitment
or Incremental Term Loans pursuant to this Section 2.25. Increases and new
Five-Year Revolving Commitments and Incremental Term Loans created pursuant to
this Section 2.25 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Five-Year Revolving Commitment (of any
Five-Year Revolving Lender) or tranche of Incremental Term Loans shall become
effective under this




--------------------------------------------------------------------------------




paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.2 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by an Authorized Officer of the Borrower and (B) the Borrower
shall be in compliance (on a pro forma basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 6.4 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the corporate power and authority of the
Borrower to borrow hereunder after giving effect to such increase, as well as
such documents as the Administrative Agent may reasonably request (including,
without limitation, customary opinions of counsel, affirmations of Loan
Documents and updated financial projections, reasonably acceptable to the
Administrative Agent, demonstrating the Borrower’s anticipated compliance with
Section 6.4 through the Seven-Year Term Loan Maturity Date). On the effective
date of any increase in the Five-Year Revolving Commitment or any Incremental
Term Loans being made, (i) each relevant Increasing Lender and Augmenting Lender
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the
Lenders to equal its Pro Rata Share of such outstanding Revolving Loans, and
(ii) except in the case of any Incremental Term Loans, the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Revolving Commitments (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.3). The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurodollar Loan, shall be subject to indemnification by the Borrower pursuant to
the provisions of Section 3.4 if the deemed payment occurs other than on the
last day of the related Interest Periods. The Incremental Term Loans (a) shall
rank pari passu in right of payment with the Revolving Loans and the initial
Term Loans, (b) shall not mature earlier than the Five-Year Term Loan Maturity
Date (but may have amortization prior to such date) and (c) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans and the initial Term Loans; provided that (i) the terms and
conditions applicable to any tranche of Incremental Term Loans maturing after
the Five-Year Revolving Loan Termination Date may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Five-Year Revolving Loan Termination
Date and (ii) the Incremental Term Loans may be priced differently than the
Revolving Loans and the initial Term Loans. Incremental Term Loans may be made
hereunder pursuant to an amendment or restatement (an “Incremental Term Loan
Amendment”) of this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Increasing Lender participating in such tranche,
each Augmenting Lender participating in such tranche, if any, and the
Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.25. On the effective date of the issuance of the Incremental Term
Loans, each Term Lender that has agreed to extend such an Incremental Term Loan
shall make its ratable share thereof available to the Administrative Agent, for
remittance to the Borrower, on the terms




--------------------------------------------------------------------------------




and conditions specified by the Administrative Agent at such time. Nothing
contained in this Section 2.25 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Revolving Commitment
hereunder, or provide Incremental Term Loans, at any time.
This Section 2.25 shall supersede any provision in Section 8.3 to the contrary.
2.26.    Extensions of 364-Day Revolving Commitments.
(a)    The Borrower may from time to time, pursuant to the provisions of this
Section 2.26, agree with one or more Lenders holding 364-Day Revolving
Commitments to extend the termination date, and otherwise modify the terms of
such 364-Day Revolving Commitments or any portion thereof (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Commitments or any portion thereof) (each such modification, an “Extension”)
pursuant to one or more written offers (each, an “Extension Offer”) made from
time to time by the Borrower to all 364-Day Revolving Lenders, in each case on a
pro rata basis (based on their respective 364-Day Revolving Pro Rata Shares) and
on the same terms to each such Lender. In connection with each Extension, the
Borrower will provide notification to the Administrative Agent (for distribution
to the 364-Day Revolving Lenders), no later than thirty (30) days prior to the
364-Day Revolving Loan Termination Date of a requested new termination date of
no later than one-year after the then-existing 364-Day Revolving Loan
Termination Date for the extended 364-Day Revolving Commitments (each an
“Extended 364-Day Revolving Loan Termination Date”), a reset of the 364-Day
Revolving Facility Availability Period and the due date for Lender responses. In
connection with any Extension, each Lender wishing to participate in such
Extension shall, prior to such due date, provide the Administrative Agent with a
written notice thereof in a form reasonably satisfactory to the Administrative
Agent. Any Lender that does not respond to an Extension Offer by the applicable
due date shall be deemed to have rejected such Extension.
(b)    Each Extension shall be subject to the following:
(i)
no Default or Event of Default shall have occurred and be continuing at the time
any Extension Offer is delivered to the Lenders or at the time of such
Extension;

(ii)
except as to termination date, the 364-Day Revolving Commitment of any Lender
extended pursuant to any Extension shall have the same terms as the 364-Day
Revolving Commitments of the Lenders that did not agree to the Extension Offer
(including, without limitation, with respect to interest and fees);

(iii)
the final termination date of the 364-Day Revolving Commitments to be extended
pursuant to an Extension shall be later than the final termination date of the
Commitments of the Lenders that did not agree to the Extension Offer;

(iv)
if the aggregate amount of 364-Day Revolving Commitments in respect of which
Lenders shall have accepted an Extension Offer





--------------------------------------------------------------------------------




exceeds the maximum aggregate amount of 364-Day Revolving Commitments offered to
be extended by the Borrower pursuant to the relevant Extension Offer, then such
364-Day Revolving Commitments shall be extended ratably up to such maximum
amount based on the relative 364-Day Revolving Commitments of the Lenders that
accepted such Extension Offer;
(v)
all documentation in respect of such Extension shall be consistent with the
foregoing, and all written communications by the Borrower generally directed to
the applicable Lenders in connection therewith shall be in form and substance
consistent with the foregoing and otherwise reasonably satisfactory to the
Administrative Agent;

(vi)
any applicable Minimum Extension Condition shall be satisfied;

(vii)
any outstanding 364-Day Revolving Loans shall be paid in full at the time of
such Extension;

(viii)
the 364-Day Revolving Facility Availability Period shall be reset after giving
effect to such Extension; and

(ix)
no Extension shall become effective unless, on the proposed effective date of
such Extension, the conditions set forth in Section 4.3 shall be satisfied (with
all references in such Section to a request for a Loan being deemed to be
references to the Extension on the applicable date of such Extension), and the
Administrative Agent shall have received a certificate to that effect dated the
applicable date of such Extension and executed by an Authorized Officer of the
Borrower.

(c)    The consummation and effectiveness of any Extension will be subject to a
condition set forth in the relevant Extension Offer (a “Minimum Extension
Condition”) that a minimum amount be agreed to by the Lenders subject to such
Extension (to be determined in the Borrower’s discretion and specified in the
relevant Extension Offer). For the avoidance of doubt, it is understood and
agreed that the provisions of Section 11.2 will not apply to Extensions of
364-Day Revolving Commitments pursuant to Extension Offers made pursuant to and
in accordance with the provisions of this Section 2.26, including to any payment
of interest or fees in respect of any 364-Day Revolving Commitments or 364-Day
Revolving Loans that have been extended or made pursuant to an Extension at a
rate or rates different from those paid or payable in respect of 364-Day
Revolving Commitments or 364-Day Revolving Loans of Lenders that did not extend
their 364-Day Revolving Commitments, in each case as is set forth in the
relevant Extension Offer.
(d)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments (collectively, “Extension Amendments”) to this Agreement
and the other Loan Documents as may be necessary in order to establish new
classes of Commitments and Revolving Loans created pursuant to an Extension, in
each case on terms consistent with this Section 2.26. Notwithstanding the
foregoing, the Administrative Agent shall have the right (but not the
obligation)




--------------------------------------------------------------------------------




to seek the advice or concurrence of the Required Lenders with respect to any
matter contemplated by this Section 2.26 and, if the Administrative Agent seeks
such advice or concurrence, the Administrative Agent shall be permitted to enter
into such amendments with the Borrower in accordance with any instructions
received from such Required Lenders and shall also be entitled to refrain from
entering into such amendments with the Borrower unless and until it shall have
received such advice or concurrence; provided, however, that whether or not
there has been a request by the Administrative Agent for any such advice or
concurrence, all such Extension Amendments entered into with the Borrower by the
Administrative Agent hereunder shall be binding on the Lenders. Without limiting
the foregoing, in connection with any Extension, the Borrower and any Subsidiary
shall execute such agreements, confirmations or other documentation as the
Administrative Agent shall reasonably request to accomplish the purposes of this
Section 2.26.
(e)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be reasonably established by, or
acceptable to, the Administrative Agent to accomplish the purposes of this
Section 2.26.
This Section 2.26 shall supersede any provision in Section 8.3 to the contrary.
ARTICLE III
YIELD PROTECTION; TAXES
3.1.    Yield Protection. If, on or after the date of this Agreement, there
occurs any Change in Law which:
(a)    subjects any Lender or any applicable Lending Installation, the LC
Issuer, or the Administrative Agent to any Taxes (other than with respect to
Indemnified Taxes, Excluded Taxes, and Other Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, or
(b)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit, liquidity or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation or the LC Issuer (other than
reserves and assessments taken into account in determining the interest rate
applicable to Eurodollar Advances and Daily Eurodollar Loans), or
(c)    imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable Lending Installation or the LC
Issuer of making, funding or maintaining its Eurodollar Loans or Daily
Eurodollar Loans, or of issuing or participating in Facility LCs, or reduces any
amount receivable by any Lender or any applicable Lending Installation or the LC
Issuer in connection with its Eurodollar Loans, or Daily Eurodollar Loans,
Facility LCs or participations therein, or requires any Lender or any applicable
Lending Installation or the LC Issuer to make any payment calculated by




--------------------------------------------------------------------------------




reference to the amount of Eurodollar Loans, or Daily Eurodollar Loans, Facility
LCs or participations therein held or interest or LC Fees received by it, by an
amount deemed material by such Lender or the LC Issuer as the case may be,
and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the amount received by such Person in connection with
such Loans or Commitment, Facility LCs or participations therein, then, within
fifteen (15) days after demand by such Person, the Borrower shall pay such
Person, as the case may be, such additional amount or amounts as will compensate
such Person for such increased cost or reduction in amount received. Failure or
delay on the part of any such Person to demand compensation pursuant to this
Section 3.1 shall not constitute a waiver of such Person’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Person pursuant to this Section 3.1 for any increased costs or reductions
suffered more than 270 days prior to the date that such Person notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Person’s intention to claim compensation therefor; provided further,
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.
3.2.    Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines that the amount of capital or liquidity required or expected to be
maintained by such Lender or the LC Issuer, any Lending Installation of such
Lender or the LC Issuer, or any corporation or holding company controlling such
Lender or the LC Issuer is increased as a result of (i) a Change in Law or (ii)
any change on or after the date of this Agreement in the Risk-Based Capital
Guidelines, then, within fifteen (15) days after demand by such Lender or the LC
Issuer, the Borrower shall pay such Lender or the LC Issuer the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital or liquidity which such Lender or the LC Issuer determines is
attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Loans and issue or participate in Facility LCs, as the case
may be, hereunder (after taking into account such Lender’s or the LC Issuer’s
policies as to capital adequacy or liquidity), in each case that is attributable
to such Change in Law or change in the Risk-Based Capital Guidelines, as
applicable. Failure or delay on the part of such Lender or the LC Issuer to
demand compensation pursuant to this Section 3.2 shall not constitute a waiver
of such Lender’s or the LC Issuer’s right to demand such compensation; provided
that the Borrower shall not be required to compensate any Lender or the LC
Issuer pursuant to this Section 3.2 for any shortfall suffered more than 270
days prior to the date that such Lender or the LC Issuer notifies the Borrower
of the Change in Law or change in the Risk-Based Capital Guidelines giving rise
to such shortfall and of such Lender’s or the LC Issuer’s intention to claim
compensation therefor; provided further, that if the Change in Law or change in
Risk-Based Capital Guidelines giving rise to such shortfall is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
3.3.    Availability of Types of Advances; Adequacy of Interest Rate.
(a)    If the Administrative Agent or the Required Lenders determine




--------------------------------------------------------------------------------




(i)that deposits of a type and maturity appropriate to match fund Eurodollar
Advances or Daily Eurodollar Loans are not available to such Lenders in the
relevant market, or
(ii)that the interest rate applicable to Eurodollar Advances or Daily Eurodollar
Loans is not ascertainable or does not adequately and fairly reflect the cost of
making or maintaining Eurodollar Advances or Daily Eurodollar Loans,
then the Administrative Agent shall suspend the availability of Eurodollar
Advances or Daily Eurodollar Loans and require any affected Eurodollar Advances
or Daily Eurodollar Loans to be repaid or converted to Base Rate Advances,
subject to the payment of any funding indemnification amounts required by
Section 3.4.
(b)    Notwithstanding the foregoing, in the event the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.3(a)(ii) have arisen and such
circumstances are unlikely to be temporary, (ii) ICE Benchmark Administration
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described in clause (ii) of this Section 3.3(b) or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such interest
settlement rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall seek to jointly
agree upon an alternate rate of interest to the Eurodollar Base Rate and the
Daily Eurodollar Base Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and the Administrative Agent and the Borrower shall
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 8.3, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this Section 3.3(b), (x) any
request pursuant to Section 2.9 that requests the conversion of any Advance to,
or continuation of any Advance as, a Eurodollar Advance shall be ineffective and
any such Advance shall be continued as or converted to, as the case may be, a
Base Rate Advance, and (y) if any request pursuant to Section 2.8 requests a
Eurodollar Advance, such Advance shall be made as a Base Rate Advance. If the
alternate rate of interest determined pursuant to this Section 3.3(b) shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
3.4.    Funding Indemnification. If (a) any payment of a Eurodollar Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, (b) a Eurodollar
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders, (c) a Eurodollar Loan is converted other than on
the last day of the Interest Period applicable thereto, (d) the Borrower fails
to borrow, convert,




--------------------------------------------------------------------------------




continue or prepay any Eurodollar Advance on the date specified in any notice
delivered pursuant hereto, or (e) any Eurodollar Advance is assigned other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.20, the Borrower will indemnify
each Lender for such Lender’s costs, expenses and Interest Differential (as
determined by such Lender) incurred as a result of such prepayment. The term
“Interest Differential” shall mean that sum equal to the greater of zero or the
financial loss incurred by the Lender resulting from prepayment, calculated as
the difference between the amount of interest such Lender would have earned
(from the investments in money markets as of the Borrowing Date of such Advance)
had prepayment not occurred and the interest such Lender will actually earn
(from like investments in money markets as of the date of prepayment) as a
result of the redeployment of funds from the prepayment. Because of the
short-term nature of this facility, Borrower agrees that Interest Differential
shall not be discounted to its present value.
The Borrower hereby acknowledges that the Borrower shall be required to pay
Interest Differential with respect to any portion of the principal balance paid
or that becomes due before its scheduled due date, whether voluntarily,
involuntarily, or otherwise, including, without limitation, any principal
payment made following default, demand for payment, acceleration, collection
proceedings, foreclosure, sale or other disposition of collateral, bankruptcy or
other insolvency proceedings, eminent domain, condemnation or otherwise. Such
prepayment fee shall at all times be an Obligation as well as an undertaking by
the Borrower to the Lenders whether arising out of a voluntary or mandatory
prepayment.


3.5.    Taxes.
(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.5) the
applicable Lender or the Administrative Agent receives an amount equal to the
sum it would have received had no such deduction or withholding been made.


(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.


(c)    The Loan Parties shall indemnify each Lender or the Administrative Agent,
within fifteen (15) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.5) payable or paid by such
Lender or the Administrative Agent or required to be withheld




--------------------------------------------------------------------------------




or deducted from a payment to such Lender or the Administrative Agent and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


(d)    Each Lender shall severally indemnify the Administrative Agent, within
fifteen (15) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.2(d) relating to the maintenance of a Participant Register, and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).


(e) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.5, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(f)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent and at the time
or times prescribed by applicable law, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
or prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.






--------------------------------------------------------------------------------




(ii) Without limiting the generality of the foregoing,


(A) any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;


(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1) in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;


(2) executed copies of IRS Form W-8ECI;


(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
satisfactory to Borrower to the effect that such Non-U.S. Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” related to the Borrower as described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or


(4)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, an appropriate U.S. Tax Compliance Certificate, IRS Form W-8IMY
or IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Non-U.S. Lender is a partnership and
one or more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide an appropriate
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner.






--------------------------------------------------------------------------------




(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.


(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.


(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.5 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available




--------------------------------------------------------------------------------




its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.


(h)    Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


(i)    For purposes of Section 3.5, the term “Lender” includes the LC Issuer.
3.6.    Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans or Daily Eurodollar Loans (in the case of the Swing Line
Lender) to reduce any liability of the Borrower to such Lender under Sections
3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances or Daily
Eurodollar Loans under Section 3.3, so long as such designation is not, in the
judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurodollar Loan or Daily Eurodollar Loan shall be calculated as though each
Lender funded its Eurodollar Loan and the Swing Line Lender funded its Daily
Eurodollar Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate or Daily Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrower of such written statement. The obligations of the Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.
3.7.    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable lending office to make, maintain, or fund Advances
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, upon notice thereof by such Lender to the Borrower
(through the Administrative Agent), (a) any obligation of such Lender to make or
continue Eurodollar Advances or to convert Base Rate Advances to Eurodollar
Advances shall be suspended, and (b) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Advances the interest rate on which
is determined by reference to the Eurodollar Rate component of the Base Rate,
the interest rate on which Base Rate Advances of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrower shall, upon demand




--------------------------------------------------------------------------------




from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Advances of such Lender to Base Rate Advances
(the interest rate on which Base Rate Advances of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Advances to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Advances and
(ii) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Eurodollar Rate, the Administrative Agent
shall during the period of such suspension compute the Base Rate applicable to
such Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted, together with any
additional amounts required pursuant to Section 3.4.
ARTICLE IV

CONDITIONS PRECEDENT
4.1.    Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless each of the following conditions is
satisfied:
(a)    The Administrative Agent shall have received executed counterparts of
each of this Agreement and the Guaranty.
(b)    The Administrative Agent shall have received a certificate, signed by an
Authorized Officer of the Borrower, stating that on the date of the initial
Credit Extension (1) no Default or Event of Default has occurred and is
continuing and (2) the representations and warranties contained in Article V are
(x) with respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such date, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (y) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.
(c)    The Administrative Agent shall have received a written opinion of the
Borrower’s counsel, in form and substance acceptable to the Administrative
Agent, addressed to the Lenders.
(d)    The Administrative Agent shall have received any Notes requested by a
Lender pursuant to Section 2.13 payable to each such requesting Lender (and its
registered assigns).




--------------------------------------------------------------------------------




(e)    The Administrative Agent shall have received such documents and
certificates relating to the organization, existence and good standing of the
Borrower and each initial Guarantor, the authorization of the transactions
contemplated hereby and any other legal matters relating to the Borrower and
such Guarantors, the Loan Documents or the transactions contemplated hereby, all
in form and substance satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit G.
(f)    If the initial Credit Extension will be the issuance of a Facility LC,
the Administrative Agent shall have received a properly completed Facility LC
Application.
(g)    The Administrative Agent shall have received evidence satisfactory to it
that any credit facility currently in effect for the Borrower shall have been
terminated and cancelled and all Indebtedness thereunder shall have been fully
repaid (except to the extent being so repaid with the initial Loans) and any and
all liens thereunder, if any, shall have been terminated and released. Each of
the Lenders party hereto that is also a “Lender” under and as defined in the
Existing Credit Agreement hereby waives the requirement for five (5) Business
Days prior written notice set forth in Section 2.3(c) thereof to permanently
reduce the entire Line of Credit Loan Commitments (as defined in the Existing
Credit Agreement) thereunder.
(h)    The Administrative Agent shall have received evidence satisfactory to it
that the Lansing Trade Group Acquisition has been consummated in accordance with
the terms of the Lansing Trade Group Acquisition Agreement.
(i)    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.
(j)    Since December 31, 2017, there have not occurred any events or
developments that in the aggregate have had or could reasonably be expected to
have a Material Adverse Effect.
(k)    The Administrative Agent shall have received evidence of all
governmental, equity holder and third party consents and approvals necessary in
connection with the contemplated financing and all applicable waiting periods
shall have expired without any action being taken by any authority that would be
reasonably likely to restrain, prevent or impose any material adverse conditions
on the Consolidated Financial Covenant Entities (other than Excluded
Subsidiaries), taken as a whole, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could have such
effect.
(l)    No action, suit, investigation or proceeding is pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority that would reasonably be expected to result in a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions.




--------------------------------------------------------------------------------




(m)    The Administrative Agent shall have received: (i) pro forma financial
statements giving effect to the initial Credit Extensions contemplated hereby,
which demonstrate, in the Administrative Agent’s reasonable judgment, together
with all other information then available to the Administrative Agent, that the
Borrower can repay its debts and satisfy its other obligations as and when they
become due, and can comply with the financial covenants set forth in
Section 6.4, (ii) such information as the Administrative Agent may reasonably
request to confirm the tax, legal, and business assumptions made in such
pro forma financial statements, (iii) unaudited Consolidated financial
statements of the Consolidated Financial Covenant Entities for the fiscal
quarter ended September 30, 2018, and (iv) audited Consolidated financial
statements of the Consolidated Financial Covenant Entities for the fiscal years
ended December 31, 2017, December 31, 2016 and December 31, 2015.
(n)    Upon the reasonable request of any Lender made at least ten days prior to
the Effective Date, the Borrower must have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five days prior to the Effective Date.
(o)    At least five days prior to the Effective Date, if the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, the
Borrower must deliver a Beneficial Ownership Certification in relation to
Borrower.
4.2.    Each Credit Extension. The Lenders shall not (except as otherwise set
forth in Section 2.4(d) with respect to Revolving Loans for the purpose of
repaying Swing Line Loans or with respect to advances made for any Reimbursement
Obligations for draws under a Facility LC) be required to make any Credit
Extension unless on the applicable Borrowing Date:
(a)    There exists no Default or Event of Default, nor would a Default or Event
of Default result from such Credit Extension.
(b)    The representations and warranties contained in Article V are (x) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such Borrowing Date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (y) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such Borrowing Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.
Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 4.2(a) and (b) have been satisfied.
4.3.    Each 364-Day Revolving Loan. The 364-Day Revolving Lenders shall not be
required to make any 364-Day Revolving Loans unless on the applicable Borrowing
Date:




--------------------------------------------------------------------------------




(a)    The Borrower provides at least two Business Days prior written notice to
the Administrative Agent of its intention to draw in respect of the 364-Day
Revolving Commitments (such notice, a “364-Day Revolving Facility Initial Draw
Notice”).
(b)    The Aggregate Outstanding Five-Year Revolving Exposure is in excess of
$810,000,000.
(c)    The 364-Day Revolving Facility Availability Period shall not have
expired.
(d)    There exists no Default or Event of Default, nor would a Default or Event
of Default result from such Credit Extension.
(e)    The representations and warranties contained in Article V are (x) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such Borrowing Date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (y) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such Borrowing Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.
Each Borrowing Notice with respect to each such Credit Extension shall
constitute a representation and warranty by the Borrower that the conditions
contained in Sections 4.3(a), (b), (c), (d) and (e) have been satisfied.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
5.1.    Litigation and Proceeds. Except as set forth on Schedule 5.1 on the date
of this Agreement, and except for judgments and pending or, to the Borrower’s
knowledge, threatened litigation, contested claims and governmental proceedings
which, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect, no judgments are outstanding against the Consolidated Financial
Covenant Entities (other than Excluded Subsidiaries), nor is there pending or
threatened in writing any litigation, contested claim, or governmental
proceeding by, against or with respect to the Consolidated Financial Covenant
Entities (other than Excluded Subsidiaries) that could reasonably be expected to
have a Material Adverse Effect.
5.2.    Other Agreements. Except as set forth on Schedule 5.2 on the date of
this Agreement, none of the Consolidated Financial Covenant Entities (other than
Excluded Subsidiaries) is in default under any contract, lease or commitment to
which it is a party or by which it is bound, except those which could not
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 5.2, Borrower knows of no dispute relating to any contract, lease, or
commitment of the




--------------------------------------------------------------------------------




Consolidated Financial Covenant Entities (other than Excluded Subsidiaries),
except those which could not reasonably be expected to have a Material Adverse
Effect.
5.3.    Licenses, Patents, Copyrights, Trademarks and Trade Names. There is no
action, proceeding, claim or complaint pending or threatened in writing to be
brought against a Consolidated Financial Covenant Entity (other than an Excluded
Subsidiary) by any Person which might jeopardize any of the Consolidated
Financial Covenant Entities’ (other than Excluded Subsidiaries’) interest in any
licenses, patents, copyrights, trademarks, trade names or applications except
those which, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
5.4.    Liens. Except as permitted under Section 6.10, all of the Property of
the Consolidated Financial Covenant Entities (other than Excluded Subsidiaries)
is free and clear of all Liens.
5.5.    Location of Assets; Chief Executive Office. The chief executive office
of the Borrower is located at 1947 Briarfield Boulevard, Maumee, Ohio 43537. As
of the execution of this Agreement, the books and records of the Borrower are
located at the chief executive office of the Borrower. If Borrower shall intend
to make any change in any of such locations, Borrower shall notify the
Administrative Agent at least thirty (30) days prior to such change.
5.6.    Tax Liabilities. The Consolidated Financial Covenant Entities (other
than Excluded Subsidiaries) have filed all material federal, state and local tax
reports and returns required by any law or regulation to be filed by the
Consolidated Financial Covenant Entities (other than Excluded Subsidiaries) and
they have either duly paid all taxes, duties and charges indicated to be due on
the basis of such returns and reports or has made adequate provision for the
payment thereof, and the assessment of any material amount of additional taxes
in excess of those paid and reported is not reasonably expected. The reserves
for taxes reflected on Borrower’s Consolidated balance sheet are adequate in
amount for the payment of all liabilities for all taxes (whether or not
disputed) of the Consolidated Financial Covenant Entities (other than Excluded
Subsidiaries) accrued through the date of such balance sheet.
5.7.    Indebtedness. Except as contemplated by this Agreement, as disclosed on
Schedule 5.7 on the date of this Agreement and as disclosed on the financial
statements identified in Section 5.13, the Borrower has no other Indebtedness,
Contingent Obligations or liabilities, outstanding bonds, letters of credit or
acceptances to any other Person or loan commitments from any other Person, other
than accounts payable incurred in the ordinary course of business. Schedule 5.7
sets forth all Limited Recourse Debt, Unsecured Recourse Debt and Secured
Recourse Debt that is outstanding as of the Effective Date.
5.8.    Affiliates. The Consolidated Financial Covenant Entities (other than
Excluded Subsidiaries) have no Affiliates, other than their directors, officers,
agents and employees and those Persons disclosed on Schedule 5.8 as updated from
time to time by Borrower, and the legal relationship of the Consolidated
Financial Covenant Entities (other than Excluded Subsidiaries) to each such
Affiliate is accurately and completely described thereon.
5.9.    Environmental Matters. Except as disclosed on Schedule 5.9 on the date
of this Agreement, (a) the Consolidated Financial Covenant Entities (other than
Excluded Subsidiaries)




--------------------------------------------------------------------------------




have not received any notice to the effect, or have any knowledge, that the
Property or their operations are not in compliance with any of the requirements
of applicable federal, state and local environmental, health and safety statutes
and regulations (“Environmental Laws”) or are the subject of any federal or
state investigation evaluating whether any remedial action is needed to respond
to a release of any toxic or hazardous waste or substance into the environment,
which noncompliance or remedial action could reasonably be expected to have a
Material Adverse Effect; (b) there have been no releases of hazardous materials
at, on or under the Property that, singly or in the aggregate could reasonably
be expected to have a Material Adverse Effect; (c) there are no underground
storage tanks, active or abandoned, including without limitation petroleum
storage tanks, on or under the Property that, singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect; (d) the Consolidated
Financial Covenant Entities (other than Excluded Subsidiaries) have not directly
transported or directly arranged for the transportation of any hazardous
material to any location which is listed or proposed for listing on the National
Priorities List pursuant to CERCLA or on any similar state list or which is the
subject of federal, state or local enforcement actions or other investigations
which may lead to material claims against the Consolidated Financial Covenant
Entities (other than Excluded Subsidiaries) for any remedial work, damage to
natural resources or personal injury, including without limitation, claims under
CERCLA; and (e) no conditions exist at, on or under the Property which, with the
giving of notice, would rise to any liability under any Environmental Laws that
could reasonably be expected to have a Material Adverse Effect.
5.10.    Existence. Each of the Consolidated Financial Covenant Entities (other
than Excluded Subsidiaries) is a corporation, partnership (in the case of
Subsidiaries only) or limited liability company duly and properly incorporated
or formed, as the case may be, validly existing and (to the extent such concept
applies to such entity) in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except for
those jurisdictions in which the failure so to qualify, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
5.11.    Authority. The execution and delivery by Borrower of this Agreement and
all of the other Loan Documents and the performance of the Borrower’s
obligations hereunder and thereunder: (a) are within Borrower’s powers; (b) are
duly authorized by Borrower’s board of directors; (c) are not in contravention
of the terms of the Borrower’s articles or certificate of incorporation or code
of regulations; (d) are not in contravention of any law or laws, or of the terms
of any indenture, agreement or undertaking to which Borrower is a party or by
which Borrower or any of the Borrower’s Property is bound; (e) do not require
any consent, registration or approval of any Governmental Authority or of any
other Person, except such consents or approvals as have been obtained; (f) do
not contravene any contractual restriction or Laws binding upon Borrower; and
(g) will not, except as contemplated or permitted by this Agreement, result in
the imposition of any lien, charge, security interest or encumbrance upon any
Property of the Borrower under any existing indenture, mortgage, deed of trust,
loan or credit agreement or other material agreement or instrument to which
Borrower is a party or by which Borrower or any of the Borrower’s Property may
be bound or affected.




--------------------------------------------------------------------------------




5.12.    Binding Effect. This Agreement and all of the other Loan Documents set
forth the legal, valid and binding obligations of the Borrower and the
Guarantors of the Obligations, respectively, and are enforceable against
Borrower and the Guarantors of the Obligations, respectively, in accordance with
their respective terms.
5.13.    Correctness of Financial Statements. The Consolidated financial
statements delivered from time to time by Borrower to the Lenders present fairly
the financial condition of the Consolidated Financial Covenant Entities, and
have been prepared in accordance with GAAP.
5.14.    Employee Controversies. Except as set forth Schedule 5.14 on the date
of this Agreement, there are no controversies pending or, to the best of
Borrower’s knowledge, threatened between the Consolidated Financial Covenant
Entities (other than Excluded Subsidiaries) or any of their employees, other
than employee grievances arising in the ordinary course of business or which
could not, in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
5.15.    Ownership of Properties. Except as set forth on Schedule 5.15 on the
date of this Agreement, the Borrower and its Consolidated Financial Covenant
Entities (other than Excluded Subsidiaries) will have good title, free of all
material defects, and free of all Liens other than Liens permitted under Section
6.10, to all of the Property and assets reflected in the Borrower’s most recent
consolidated financial statements provided to the Administrative Agent as owned
by the Borrower and its Consolidated Financial Covenant Entities (other than
Excluded Subsidiaries) (other than as may have been disposed of in a manner
permitted by Section 6.14).
5.16.    Compliance with Laws and Regulations. The Borrower and its Subsidiaries
are in compliance with all Laws relating to the business operations and the
assets of Borrower and its Subsidiaries, except for Laws, the violation of which
could not reasonably be expected to result in a Material Adverse Effect.
5.17.    Solvency. The Consolidated Financial Covenant Entities are solvent,
able to pay their debts generally as such debts mature, and have capital
sufficient to carry on their business and all businesses in which they are about
to engage. The saleable value of the total Consolidated assets of the
Consolidated Financial Covenant Entities at a fair valuation, and at a present
fair saleable value, is greater than the amount of total Consolidated
obligations of the Consolidated Financial Covenant Entities to all Persons
(taking into account, as applicable, rights of contribution, subrogation and
indemnity with regard to obligations shared with others).
5.18.    ERISA. Except as would not reasonably be expected to have a Material
Adverse Effect: (a) no ERISA Events have occurred or could reasonably be
expected to occur in connection with any Plans or Multiemployer Plans, (b) no
“prohibited transactions,” as such term is defined in ERISA, have occurred in
connection with any Employee Plans and (c) the Employee Plans are otherwise in
compliance with all applicable provisions of ERISA and the Code.
5.19.    Margin Regulations. No proceeds of any Loans will be used for
purchasing or carrying any margin securities or for the purpose of reducing or
retiring any Indebtedness which was originally incurred to purchase any margin
securities in violation of Regulations T, U or X of the Board of Governors of
the Federal Reserve System.




--------------------------------------------------------------------------------




5.20.    Investment Company Act Not Applicable. Neither Borrower nor any
Guarantor is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
5.21.    Full Disclosure.
(a)    All factual information taken as a whole in the materials furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender for purposes
of or in connection with the transactions contemplated under this Agreement and
the other Loan Documents, does not contain any untrue statement of a material
fact or omit to state any material fact necessary to keep the statements
contained therein from being misleading as of the date of this Agreement, and
thereafter as supplemented by information provided to the Administrative Agent
or the Lenders in writing pursuant to this Agreement. The financial projections
and other financial information furnished to the Administrative Agent and the
Lenders by Borrower and to be delivered under this Agreement, were prepared in
good faith on the basis of information and assumptions that Borrower believed to
be reasonable as of the date of such information.
(b)    The information included in any Beneficial Ownership Certification, if
and when delivered, is true and correct in all respects.
5.22.    Intellectual Property. The Consolidated Financial Covenant Entities
(other than Excluded Subsidiaries) own or possess (or will be licensed or
otherwise have the full right to use) all intellectual property that is
necessary for the operation of their business, without any known conflict with
the rights of others. No product of the Consolidated Financial Covenant Entities
(other than Excluded Subsidiaries) infringes upon any intellectual property
owned by any other Person and no claim or litigation is pending or (to the
knowledge of the Borrower) threatened against or affecting such Person,
contesting its right to sell or to use any product or material, in any case
which could reasonably be expected to have a Material Adverse Effect.
5.23.    Survival of Warranties. All representations and warranties contained in
this Agreement or any of the other Loan Documents shall survive the execution
and delivery of this Agreement and shall be true from the date of this Agreement
until the Obligations shall be paid in full and the Lenders shall cease to be
committed to make Loans or issue Facility LCs under this Agreement.
5.24.    No Material Adverse Effect; No Default or Event of Default. Since
December 31, 2017, there has not occurred a Material Adverse Effect. No Default
or Event of Default has occurred and is continuing.
5.25.    Anti-Corruption Laws; Sanctions. The Borrower, its Subsidiaries and
their respective officers and employees and to the knowledge of the Borrower,
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. The Borrower has implemented and
maintains in effect for itself and its Subsidiaries policies and procedures to
ensure compliance by the Borrower, its Subsidiaries, and their respective
officers, employees, directors, and agents with Anti-Corruption Laws and
applicable Sanctions. None of the Borrower, any of its Subsidiaries or any
directors, officer, employee, agent, or, to the best of




--------------------------------------------------------------------------------




the Borrower’s knowledge, affiliate of the Borrower or any of its Subsidiaries
is an individual or entity that is, or is owned or controlled by individuals or
entities (including any agency, political subdivision or instrumentality of any
government) that are (i) the target of any Sanctions or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions (currently Crimea, Cuba, Iran, North Korea and Syria) (each
a “Sanctioned Person”).
5.26.    EEA Financial Institution. Neither the Borrower nor any Guarantor is an
EEA Financial Institution.
5.27.    Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101, as
modified by Section 3(42) of ERISA (“Plan Assets”), of an employee benefit plan
(as defined in Section 3(3) of ERISA) which is subject to Title I of ERISA or
any plan (within the meaning of Section 4975 of the Code) which is subject to
Section 4975 of the Code, and assuming the accuracy of Section 10.18, neither
the execution of this Agreement nor the making of Credit Extensions hereunder
gives rise to a prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975(c) of the Code. The transactions contemplated hereunder do
not violate any law, rule or regulation which is substantially similar to the
prohibited transaction provisions of Section 406 of ERISA or Section 4975 of the
Code.
ARTICLE VI
COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
6.1.    Financial Reporting and Other Information. Except as otherwise expressly
provided for in this Agreement, Borrower shall keep proper books of record and
account in which full and true entries will be made of all dealings and
transactions of or in relation to the business and affairs of the Consolidated
Financial Covenant Entities (other than, subject to the remainder hereof, the
Excluded Subsidiaries), in accordance with GAAP, and Borrower shall cause to be
furnished to the Administrative Agent (with copies to the other Lenders) from
time to time and in a form acceptable to the Administrative Agent:
(a)    As soon as practicable and in any event within ninety (90) days after the
end of each fiscal year of the Borrower, (i)  copies of all SEC 10(K) filings of
the Borrower, together with a Compliance Certificate for such fiscal year (which
SEC 10(K) filings, for the avoidance of doubt, shall include the Borrower’s
audited Consolidated financials), and (ii) if at the end of such fiscal year,
(x) any Excluded Subsidiary is a Material Subsidiary or (y) the Excluded
Subsidiaries are, in the aggregate, Material Reporting Subsidiaries, audited
Consolidated statements of income, retained earnings and cash flow of certain of
the Excluded Subsidiaries for such year (as required below), and a Consolidated
balance sheet of certain of the Excluded Subsidiaries for such year (as required
below), all in reasonable detail and satisfactory in scope to the Administrative
Agent and audited in form, manner and scope substantially similar to the
Borrower’s audited Consolidated financials generally. With respect to reporting
for Excluded Subsidiaries, no audited financial statements shall be required for
any Excluded Subsidiary that owns or contributes less than 5% of Consolidated
EBITDA or gross assets for the Consolidated Financial Covenant Entities (each,
an




--------------------------------------------------------------------------------




“Immaterial Reporting Subsidiary”), unless all such Immaterial Reporting
Subsidiaries, taken together, own or contribute more than 10% of Consolidated
EBITDA or gross assets for the Consolidated Financial Covenant Entities. If such
10% threshold is exceeded, then the Borrower shall provide audited financials
for such number of Immaterial Reporting Subsidiaries as is necessary so that
Consolidated EBITDA or gross assets controlled or owned by unaudited Immaterial
Reporting Subsidiaries is less than or equal to 10% of Consolidated EBITDA or
gross assets for the Consolidated Financial Covenant Entities. The
Administrative Agent shall be entitled to select which Immaterial Reporting
Subsidiaries are subject to audit requirements if the Borrower fails to do so.
All such selections shall be made and reporting shall be provide no later than
the date on which the Borrower’s audited financials are required to be provided
(with all audited information being provided in form, manner and scope
substantially similar to the Borrower’s audited Consolidated financials).
(b)    As soon as practicable and in any event within forty-five (45) days after
the end of each of the first three quarterly accounting periods in each fiscal
year of the Borrower: (i) (A) copies of all SEC 10(Q) filings of the Borrower,
and (B) a Compliance Certificate, accompanied by supporting information
satisfactory in scope and detail to the Administrative Agent; and (ii) if at the
end of such fiscal quarter, (x) any Excluded Subsidiary is a Material Subsidiary
or (y) the Excluded Subsidiaries are, in the aggregate, Material Reporting
Subsidiaries (A) Consolidated statements of income and retained earnings of the
Excluded Subsidiaries for such quarterly period and for the period from the
beginning of the current fiscal year to the end of such quarterly period, and a
Consolidated balance sheet of the Excluded Subsidiaries as of the end of such
quarterly period, all in reasonable detail and certified as accurate by the
chief financial officer or the vice president of finance and treasurer of the
Borrower, subject to changes resulting from normal year-end adjustments.
(c)    Together with all financial reporting provided pursuant to Section 6.1(a)
and (b), the Borrower shall certify to the Administrative Agent and the Lenders
the outstanding amount of the Obligations under the Five-Year Revolving
Commitment which were used to consummate Permitted Acquisitions, capital
expenditures and purchases of fixed assets. Such certification also shall
indicate if any Acquisition of Accounts, Inventory or other current assets has
been designated by the Borrower as being subject to the Five-Year Revolving
Facility Long-Term Sublimit. The Borrower shall not be required to report
amounts used under the 364-Day Revolving Commitment to fund any of the foregoing
unless the Borrower includes such amounts as Recourse Long Term Debt in its
financials delivered pursuant to the terms hereof.
(d)    Concurrently with the delivery of the Compliance Certificate referred to
in Section 6.1(a) and (b), the following updated Schedules to this Agreement
(which may be attached to the Compliance Certificate) to the extent required to
make the representation related to such Schedule true and correct as of the date
of such Compliance Certificate: Schedules 1.1(a), 1.1(c), 5.8 and 6.18; provided
that, Schedule 1.1(a) may only be amended with the prior written consent of the
Borrower and the Administrative Agent; provided, further, that with the
understanding that a Guarantor may only become an Excluded Subsidiary with the
prior written consent of the Borrower and the Required Lenders.




--------------------------------------------------------------------------------




(e)    As soon as available, but in any event within ninety (90) days after the
beginning of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected Consolidated balance sheet, income statement and funds
flow statement) of the Borrower for such fiscal year.
(f)    Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.
(g)    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Consolidated
Financial Covenant Entities (other than Excluded Subsidiaries) file with the
U.S. Securities and Exchange Commission.
(h)    On or promptly after any time at which the Borrower or any Subsidiary
becomes subject to the Beneficial Ownership Regulation, a completed Beneficial
Ownership Certification in form and substance acceptable to the Administrative
Agent.
(i)    Such other information (including non-financial information and
environmental reports) as the Administrative Agent or any Lender may from time
to time reasonably request, including information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with the Beneficial Ownership Regulation and applicable “know your customer”
requirements under the PATRIOT Act or other applicable anti-money laundering
laws.
(i) Any financial statement required to be furnished pursuant to Section 6.1(a)
or Section 6.1(b) shall be deemed to have been furnished on the date on which
the Lenders receive notice that the Borrower has filed such financial statement
with the U.S. Securities and Exchange Commission and is available on the EDGAR
website on the Internet at www.sec.gov or any successor government website that
is freely and readily available to the Administrative Agent and the Lenders
without charge; provided that the Borrower shall give notice of any such filing
to the Administrative Agent (who shall then give notice of any such filing to
the Lenders). Notwithstanding the foregoing, the Borrower shall deliver paper or
electronic copies of any such financial statement to the Administrative Agent if
the Administrative Agent requests the Borrower to furnish such paper or
electronic copies until written notice to cease delivering such paper or
electronic copies is given by the Administrative Agent.
If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.
6.2.    Conduct of Business. The Consolidated Financial Covenant Entities (other
than Excluded Subsidiaries) shall: (a) maintain their existence and maintain in
full force and effect all licenses, bonds, franchises, leases, patents,
contracts and other rights necessary to the conduct of their business;
(b) continue in, and limit their operations to, the same general line of
business as that presently conducted by them; (c) comply with all Laws, except
for such Laws the violation of which would not, in the aggregate, have a
Material Adverse Effect; (d) keep and conduct their business separate and apart
from the business of Affiliates; and (e) otherwise do all things necessary to
make the representations and warranties set forth in Article V of this Agreement
true and correct at all times; provided that the foregoing shall not prohibit
any merger, amalgamation, consolidation, Division, liquidation or dissolution
permitted under Section 6.11.




--------------------------------------------------------------------------------




6.3.    Insurance. The Consolidated Financial Covenant Entities (other than
Excluded Subsidiaries) shall maintain, at their expense, such liability and
property insurance (including as applicable commercial general liability
insurance, products liability insurance and workman’s compensation insurance)
with financially sound and reputable insurance companies as is ordinarily
maintained by other companies of similar size in similar businesses.
6.4.    Financial Covenants.
(a)    Minimum Adjusted Working Capital. The Borrower shall maintain at all
times Adjusted Working Capital of not less than $250,000,000.
(b)    Maximum Recourse Long Term Debt to Capitalization Ratio. The Borrower
shall maintain at all times a Recourse Long Term Debt to Capitalization Ratio
less than or equal to 0.70 to 1.00.
(c)    Maximum Unsecured Recourse Debt to Net Tangible Recourse Assets Amount
Ratio. The Borrower shall maintain at all times an Unsecured Recourse Debt to
Net Tangible Recourse Assets Amount Ratio of less than or equal to 0.85 to 1.00.
6.5.    Employee Plans. The Consolidated Financial Covenant Entities (other than
Excluded Subsidiaries) shall: (a) keep in full force and effect any and all
Employee Plans which are presently in existence or may, from time to time, come
into existence under ERISA, unless such Employee Plans can be terminated without
resulting in a Material Adverse Effect; (b) (i) make contributions to all
Employee Plans or Multiemployer Plans, as applicable, in a timely manner and in
an amount sufficient to comply with the requirements of ERISA and (ii) comply
with all requirements of ERISA or the Code which relate to such Employee Plans
or Multiemployer Plans, as applicable, in the case of (i) and (ii), except as
would not reasonably be expected to have a Material Adverse Effect; and (c)
notify the Administrative Agent immediately upon receipt by the Consolidated
Financial Covenant Entities (other than Excluded Subsidiaries) of any notice of
the institution of any proceeding or other action relating to any Employee Plans
or Multiemployer Plans, as applicable, that would reasonably be expected to have
a Material Adverse Effect.
6.6.    Notice of Suit, Adverse Change in Business or Default. The Borrower
shall, as soon as possible, and in any event within five (5) Business Days after
Borrower learns of the following, give written notice to the Administrative
Agent of: (a) any proceeding being instituted or threatened in writing to be
instituted by or against the Consolidated Financial Covenant Entities (other
than Excluded Subsidiaries) in any federal, state, local or foreign court or
before any commission or other regulatory body (federal, state, local or
foreign) for which claimed damages exceed $50,000,000; (b) the occurrence of any
event or condition that could reasonably be expected to result in a Material
Adverse Effect; and (c) the occurrence of any Default or Event of Default.
6.7.    Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Credit Extensions for working capital and general
corporate purposes, to refinance Indebtedness existing on the Effective Date and
partially finance the Lansing Trade Group Acquisition. The Borrower will not
permit the outstanding amount of the Obligations under the Five-Year Revolving
Commitment used to consummate Permitted Acquisitions, capital




--------------------------------------------------------------------------------




expenditures and purchases of fixed assets at any time to exceed the Five-Year
Revolving Facility Long-Term Sublimit. The Borrower will not, nor will it permit
any Subsidiary to, use any of the proceeds of the Advances to purchase or carry
any “margin stock” (as defined in Regulation U) in violation of Regulation U.
The Borrower will not request any Loan or Facility LC, and will not use, and the
Borrower will ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan or Facility LC in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws. The Borrower will not,
directly or indirectly, use the proceeds of the Loans or any Facility LC, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, (i) to fund any activities or business of
or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (ii) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise).
6.8.    Books and Records; Inspection. The Consolidated Financial Covenant
Entities shall maintain proper books of record and account in accordance with
GAAP in which true, full and correct entries will be made of all their
respective dealings and business affairs. The Borrower will, and will cause each
Consolidated Financial Covenant Entity to, permit the Administrative Agent and
the Lenders, by their respective representatives and agents, to inspect any of
the Property, books and financial records of each Consolidated Financial
Covenant Entity, to examine and make copies of the books of accounts and other
financial records of each Consolidated Financial Covenant Entity, and to discuss
the affairs, finances and accounts of each Consolidated Financial Covenant
Entity with, and to be advised as to the same by, their respective officers at
such reasonable times and intervals as the Administrative Agent or any Lender
may designate; provided, that prior to the occurrence of an Event of Default,
the Borrower shall only be required to reimburse the Administrative Agent (and
not the Lenders) for one such inspection and examination during any calendar
year.
6.9.    Sanctions; Anti-Money Laundering Compliance. The Borrower shall maintain
in effect and enforce policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions. The
Borrower shall, and shall cause each Subsidiary to, provide such information and
take such actions as are reasonably requested by the Administrative Agent or any
Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with anti-money laundering laws and regulations.
6.10.    Liens. The Consolidated Financial Covenant Entities (other than
Excluded Subsidiaries) shall not create, incur, assume or suffer to exist any
Liens of any nature whatsoever on or with regard to any of their assets other
than:
(a)    Liens securing the payment of taxes, either not yet due or the validity
of which is being contested in good faith by appropriate proceedings, and as to
which Borrower shall, if appropriate under GAAP, have set aside on Borrower’s
books and records adequate reserves;




--------------------------------------------------------------------------------




(b)    Liens securing deposits under workmen’s compensation, unemployment
insurance, social security and other similar laws, or securing the performance
of bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, or securing indemnity, performance or other similar bonds for the
performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, or securing statutory obligations or surety or appeal
bonds, or securing indemnity, performance or other similar bonds in the ordinary
course of the Borrower’s business, which are not past due;
(c)    Liens securing the interests of the broker or other counterparty with
respect to any Margin / Swap Account;
(d)    Liens upon Transportation Assets securing Limited Recourse Debt;
(e)    Liens securing Recourse Debt permitted under Section 6.12;
(f)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens, in each case, incurred in the
ordinary course of business for sums not yet due and payable;
(g)    statutory Liens of any Farm Credit System Institution with respect to any
Farm Credit Equities; and
(h)    any Liens, other than those described in Section 6.10(a) through (g)
above, existing on the date hereof and described in Schedule 6.10, together with
renewals and extensions thereof that do not increase the amount of any such
Indebtedness secured by such Liens.
6.11.    Merger. No Consolidated Financial Covenant Entity (other than Excluded
Subsidiaries) shall merge or consolidate with or into any other Person, or
permit any other Person to merge into or consolidate with it, consummate a
Division as the Dividing Person, or sell, transfer, lease or otherwise Dispose
of substantially all of its assets (including pursuant to a Sale and Leaseback
Transaction), or liquidate or dissolve, except that (i) a Subsidiary may merge,
consolidate, liquidate or dissolve into the Borrower or a Guarantor (with the
Borrower or a Guarantor being the survivor thereof, and with the Borrower being
the survivor of any merger with any Guarantor or Subsidiary), (ii) a
non-Guarantor Subsidiary may merge, consolidate, liquidate or dissolve into
another non-Guarantor Subsidiary, (iii) the Borrower or any Subsidiary may merge
or consolidate with or into any Person other than the Borrower or a Subsidiary
in order to effect a Permitted Acquisition (with the Borrower or such Subsidiary
being the survivor thereof) and (iv) Dispositions permitted under Section 6.14.
Any merger involving the Borrower must result with the Borrower as the survivor
thereof.
6.12.    Secured Indebtedness. So long as (x) no Default or Event of Default is
then outstanding or would result therefrom, and (y) the Borrower will be in pro
forma compliance with Section 6.4 immediately before and after the incurrence
thereof, the Consolidated Financial Covenant Entities (other than Excluded
Subsidiaries) may directly or indirectly create, issue, incur or assume Recourse
Debt secured by Liens on all or any portion of their assets only so long as the
aggregate principal amount of all such Indebtedness at no time exceeds
twenty-five percent (25%)




--------------------------------------------------------------------------------




of Capitalization; provided, however, that Liens upon Adjusted Working Capital
and trading assets shall not be permitted other than (i) those Liens granted by
Excluded Subsidiaries upon their respective Properties or (ii) Liens granted by
the Consolidated Financial Covenant Entities (other than Excluded Subsidiaries)
to secure Indebtedness used to fund working capital needs or to secure
Structured Inventory Purchase Amounts, which for the avoidance of doubt, shall
constitute Indebtedness for purposes of this Section 6.12 (the “Secured Working
Capital Basket”); provided that:
(I) the aggregate principal amount of such Indebtedness incurred by Consolidated
Financial Covenant Entities (other than Excluded Subsidiaries) shall not exceed
$200,000,000 at any time outstanding,
(II) the Consolidated Financial Covenant Entities (other than Excluded
Subsidiaries) may only incur Indebtedness exceeding $35,000,000 in aggregate
principal amount under the Secured Working Capital Basket to the extent the
Aggregate Outstanding Five-Year Revolving Exposure exceeds $450,000,000 at the
time of incurrence thereof,
(III) five (5) business days’ prior written notice is given to the
Administrative Agent of the applicable Consolidated Financial Covenant Entity’s
(other than Excluded Subsidiaries’) intention to incur Indebtedness under the
Secured Working Capital Basket, individually or in the aggregate, in excess of
$35,000,000 in aggregate principal amount,
(IV) any Indebtedness incurred under the Secured Working Capital Basket when at
least $35,000,000 in aggregate principal amount already is outstanding
thereunder shall be repaid in full within 120 days of the incurrence thereof,
and
(V) the aggregate net book value of assets securing Indebtedness used to fund
working capital needs or securing Structured Inventory Purchase Amounts shall
not exceed 135% of the aggregate principal amount (including unused commitments)
of such Indebtedness and Structured Inventory Purchase Amounts;
provided further, that no Consolidated Financial Covenant Entity (other than any
Excluded Subsidiary) shall incur Indebtedness in respect of the Secured Working
Capital Basket exceeding $35,000,000 in aggregate principal amount to the extent
the Borrower has made principal payments in respect of the Five-Year Term Loans
in excess of 10% of the initial aggregate principal amount of such Five-Year
Term Loans during the two consecutive fiscal quarter period immediately
preceding the proposed incurrence date of such indebtedness under the Secured
Working Capital Basket.
6.13.    Guarantees and Other Contingent Obligations. The Consolidated Financial
Covenant Entities (other than Excluded Subsidiaries) shall not guarantee,
endorse or otherwise in any way become or be responsible for obligations of any
other Person, whether by agreement to purchase the Indebtedness of such Person
or through the purchase of Goods, supplies or services, or maintenance of
working capital or other balance sheet covenants or conditions, or by way of
stock purchase, capital contribution, advance or loan for the purpose of paying
or discharging any Indebtedness or obligation of such Person or otherwise,
except: (a) for endorsements of negotiable




--------------------------------------------------------------------------------




Instruments for collection in the ordinary course of business; (b) that they may
indemnify their officers, directors and managers to the extent permitted under
the laws of the State in which they are organized and may indemnify (in the
customary manner) underwriters and any selling shareholders in connection with
any public offering of the Borrower’s securities; (c) so long as (i) no Default
or Event of Default is then outstanding or would result therefrom, (ii) the
Consolidated Financial Covenant Entities (other than Excluded Subsidiaries) are
in pro forma compliance with Section 6.4 after giving effect to the applicable
guarantee, and (iii) such guarantee is at all times unsecured, the Consolidated
Financial Covenant Entities (other than Excluded Subsidiaries) may guaranty one
another’s Indebtedness, (d) as permitted under Section 6.12, (e) the Borrower
may guarantee the Rail Group Indebtedness so long as the amount of the
obligations under such guarantee are reduced dollar-for-dollar as the principal
amount of such Rail Group Indebtedness is repaid and (f) guarantees of
Indebtedness of Excluded Subsidiaries subject to pro forma compliance with
Section 6.4 and the other limitations on transactions between Excluded
Subsidiaries and the Borrower and those Subsidiaries that are not Excluded
Subsidiaries.
6.14.    Disposition of Property. The Consolidated Financial Covenant Entities
(other than Excluded Subsidiaries) shall not Dispose of any of their Properties,
assets or rights in excess of the aggregate amount of $100,000,000 in book value
in any fiscal year of the Borrower, except: (a) Inventory may be sold by the
Consolidated Financial Covenant Entities (other than Excluded Subsidiaries) in
the ordinary course of the Borrower’s business; (b) the Consolidated Financial
Covenant Entities (other than Excluded Subsidiaries) may Dispose of their Equity
Interests in Excluded Subsidiaries, with any such sale, transfer or disposal to
a non-Affiliate being consummated for fair market value on an arm’s-length
basis; (c) the Consolidated Financial Covenant Entities (other than Excluded
Subsidiaries) may Dispose of obsolete or worn out Property in the ordinary
course of business (which in any event shall be deemed to include the sale or
other disposition of unneeded railcars in the ordinary course of the business of
the Consolidated Financial Covenant Entities (other than Excluded
Subsidiaries)); (d) transfers of Rail Assets in connection with the Rail Group
Reorganization; and (e) subject to compliance with Section 6.12, Consolidated
Financial Covenant Entities (other than Excluded Subsidiaries) may transfer
Inventory to Structured Inventory Purchasers pursuant to Structured Inventory
Purchases.
6.15.    Restricted Payments. The Consolidated Financial Covenant Entities
(other than Excluded Subsidiaries) shall not directly or indirectly redeem or
repurchase any of the Borrower’s shares of Equity Interests or declare any
dividends in any year on any class of the Borrower’s Equity Interests or make
any other Restricted Payment; provided, however, that:
(a)    Borrower may redeem or repurchase its shares of Equity Interests and/or
declare and pay dividends in respect of such Equity Interests so long as (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (ii) the aggregate amount paid in respect of all such redemptions,
repurchases and dividends during any four consecutive fiscal quarter period does
not exceed the greater of (x) $35,000,000 and (y) thirty-five percent (35%) of
Consolidated EBITDA for the most-recently ended four fiscal quarter period for
which the Administrative Agent has received financials from the Borrower
pursuant to Section 6.1; provided, that if the Borrower issues new Equity
Interests and repurchases existing Equity Interests as part of a single
transaction or series of related transactions during any consecutive twelve
month period, only the excess of (i)




--------------------------------------------------------------------------------




the aggregate amount paid for repurchased Equity Interests over (ii) the
aggregate share price for newly issued Equity Interests, shall be counted
against the limitations in the foregoing clauses (x) and (y); and
(b)    a Consolidated Financial Covenant Entity may make a Restricted Payment to
any other Consolidated Financial Covenant Entity (other than an Excluded
Subsidiary).
6.16.    Affiliates. Except for (a) advances for travel and expenses to their
officers, directors, managers, general partners or employees in the ordinary
course of their business, and (b) as permitted by Section 6.17, the Consolidated
Financial Covenant Entities (other than Excluded Subsidiaries) shall not make
advances or loans in or to any Affiliates. All transactions with Affiliates
shall be bona fide arm’s length transactions that are no less favorable to the
Consolidated Financial Covenant Entities (other than Excluded Subsidiaries) than
would be a similar transaction with a non-affiliated third person.
6.17.    Investments. The Consolidated Financial Covenant Entities (other than
Excluded Subsidiaries) shall not make or permit to exist Investments in or to
Affiliates or any other Person, except: (a) Investments in short term direct
obligations of the United States Government (b) investment grade corporate and
state and local government securities (Rated BBB- or better by S&P or rated BAA3
or better by Moody’s); (c) certificates of deposit or demand deposit accounts
issued by or maintained with a bank satisfactory to the Administrative Agent in
the Administrative Agent’s reasonable determination; (d) unsecured advances or
loans to officers, directors, employees, as and when permitted by Section 6.16;
(e) unsecured advances or loans in or to any Affiliates that have executed and
delivered a joinder to the Guaranty pursuant to Section 6.18; (f) Permitted
Acquisitions; (g)  Investments in other Persons by the Borrower and/or other
Consolidated Financial Covenant Entities not to exceed $200,000,000 in the
aggregate in any fiscal year of the Borrower; and (h) Investments in existence
on the date hereof and described in Schedule 6.17, together with any renewals or
extensions thereof that do not increase the amount of any such Investment.
6.18.    Further Assurances. As promptly as possible but in any event within
thirty (30) days (or such later date as may be agreed by the Administrative
Agent in its sole discretion) after a Material Subsidiary (other than an
Excluded Subsidiary) is organized or acquired (including as a result of a
Division, with respect to each applicable Division Successor), or any Person
becomes a Material Subsidiary pursuant to the definition thereof, or is
designated by the Borrower or the Administrative Agent as a Material Subsidiary,
the Borrower shall provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing the material assets of
such Subsidiary and shall cause (x) each Division Successor and (y) each such
other Subsidiary to deliver to the Administrative Agent a joinder to the
Guaranty (in the form contemplated thereby) pursuant to which such Subsidiary
agrees to be bound by the terms and provisions thereof, such Guaranty joinder to
be accompanied by an updated Schedule 6.18 hereto designating such Material
Subsidiary as such, appropriate resolutions, other documentation and legal
opinions, in each case in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, and such other documentation as the
Administrative Agent may reasonably request; provided that, if at any time the
aggregate amount contributed to Consolidated EBITDA by all Subsidiaries of the
Borrower that are not Guarantors or Excluded Subsidiaries exceeds twenty-five
percent (25%) of




--------------------------------------------------------------------------------




Consolidated EBITDA of the Consolidated Financial Covenant Entities (other than
Excluded Subsidiaries) as of the end of any such fiscal quarter, or the assets
of all Subsidiaries of the Borrower that are not Guarantors or Excluded
Subsidiaries exceeds twenty-five percent (25%) of the gross assets of the
Consolidated Financial Covenant Entities (other than Excluded Subsidiaries) as
of the end of any fiscal quarter, Borrower (or, in the event the Borrower has
failed to do so within ten (10) days, the Administrative Agent) shall designate
sufficient Subsidiaries of the Borrower that are Domestic Subsidiaries and that
are not Excluded Subsidiaries as Guarantors to eliminate such excess, and each
such designated Subsidiaries of the Borrower that is a Domestic Subsidiary shall
provide the joinder to the Guaranty (in the form contemplated thereby), and
shall for all purposes of this Agreement constitute a Guarantor; provided, that
no Foreign Subsidiary shall be required to become a Guarantor, even if the
Borrower is unable to satisfy the foregoing requirement based upon guarantees
made by Domestic Subsidiaries. Schedule 6.18 contains a list of the Wholly-Owned
Subsidiaries of the Borrower required to be Guarantors as of the date of this
Agreement. Each Loan Party will, and will cause each Subsidiary to, in keeping
with Section 8.3 hereof, as applicable, promptly correct any ambiguity,
omission, mistake, defect, inconsistency or error that may be discovered in any
Loan Document or in the execution, acknowledgment or recordation thereof.
6.19.    Farm Credit Equity.
(a)    So long as a Farm Credit System Institution is a Lender hereunder, the
Borrower will acquire equity in such Farm Credit System Institution in such
amounts and at such times as such Farm Credit System Institution may require in
accordance with such Farm Credit System Institution’s Bylaws and Capital Plan
(or their equivalent) (as each may be amended from time to time), except that
the maximum amount of equity that the Borrower shall be required pursuant to
this sentence to purchase in such Farm Credit System Institution in connection
with the Loans made by such Farm Credit System Institution shall not exceed the
maximum amount required by the Bylaws and the Capital Plan (or the equivalent)
on the Effective Date. The Borrower acknowledges receipt of documents from each
Farm Credit System Institution that describe the nature of the Borrower’s cash
patronage, stock and other equities in such Farm Credit System Institution
acquired in connection with its patronage loan from such Farm Credit System
Institution (the “Farm Credit Equities”) as well as capitalization requirements,
and agrees to be bound by the terms thereof.
(b)    Each party hereto acknowledges that each Farm Credit System Institution’s
Bylaws and Capital Plan (or their equivalent) (as each may be amended from time
to time) shall govern (i) the rights and obligations of the parties with respect
to the Farm Credit Equities and any patronage refunds or other distributions
made on account thereof or on account of the Borrower’s patronage with such Farm
Credit System Institution, (ii) the Borrower’s eligibility for patronage
distributions from such Farm Credit System Institution (in the form of Farm
Credit Equities and cash) and (iii) patronage distributions, if any, in the
event of a sale of a participation interest. Each Farm Credit System Institution
reserves the right to assign or sell participations in all or any part of its
Commitments or outstanding Loans hereunder on a non-patronage basis.
(c)    Each party hereto acknowledges that each Farm Credit System Institution
has a statutory first lien pursuant to the Farm Credit Act of 1971 (as amended
from time to time) on all Farm Credit Equities that the Borrower may now own or
hereafter acquire, which statutory lien




--------------------------------------------------------------------------------




shall be for such Farm Credit System Institution’s sole and exclusive benefit.
The Farm Credit Equities shall not constitute security for the Obligations due
to any other party hereto. Neither the Farm Credit Equities nor any accrued
patronage shall be offset against the Obligations except that, in the event of
an Event of Default, a Farm Credit System Institution may elect, solely at its
discretion, to apply the cash portion of any patronage distribution or
retirement of equity to amounts owed to such Farm Credit System Institution
under this Agreement, whether or not such amounts are currently due and payable.
The Borrower acknowledges that any corresponding tax liability associated with
such application is the sole responsibility of the Borrower. No Farm Credit
System Institution shall have any obligation to retire any Farm Credit Equities
upon any Event of Default, Default or any other default by the Borrower or any
other Loan Party, or at any other time, either for application to the
Obligations or otherwise.
6.20.    Swaps. The Consolidated Financial Covenant Entities (other than
Excluded Subsidiaries) shall not enter into any Swaps other than Swaps entered
into in the ordinary course of business for the purpose of mitigating risks
associated with liabilities, commitments, investments, assets or properties held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for speculative purposes.
ARTICLE VII
DEFAULTS
The occurrence of any one or more of the following events shall constitute an
Event of Default (each, an “Event of Default”):
7.1.    Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries (and as it relates to Excluded
Subsidiaries, solely with respect to the representations or warranties made
pursuant to Section 5.13, Section 5.17, Section 5.21(b) and Section 5.25) to the
Lenders or the Administrative Agent under or in connection with this Agreement,
any other Loan Document, any Credit Extension, or any certificate or information
delivered in connection with this Agreement or any other Loan Document shall be
materially false on the date made or confirmed.
7.2.    Nonpayment of (i) principal of any Loan when due or (ii) any
Reimbursement Obligation, interest upon any Loan, any commitment fee or LC Fee
within five (5) days after the same becomes due, (iii) or any other obligation
under any of the Loan Documents within ten (10) days after the same becomes due.
7.3.    The breach by the Borrower of any of the terms or provisions of Section
6.1 (Financial Reporting), Section 6.2(a) (Conduct of Business), 6.4 (Financial
Covenants), 6.7 (Use of Proceeds), 6.9 (Sanctions; Anti-Money Laundering
Compliance), 6.10 (Liens), 6.11 (Merger), 6.12 (Secured Indebtedness), 6.13
(Guarantees and Other Contingent Obligations), 6.14 (Disposition of Property),
6.15 (Restricted Payments), 6.16 (Affiliates) or 6.17 (Investments).
7.4.    The breach by the Borrower (other than a breach which constitutes an
Event of Default under another Section of this Article VII) of any of the terms
or provisions of this Agreement or any other Loan Document which is not remedied
within thirty (30) days after the earlier of (i) the Borrower becoming aware of
any such breach and (ii) the Administrative Agent notifying the Borrower of any
such breach.




--------------------------------------------------------------------------------




7.5.    (i) Failure of the Borrower or any Guarantor to pay when due any payment
beyond any applicable grace period (whether of principal, interest or any other
amount) in respect of any Material Indebtedness, (ii) the default by the
Borrower or any Guarantor in the performance (beyond the applicable grace period
with respect thereto, if any) of any term, provision or condition contained in
any Material Indebtedness Agreement, or any other event shall occur or condition
exist, the effect of which default, event or condition under this clause (ii) is
to cause, or to permit the holder(s) of such Material Indebtedness or the
lender(s) under any Material Indebtedness Agreement to cause, any portion of
such Material Indebtedness to become due prior to its stated maturity or any
commitment to lend under any Material Indebtedness Agreement to be terminated
prior to its stated expiration date, or (iii) any portion of Material
Indebtedness of the Borrower or any Guarantor shall be declared to be due and
payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof.
7.6.    The Borrower or any Guarantor shall (i) have an order for relief entered
with respect to it under the Federal bankruptcy laws as now or hereafter in
effect, (ii) make an assignment for the benefit of creditors, (iii) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any Substantial
Portion of its Property, (iv) institute any proceeding seeking an order for
relief under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate, limited liability company or partnership action to authorize
or effect any of the foregoing actions set forth in this Section 7.6, (vi) fail
to contest in good faith any appointment or proceeding described in Section 7.7,
or (vii) the Borrower or any Guarantor shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.
7.7.    Without the application, approval or consent of the Borrower or any
Guarantor, a receiver, trustee, examiner, liquidator or similar official shall
be appointed for the Borrower or any Guarantor or any Substantial Portion of its
Property, or a proceeding described in Section 7.6(iv) shall be instituted
against the Borrower or any Guarantor and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty (60) consecutive days.
7.8.    Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and the Guarantors which, when taken together with all
other Property of the Borrower and the Guarantors so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
7.9.    The Borrower or any Guarantor shall fail within sixty (60) days to pay,
obtain a stay with respect to, or otherwise discharge one or more (i) judgments
or orders for the payment of money in excess of $50,000,000 (or the equivalent
thereof in currencies other than Dollars) in the aggregate, or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Guarantor to enforce any such
judgment; provided, that this Section 7.9 shall not apply to any judgment for
which the Borrower is fully insured (through insurance policies or
self-insurance reserves).
7.10.    (i) With respect to a Plan, the Borrower or an ERISA Affiliate is
subject to a lien in excess of $50,000,000 pursuant to Section 430(k) of the
Code or Section 303(k) of ERISA or Title IV of ERISA,




--------------------------------------------------------------------------------




or (ii) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a material liability in excess of
$50,000,000.
7.11.    Nonpayment by the Borrower or any Subsidiary of any Swap Obligation in
excess of $50,000,000 when due or the breach by the Borrower or any Subsidiary
of any material term, provision or condition contained in any Swap or any
transaction of the type described in the definition of “Swap” under which the
Borrower or any Subsidiary has Swap Obligations in excess of $50,000,000,
whether or not any Lender or Affiliate of a Lender is a party thereto.
7.12.    Any Change in Control shall occur.
7.13.    [Reserved].
7.14. Any Loan Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Guaranty, or any Guarantor shall fail to comply with any
of the terms or provisions of any Guaranty to which it is a party, any Guarantor
repudiates or purports to revoke its Guaranty or any Guarantor shall otherwise
deny that it has any further liability under any Guaranty to which it is a
party, or shall give notice to such effect.
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1.    Acceleration; Remedies. (a) If any Event of Default described in Section
7.6 or 7.7 occurs with respect to the Borrower, the obligations of the Lenders
to make Loans hereunder and the obligation and power of the LC Issuer to issue
Facility LCs shall automatically terminate and the Obligations under this
Agreement and the other Loan Documents shall immediately become due and payable
without any election or action on the part of the Administrative Agent, the LC
Issuer or any Lender and the Borrower will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the difference of (x)
the amount of LC Obligations at such time, less (y) the amount on deposit in the
Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations under this Agreement and the other Loan Documents (such difference,
the “Collateral Shortfall Amount”). If any other Event of Default occurs, the
Administrative Agent may, and (i) at the request of the Required Five-Year
Revolving Lenders or Required 364-Day Revolving Lenders, as applicable, shall,
terminate or suspend the obligations of the Five-Year Revolving Lenders or
364-Day Revolving Lenders to make Five-Year Revolving Loans or 364-Day Revolving
Loans, as applicable, hereunder and the obligation and power of the LC Issuer to
issue Facility LCs, or (ii) at the request of the Required Lenders shall declare
the Obligations under this Agreement and the other Loan Documents to be due and
payable, or both, whereupon the Obligations under this Agreement and the other
Loan Documents shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives. In addition, the Administrative Agent may, and at the request
of the Required Five-Year Revolving Lenders shall, upon notice to the Borrower
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement,




--------------------------------------------------------------------------------




make demand on the Borrower to pay, and the Borrower will, forthwith upon such
demand and without any further notice or act, pay to the Administrative Agent
the Collateral Shortfall Amount, which funds shall be deposited in the Facility
LC Collateral Account.
(a)    If at any time while any Event of Default is continuing, the
Administrative Agent determines that the Collateral Shortfall Amount at such
time is greater than zero, the Administrative Agent may make demand on the
Borrower to pay, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Administrative Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.
(b)    The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds to the
payment of the Obligations under this Agreement and the other Loan Documents and
any other amounts as shall from time to time have become due and payable by the
Borrower to the Lenders or the LC Issuer under the Loan Documents, as provided
in Section 8.2.
(c)    At any time while any Event of Default is continuing, neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account. After all of the Obligations under this Agreement and the other Loan
Documents have been indefeasibly paid in full and the Aggregate Commitment has
been terminated, any funds remaining in the Facility LC Collateral Account shall
be returned by the Administrative Agent to the Borrower or paid to whomever may
be legally entitled thereto at such time.
(d)    If, within thirty (30) days after acceleration of the maturity of the
Obligations under this Agreement and the other Loan Documents or termination of
the obligations of the Lenders to make Loans and the obligation and power of the
LC Issuer to issue Facility LCs hereunder as a result of any Event of Default
(other than any Event of Default as described in Section 7.6 or 7.7 with respect
to the Borrower) and before any judgment or decree for the payment of the
Obligations due under this Agreement and the other Loan Documents shall have
been obtained or entered, the Required Lenders (in their sole discretion) shall
so direct, the Administrative Agent shall, by notice to the Borrower, rescind
and annul such acceleration and/or termination.
(e)    Upon the occurrence and during the continuation of any Event of Default,
the Administrative Agent may, and at the request of the Required Lenders shall,
exercise all rights and remedies under the Loan Documents and enforce all other
rights and remedies under applicable law.
8.2.    Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Obligations under this Agreement and the other Loan
Documents have automatically become immediately due and payable as set forth in
the first sentence of Section 8.1(a)), any amounts received by the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:




--------------------------------------------------------------------------------




(a)    First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;
(b)    second, to payment of fees, indemnities and other reimbursable expenses
(other than principal, interest, LC Fees and commitment fees) payable to the
Lenders and the LC Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the LC Issuer as required by Section 9.6 and
amounts payable under Article III);
(c)    third, to payment of accrued and unpaid LC Fees, commitment fees and
interest on the Loans and Reimbursement Obligations, ratably among the Lenders
and the LC Issuer in respect of the respective amounts described in this Section
8.2(c) payable to them;
(d)    fourth, to payment of all Obligations ratably among the Lenders, the LC
Issuer and any Affiliate of any of the foregoing, including with respect to
Lender-Provided Swaps and Cash Management Services;
(e)    fifth, to the Administrative Agent for deposit to the Facility LC
Collateral Account in an amount equal to the Collateral Shortfall Amount (as
defined in Section 8.1(a)), if any; and
(f)    last, the balance, if any, to the Borrower or as otherwise required by
law;
provided, however, that, notwithstanding anything to the contrary set forth
above, Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this Section
8.2.
Notwithstanding the foregoing, Obligations arising under Lender-Provided Swaps
and Cash Management Services shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Lender (or Affiliate of a Lender) in accordance
with the definition of “Obligations”; provided, that the Administrative Agent
shall be deemed to have notice of Obligations under Lender-Provided Swaps and
Cash Management Services that are owing to Lenders that also were “Lenders”
under the Existing Credit Agreement and that arose during their time as
“Lenders” under the Existing Credit Agreement. Each Affiliate of a Lender that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article X for itself and its
Affiliates as if a “Lender” party hereto. In addition, amounts on deposit in the
Facility LC Collateral Account shall be used to pay Obligations owing under or
in connection with Facility LCs prior to paying other Obligations.


8.3.    Amendments. Except with respect to an Incremental Term Loan Amendment as
provided in Section 2.25 or in connection with an increase in the Aggregate
Commitment under Section 2.25 (which, in each case, shall be governed by such
Section), subject to the provisions of




--------------------------------------------------------------------------------




this Section 8.3, the Required Lenders (or the Administrative Agent with the
consent in writing of the Required Lenders) and the Borrower may enter into
agreements supplemental hereto for the purpose of adding or modifying any
provisions to this Agreement, the Guaranty or changing in any manner the rights
of the Lenders or the Borrower hereunder or thereunder or waiving any Default or
Event of Default hereunder; provided, however, that no such supplemental
agreement shall:
(a)    without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan, or extend the expiry date of any Facility LC to a
date after the Five-Year Revolving Loan Termination Date or postpone any
regularly scheduled payment of principal of any Loan (excluding mandatory
repayments) or forgive all or any portion of the principal amount thereof or any
Reimbursement Obligation related thereto, or reduce the rate or extend the time
of payment of interest or fees thereon or Reimbursement Obligations related
thereto or increase the amount of the Commitment of such Lender hereunder
(provided that only the consent of the Required Lenders shall be necessary (x)
to amend Section 2.11 or to waive the obligation of the Borrower to pay default
interest as set forth in Section 2.11 or (y) to amend any financial covenant (or
any defined term directly or indirectly used therein), even if the effect of
such amendment would be to reduce the rate of interest on any Loan or other
Obligation or to reduce any fee payable hereunder);
(b)    without the consent of all of the Lenders, amend the definition of
Required Lenders, Required Five-Year Revolving Lenders, Required 364-Day
Revolving Lenders, or amend any of the provisions hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder;
(c)    without the consent of all of the Lenders, amend Section 8.2, this
Section 8.3, Section 11.2, or any other provision providing for the pro rata
sharing of payments received by, and reimbursement of funding obligations of,
the Lenders; provided, that the foregoing limitation in respect of Section 11.2
shall not prohibit each Lender directly affected thereby from consenting to the
extension of the final maturity date of its Loans or expiry date of its Facility
LCs beyond the Five-Year Revolving Loan Termination Date as contemplated by
Section 8.3(a) above;
(d)    waive any condition set forth in Section 4.2 as to any Credit Extension
under the Five-Year Revolving Commitments without the written consent of the
Required Five-Year Revolving Lenders (it being understood and agreed that a
waiver or an amendment to a covenant, default or any other provision of this
Agreement or any other Loan Document (other than Section 4.2) shall not
constitute a waiver of any condition set forth in Section 4.2);
(e)    waive any condition set forth in Section 4.3 (other than Section 4.3(b),
which also shall require the approval of the Required Five-Year Revolving
Lenders) as to any Credit Extension under the 364-Day Revolving Commitments
without the written consent of the Required 364-Day Revolving Lenders (it being
understood and agreed that a waiver or an amendment to a covenant, default or
any other provision of this Agreement or any other Loan Document (other than
Section 4.3) shall not constitute a waiver of any condition set forth in Section
4.3); or
(f)    without the consent of all of the Lenders, release all or substantially
all of the Guarantors of the Obligations.




--------------------------------------------------------------------------------




No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer. No amendment to any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender.
The Administrative Agent may waive payment of the fee required under Section
12.3(c) without obtaining the consent of any other party to this Agreement.
Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency of a technical or immaterial nature, as
determined in good faith by the Administrative Agent.
8.4.    Preservation of Rights. No delay or omission of the Lenders, the LC
Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or the inability of the
Borrower to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.3, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the LC Issuer and the Lenders until the
Obligations have been paid in full.
8.5.    Rights and Remedies; Waiver of Rights under Farm Credit Act. Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent may with the consent of the Required Lenders (subject to
the provisions of the other Loan Documents), and shall at the direction of the
Required Lenders, proceed to protect and enforce the rights of the Lenders as
set forth in this Section 8.5. The Administrative Agent may proceed by suit in
equity, by action at law or both, whether for the specific performance of any
covenant or agreement contained in this Agreement or in any other Loan Document
or in aid of the exercise of any power granted in this Agreement or any other
Loan Document, (i) to enforce the payment of the Obligations, or (ii) to
foreclose upon any liens, claims, security interests and/or encumbrances granted
pursuant to this Agreement and other Loan Documents in the manner set forth
therein; it being intended that no remedy conferred herein or in any of the
other Loan Documents is to be exclusive of any other remedy, and each and every
remedy contained herein or in any other Loan Document shall be cumulative and
shall be in addition to every other remedy given hereunder and under the other
Loan Documents, or at any time existing at law or in equity or by statute or
otherwise. The Administrative Agent shall have, in addition to any other rights
and remedies contained in this Agreement or in any of the other Loan Documents,
all of the rights and remedies of a secured party under the Code or other
applicable laws. The Borrower, having been represented by legal counsel in
connection with this Agreement and, in particular, in connection with the waiver
contained in this Section 8.5, does hereby voluntarily and knowingly waive,
relinquish and agree not to assert at any time, any and all rights that the
Borrower may have or be afforded under the sections of the Agricultural Credit
Act of 1987 designated as 12 U.S.C. Sections 2199 through 2202e and the
implementing Farm




--------------------------------------------------------------------------------




Credit Administration regulations as set forth in 12 C.F.R. Section 617.000
through 617.7630, including those provisions which afford the Borrower certain
rights, and/or impose on any lender to the Borrower certain duties, with respect
to the collection of any amounts, or which require the Administrative Agent or
any Lender to disclose to the Borrower the nature of any such rights or duties. 
This waiver is given by the Borrower pursuant to the provisions of 12 C.F.R.
Section 617.7010(c) to include the Administrative Agent and the Lenders to fund
and extend to the Borrower the credit facilities described herein and to induce
those Lenders which are Farm Credit System Institutions to agree to provide such
credit facilities commensurate with their Commitments as they may exist from
time to time.
ARTICLE IX
GENERAL PROVISIONS
9.1.    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
9.2.    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
9.3.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
9.4.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than those contained in the Fee Letters which
shall survive and remain in full force and effect during the term of this
Agreement.
9.5.    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.
9.6.    Expenses; Indemnification.




--------------------------------------------------------------------------------




(a)    The Borrower shall reimburse the Administrative Agent and the Arranger
upon demand for all reasonable out-of-pocket expenses paid or incurred by the
Administrative Agent or the Arranger, including, without limitation, filing and
recording costs and fees, costs of any environmental review, and consultants’
fees, travel expenses and reasonable fees, charges and disbursements of outside
counsel to the Administrative Agent and the Arranger and/or the allocated costs
of in-house counsel incurred from time to time, in connection with the due
diligence, preparation, administration, negotiation, execution, delivery,
syndication, distribution (including, without limitation, via DebtX and any
other internet service selected by the Administrative Agent), review, amendment,
modification, and administration of the Loan Documents, and expenses incurred in
connection with assessing and responding to any subpoena, garnishment or similar
process served on the Administrative Agent relating to the Borrower, any
Guarantor, any Loan Document or the extensions of credit evidenced thereby. The
Borrower also agrees to reimburse the Administrative Agent, the Arranger, the LC
Issuer and the Lenders for any costs, internal charges and out-of-pocket
expenses, including, without limitation, filing and recording costs and fees,
costs of any environmental review, and consultants’ fees, travel expenses and
reasonable fees, charges and disbursements of outside counsel to the
Administrative Agent, the Arranger, the LC Issuer and the Lenders and/or the
allocated costs of in-house counsel incurred from time to time, paid or incurred
by the Administrative Agent, the Arranger, the LC Issuer or any Lender in
connection with the collection and enforcement of the Loan Documents. Expenses
being reimbursed by the Borrower under this Section 9.6(a) include, without
limitation, costs and expenses incurred in connection with the Reports described
in the following sentence. The Borrower acknowledges that from time to time U.S.
Bank may prepare and may distribute to the Lenders (but shall have no obligation
or duty to prepare or to distribute to the Lenders) certain audit reports (the
“Reports”) pertaining to the Borrower’s assets for internal use by U.S. Bank
from information furnished to it by or on behalf of the Borrower, after U.S.
Bank has exercised its rights of inspection pursuant to this Agreement.
(b)    The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, the Arranger, the LC Issuer, each Lender, their respective
affiliates, and each of their directors, officers and employees, agents and
advisors (each, an “Indemnified Party”) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements and settlement costs
(including, without limitation, all expenses of litigation or preparation
therefor) whether or not the Indemnified Party is a party thereto) which any
such Indemnified Party may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby, any
actual or alleged presence or release of hazardous materials on or from any
Property owned or operated by any Consolidated Financial Covenant Entity, any
environmental liability related in any way to the Consolidated Financial
Covenant Entities, or any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Consolidated
Financial Covenant Entity, or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the applicable Indemnified Party. The obligations of the Borrower
under this Section 9.6 shall survive the termination of this Agreement. This
Section 9.6(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.




--------------------------------------------------------------------------------




9.7.    [Reserved].
9.8.    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP in a manner consistent with that
used in preparing the financial statements referred to in Section 5.13,
including, without limitation, references to “Consolidated” meaning, unless
otherwise specified, the consolidation of accounts in accordance with GAAP;
provided, however that, notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made
without giving effect to (i) any election under Accounting Standards
Codification Section 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Consolidated Financial Covenant
Entities at “fair value”, as defined therein, or (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Codification Subtopic 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and the Borrower, the Administrative Agent or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders), provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and the Borrower shall provide to the Administrative Agent and
the Lenders reconciliation statements showing the difference in such
calculation, together with the delivery of monthly, quarterly and annual
financial statements required hereunder. In addition, notwithstanding any other
provision contained herein, the definitions set forth in this Agreement and any
financial calculations required by the Loan Documents shall be computed to
exclude any change to lease accounting rules from those in effect pursuant to
Financial Accounting Standards Board Accounting Standards Codification 840
(Leases) and other related lease accounting guidance as in effect on November
14, 2018.
9.9.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
9.10.    Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the LC Issuer and the Administrative Agent on the
other hand shall be solely that of borrower and lender. Neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
the Arranger, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, the Arranger, the LC Issuer




--------------------------------------------------------------------------------




nor any Lender shall have liability to the Borrower (whether sounding in tort,
contract or otherwise) for losses suffered by the Borrower in connection with,
arising out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Neither the Administrative Agent, the Arranger, the LC
Issuer, any Lender, nor any other Indemnified Party shall have any liability
with respect to, and the Borrower hereby waives, releases and agrees not to sue
for, any lost profits or special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby; provided
that nothing contained in this sentence shall limit or otherwise relieve the
Borrower’s indemnity obligations under Section 9.6(b). It is agreed that the
Arranger shall, in its capacity as such, have no duties or responsibilities
under the Agreement or any other Loan Document. Each Lender acknowledges that it
has not relied and will not rely on the Arranger in deciding to enter into the
Agreement or any other Loan Document or in taking or not taking any action.
9.11.    Confidentiality. The Administrative Agent and each Lender agrees to
hold any confidential information which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) to its
Affiliates and to the Administrative Agent and any other Lender and their
respective Affiliates, and, in each case, their respective employees, directors,
and officers, (ii) to legal counsel, accountants, and other professional
advisors (including insurance brokers) to the Administrative Agent or such
Lender or Affiliate, (iii) as provided in Section 12.3(e), (iv) to regulatory
officials (including from any self-regulatory authority), (v) to any Person as
requested pursuant to or as required by law, regulation, or legal process, (vi)
to any Person in connection with any legal proceeding to which it is a party,
(vii) to its direct or indirect existing and prospective contractual
counterparties in swap agreements or any other transaction under which payments
are to be made by reference to the Borrower and its obligations, this Agreement
or payments hereunder (including insurers and underwriters and related brokers)
or to legal counsel, accountants and other professional advisors to such
counterparties, (viii) to rating agencies if requested or required by such
agencies in connection with a rating relating to the Advances hereunder, (ix) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, and (x) to the extent such
information (1) becomes publicly available other than as a result of a breach of
this Section 9.11 or (2) becomes available to the Administrative Agent, the LC
Issuer, the Swing Line Lender or any other Lender on a non-confidential basis
from a source other than the Borrower. Without limiting Section 9.4, the
Borrower agrees that the terms of this Section 9.11 shall set forth the entire
agreement between the Borrower and the Administrative Agent and each Lender with
respect to any confidential information previously or hereafter received by the
Administrative Agent or such Lender in connection with this Agreement, and this
Section 9.11 shall supersede any and all prior confidentiality agreements
entered into by the Administrative Agent or any Lender with respect to such
confidential information. In addition to the foregoing, the Loan Parties consent
to the publication by the Administrative Agent or any Lender of customary
advertising materials relating to the transactions contemplated hereby using the
name, product, photographs, logo or trademark of the Loan Parties. In addition,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to




--------------------------------------------------------------------------------




market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement and the other Loan Documents.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY OR
ON BEHALF OF THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW AND AGREES TO
UPDATE SUCH CREDIT CONTACT BY NOTICE TO THE BORROWER AND THE ADMINISTRATIVE
AGENT FROM TIME TO TIME AS NECESSARY TO CAUSE THE FOREGOING REPRESENTATION TO BE
TRUE AT ALL TIMES.
9.12.    Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Credit Extensions provided for herein.
9.13.    Disclosure. The Borrower and each Lender hereby acknowledge and agree
that U.S. Bank and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrower and its
Affiliates.
9.14.    USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the PATRIOT Act:
Each Lender that is subject to the requirements of the PATRIOT Act hereby
notifies the Borrower and each other Loan Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the PATRIOT Act.




--------------------------------------------------------------------------------




9.15.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

ARTICLE X
THE ADMINISTRATIVE AGENT
10.1.    Appointment; Nature of Relationship. U.S. Bank National Association is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents. The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, and (ii)
is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.




--------------------------------------------------------------------------------




10.2.    Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
10.3.    General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
10.4.    No Responsibility for Loans, Recitals, etc.. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or of any of the
Borrower’s or any such guarantor’s respective Subsidiaries.
10.5.    Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action. The
Administrative Agent may, at any time, request instructions from the Required
Lenders with respect to any actions or approvals which, by the terms of this
Agreement or any of the Loan Documents, the Administrative Agent is permitted or
required to take or to grant without consent or approval from the Required
Lenders, and if such instructions are promptly requested, the Administrative
Agent will be absolutely entitled to refrain from taking any action or to
withhold any approval under any of the Loan Documents and will not have any




--------------------------------------------------------------------------------




liability for refraining from taking any action or withholding any approval
under any of the Loan Documents until it has received such instructions from the
Required Lenders.
10.6.    Employment of Administrative Agents and Counsel. The Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys-in-fact.
  The Administrative Agent will not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of agents or attorneys-in-fact.
10.7.    Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.
10.8.    Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Pro Rata Shares (determined without excluding the Defaulting
Lenders) (i) for any amounts not reimbursed by the Borrower for which the
Administrative Agent is entitled to reimbursement by the Borrower under the Loan
Documents, (ii) for any other expenses incurred by the Administrative Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Administrative Agent in connection
with any dispute between the Administrative Agent and any Lender or between two
or more of the Lenders) and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby (including, without limitation, for any
such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents, provided that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (ii) any indemnification required pursuant to Section
3.5(d) shall, notwithstanding the provisions of this Section 10.8, be paid by
the relevant Lender in accordance with the provisions thereof. The




--------------------------------------------------------------------------------




obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.
10.9.    Notice of Event of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders; provided
that, except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.
10.10.    Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Loans as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.
10.11.    Lender Credit Decision, Legal Representation.
(a)    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent or Arranger hereunder, neither the Administrative Agent nor
the Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or Arranger (whether or not in
their respective capacity as Administrative Agent or Arranger) or any of their
Affiliates.
(b)    Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable laws and regulations relating to




--------------------------------------------------------------------------------




the transactions contemplated hereby, and that the counsel to the Administrative
Agent represents only the Administrative Agent and not the Lenders in connection
with this Agreement and the transactions contemplated hereby.
10.12.    Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, thirty (30)
days after the retiring Administrative Agent gives notice of its intention to
resign. Upon any such resignation, the Required Lenders shall have the right to
appoint (upon consultation with the Borrower as long as no Event of Default
exists), on behalf of the Borrower and the Lenders, a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders within fifteen (15) days after the resigning Administrative
Agent’s giving notice of its intention to resign, then the resigning
Administrative Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent. Notwithstanding the previous sentence, the
Administrative Agent may at any time without the consent of the Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Administrative Agent hereunder. If the Administrative Agent has resigned and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent. Upon the effectiveness of the resignation of the
Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Documents. After
the effectiveness of the resignation of an Administrative Agent, the provisions
of this Article X shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents. In the event that there is a successor to the Administrative
Agent by merger, or the Administrative Agent assigns its duties and obligations
to an Affiliate pursuant to this Section 10.12, then the term “Prime Rate” as
used in this Agreement shall mean the prime rate, base rate or other analogous
rate of the new Administrative Agent.
10.13.    Administrative Agent and Arranger Fees. The Borrower agrees to pay to
the Administrative Agent and the Arranger, for their respective accounts, the
fees agreed to by the Borrower, the Administrative Agent and the Arranger
pursuant to that certain letter agreement dated as of January 11, 2019 between
the Administrative Agent and the Borrower, that certain letter agreement dated
as of January 11, 2019 among Merrill Lynch, Pierce Fenner & Smith Incorporated,
Bank of America, N.A. and the Borrower, that certain letter agreement dated as
of January 11, 2019 between BMO Harris Bank N.A. and the Borrower, that certain
letter agreement dated as of January 11, 2019 between Bank of the West and the
Borrower, that certain letter agreement dated as of January 11, 2019 between
Fifth Third Bank and the Borrower and that certain letter agreement dated




--------------------------------------------------------------------------------




as of January 11, 2019 between ABN AMRO Capital USA LLC and the Borrower
(collectively, the “Fee Letters”), or as otherwise agreed from time to time.
10.14.    Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.
10.15.     Guarantor Releases. The Lenders authorize the Administrative Agent to
release any Guarantor from its obligations under the Loan Documents if such
Person is no longer required to be a Guarantor hereunder or if such Person is
sold, transferred or assigned in accordance with and to the extent permitted by
the terms of this Agreement. Upon the request of the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Guarantor from its obligations under the Loan Documents
pursuant to the foregoing. In each case as specified hereto, the Administrative
Agent may (and each Lender hereby authorizes the Administrative Agent to), at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of a
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents.
10.16.    Co-Documentation Agents, Co-Syndication Agents, etc.. Neither any of
the Lenders identified in this Agreement as a “co-agent” or a “book runner,” nor
the Documentation Agent, the Syndication Agent or Arranger shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to such Lenders as it makes with respect to the Administrative Agent in Section
10.11.
10.17.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
any Arranger and any book runner and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, any Arranger and any book runner and the Lenders, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, any Arranger and any book
runner and the Lenders is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower or any
of its Affiliates, or any other Person and (B) neither the Administrative Agent,
any Arranger and any book runner nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other




--------------------------------------------------------------------------------




Loan Documents; and (iii) the Administrative Agent, any Arranger and any book
runner and each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and neither the Administrative Agent, any
Arranger and any book runner nor any Lender has any obligation to disclose any
of such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, any Arranger and any book runner and each
of the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
10.18.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Facility LCs, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Facility LCs, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Facility LCs, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Facility
LCs, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Facility LCs, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.




--------------------------------------------------------------------------------




(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Facility LCs, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
ARTICLE XI
SETOFF; RATABLE PAYMENTS
11.1.    Setoff. The Borrower hereby grants each Lender a security interest in
all deposits, credits and deposit accounts (including all account balances,
whether provisional or final and whether or not collected or available) of the
Borrower with such Lender or any Affiliate of such Lender (the “Deposits”) to
secure the Obligations. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Event of Default occurs and is
continuing, Borrower authorizes each Lender, with the prior written consent of
the Administrative Agent, to offset and apply all such Deposits toward the
payment of the Obligations owing to such Lender, whether or not the Obligations,
or any part thereof, shall then be due and regardless of the existence or
adequacy of any collateral, guaranty or any other security, right or remedy
available to such Lender or the Lenders; provided, that in the event that any
Defaulting Lender shall exercise such right of setoff, (x) all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the LC Issuer,
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
11.2.    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral or other protection ratably in proportion to their respective Pro
Rata Shares of the Aggregate




--------------------------------------------------------------------------------




Outstanding Credit Exposure. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1.    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns permitted hereby, except that (i)
the Borrower shall not have the right to assign its rights or obligations under
the Loan Documents without the prior written consent of each Lender, (ii) any
assignment by any Lender must be made in compliance with Section 12.3, and (iii)
any transfer by participation must be made in compliance with Section 12.2. Any
attempted assignment or transfer by any party not made in compliance with this
Section 12.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with the terms of this
Agreement. The parties to this Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and this Section 12.1 does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank or (y) in the case
of a Lender which is a Fund, any pledge or assignment of all or any portion of
its rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Administrative Agent may treat the Person
which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.
12.2.    Participations.
(a)    Permitted Participants; Effect. Any Lender may at any time sell to one or
more entities, but in no event natural Persons (“Participants”), participating
interests in any Outstanding Credit Exposure owing to such Lender, any Note held
by such Lender, any Commitment of such Lender or any other interest of such
Lender under the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower




--------------------------------------------------------------------------------




and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under the
Loan Documents.
(b)    Voting Rights. Other than as set forth in Section 12.2(c), each Lender
shall retain the sole right to approve, without the consent of any Participant,
any amendment, modification or waiver of any provision of the Loan Documents
provided that each such Lender may agree in its participation agreement with its
Participant that such Lender will not vote to approve any amendment,
modification or waiver with respect to any Outstanding Credit Exposure or
Commitment in which such Participant has an interest which would require consent
of all of the Lenders pursuant to the terms of Section 8.3 or of any other Loan
Document.
(c)    Voting Participants. Notwithstanding anything in this Section 12.2 to the
contrary, any Farm Credit System Institution that (i) has purchased a
participation from any Lender that is a Farm Credit System Institution in the
minimum amount of $5,000,000 on or after the Effective Date, (ii) is, by written
notice to the Borrower and the Administrative Agent (a “Voting Participant
Notification”), designated by the selling Lender as being entitled to be
accorded the rights of a voting participant hereunder (any Farm Credit System
Institution so designated being called a “Voting Participant”) and (iii)
receives the prior written consent of the Borrower and the Administrative Agent
to become a Voting Participant, shall be entitled to vote (and the voting rights
of the selling Lender shall be correspondingly reduced), on a dollar for dollar
basis, as if such Voting Participant were a Lender, on any matter requiring or
allowing a Lender to provide or withhold its consent, or to otherwise vote on
any proposed action, in each case, in lieu of the vote of the selling Lender;
provided, however, that if such Voting Participant has at any time failed to
fund any portion of its participation when required to do so and notice of such
failure has been delivered by the selling Lender to the Administrative Agent,
then until such time as all amounts of its participation required to have been
funded have been funded and notice of such funding has been delivered by the
selling Lender to the Administrative Agent, such Voting Participant shall not be
entitled to exercise its voting rights pursuant to the terms of this clause (c),
and the voting rights of the selling Lender shall not be correspondingly reduced
by the amount of such Voting Participant’s participation. Notwithstanding the
foregoing, each Farm Credit System Institution designated as a Voting
Participant on Schedule 12.2(c) hereto on the Effective Date shall be a Voting
Participant without delivery of a Voting Participant Notification and without
the prior written consent of the Borrowers and the Administrative Agent. To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (A) state the full name of such Voting Participant, as well
as all contact information required of an assignee as set forth in Exhibit B,
(B) state the Dollar amount of the participation purchased and (C) include such
other information as may be required by the Administrative Agent. The selling
Lender and the Voting Participant shall notify the Administrative Agent and the
Borrower within three Business Days of any termination of, or reduction or
increase in the amount of, such participation and shall promptly upon request of
the Administrative Agent update or confirm there has been no change in the
information set forth in Schedule 12.2(c) hereto on the Effective Date or
delivered in connection with any Voting Participant Notification. The Borrower
and the Administrative Agent shall be entitled to conclusively rely on
information provided by a Lender identifying itself or its participant as a Farm
Credit System Institution without verification thereof and may also conclusively
rely on the information set forth in Schedule 12.2(c) hereto on the Effective
Date, delivered in connection with any Voting Participant Notification or




--------------------------------------------------------------------------------




otherwise furnished pursuant to this clause (c) and, unless and until notified
thereof in writing by the selling Lender, may assume that there have been no
changes in the identity of Voting Participants, the Dollar amount of
participations, the contact information of the participants or any other
information furnished to the Borrower or the Administrative Agent pursuant to
this clause (c). The voting rights hereunder are solely for the benefit of the
Voting Participants and shall not inure to any assignee or participant of a
Voting Participant.
(d)    Benefit of Certain Provisions. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. The Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 (subject to the requirements and
limitations therein, including the requirements under Section 3.5(f) (it being
understood that the documentation required under Section 3.5(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1 or 3.2 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrower, and (ii) a Participant
shall not be entitled to receive any greater payment under Section 3.5 than the
Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account except to the extent
such entitlement to receive a greater payment results from a change in treaty,
law or regulation (or any change in the interpretation or administration thereof
by any Governmental Authority) that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in any
Outstanding Credit Exposure, any Note, any Commitment or any other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any Outstanding Credit Exposure, any Note, any
Commitment or any other obligations under the Loan Documents) to any Person
except to the extent that such disclosure is necessary to establish that such
Outstanding Credit Exposure, any Note, any Commitment or any other obligations
under the Loan Documents is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.




--------------------------------------------------------------------------------




12.3.    Assignments.
(a)    Permitted Assignments. Any Lender may at any time assign to one or more
Eligible Assignees (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents. Such assignment shall be substantially in the form of
Exhibit B or in such other form reasonably acceptable to the Administrative
Agent as may be agreed to by the parties thereto. Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate of a Lender or an
Approved Fund shall either be in an amount equal to the entire applicable
Commitment and Outstanding Credit Exposure of the assigning Lender or (unless
each of the Borrower and the Administrative Agent otherwise consents) be in an
aggregate amount not less than $5,000,000. The amount of the assignment shall be
based on the Commitment or Outstanding Credit Exposure (if the Commitment has
been terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment.
(b)    Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if an Event of Default has occurred and is continuing; provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof. The consent of the Administrative Agent shall be required prior to an
assignment becoming effective. The consent of each of the LC Issuer and the
Swing Line Lender shall be required prior to an assignment of a Five-Year
Revolving Commitment becoming effective. Any consent required under this Section
12.3(b) other than with respect to the LC Issuer or the Swing Line Lender shall
not be unreasonably withheld or delayed.
(c)    Effect; Assignment Effective Date. Upon (i) delivery to the
Administrative Agent of an assignment, together with any consents required by
Sections 12.3(a) and 12.3(b), and (ii) payment of a $5,000 fee to the
Administrative Agent for processing such assignment (unless such fee is waived
by the Administrative Agent), such assignment shall become effective on the
effective date specified in such assignment. The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Outstanding Credit Exposure
under the applicable assignment agreement constitutes Plan Assets and that the
rights and interests of the Purchaser in and under the Loan Documents will not
be Plan Assets. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party thereto, and the transferor Lender shall
be released with respect to the Commitment and Outstanding Credit Exposure
assigned to such Purchaser without any further consent or action by the
Borrower, the Lenders or the Administrative Agent. In the case of an assignment
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a Lender hereunder but shall continue
to be entitled to the benefits of, and subject to, those provisions of this
Agreement and the other Loan Documents which survive payment of the Obligations
and termination of the applicable agreement. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section




--------------------------------------------------------------------------------




12.3 shall be treated for purposes of this Agreement as a sale by such Lender of
a participation in such rights and obligations in accordance with Section 12.2.
Upon the consummation of any assignment to a Purchaser pursuant to this Section
12.3(c), the transferor Lender, the Administrative Agent and the Borrower shall,
if the transferor Lender or the Purchaser desires that its Loans be evidenced by
Notes, make appropriate arrangements so that new Notes or, as appropriate,
replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their respective Commitments, as adjusted pursuant
to such assignment.
(d)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States of America, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender, and participations of each Lender in Facility LCs,
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and each Lender at any reasonable time
and from time to time upon reasonable prior notice.
(e)    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession;
provided that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.
(f)    Resignation as LC Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time U.S.
Bank National Association or any other LC Issuer assigns all of its Commitments
and Loans pursuant to subsection (b) above, (i) U.S. Bank National Association
or any other LC Issuer may, upon 30 days’ notice to the Borrower and the
Lenders, resign as LC Issuer and/or (ii) U.S. Bank National Association or any
other Swing Line Lender may, upon 30 days’ notice to the Borrower, resign as
Swing Line Lender. In the event of any such resignation as LC Issuer or Swing
Line Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor LC Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of such LC Issuer or Swing Line Lender, as the case may be. If U.S.
Bank National Association resigns as LC Issuer, it shall retain all the rights,
powers, privileges and duties of the LC Issuer hereunder with respect to all
Facility LCs outstanding as of the effective time of its resignation as LC
Issuer and all LC Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations pursuant
to Section 2.19(b)). If U.S. Bank National Association resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective time of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to




--------------------------------------------------------------------------------




Section 2.4(d). Upon the appointment of a successor LC Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer or Swing Line
Lender, as the case may be, and (b) the successor LC Issuer shall issue letters
of credit in substitution for the Facility LCs, if any, outstanding at the time
of such succession or make other arrangements satisfactory to such LC Issuer to
effectively assume the obligations of such LC Issuer with respect to such
Facility LCs.
ARTICLE XIII
NOTICES
13.1.    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
(i)if to the Borrower, to it at 1947 Briarfield Boulevard, Maumee, OH 43537,
Attention: Brian A. Valentine, Facsimile: (419) 897-6767;
with a copy to (which shall not constitute notice): Jones Day, 77 W. Wacker
Drive, Chicago, Illinois 60601, Attention: Robert Graves, Facsimile: (312)
782-8585;
(ii)    if to the Administrative Agent, to it at Food Industries, DN-CO-T4, 950
Seventeenth Street, 4th Floor, Denver, Colorado 80202, Attention: James Pegues,
Facsimile: (303) 585-4732;
with a copy to (which shall not constitute notice): Sidley Austin LLP, One South
Dearborn, Chicago, Illinois 60603, Attention: Mark Kirsons, Facsimile: (312)
853-7036;
(iii)    if to the LC Issuer, to it at U.S. Bank National Association, 1420 5th
Avenue, Seattle, WA 98121, Attention: Cel Gatdula, Facsimile: (206) 587-7023;
(iv)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient), except that notices to the Administrative Agent, a Lender or the LC
Issuer under Article II shall not be effective unless and until actually
received by the addressee thereof. Notices delivered through




--------------------------------------------------------------------------------




electronic communications to the extent provided in paragraph (b) below, shall
be effective as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the LC Issuer pursuant to Article II if such Lender or the LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto given in the manner set forth in this Section 13.1.
ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; ELECTRONIC
RECORDS
14.1.    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or PDF shall be effective as delivery of a manually executed
counterpart of this Agreement.
14.2.    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be




--------------------------------------------------------------------------------




of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, or any other state
laws based on the Uniform Electronic Transactions Act.
14.3.    Electronic Records. The Borrower hereby acknowledges the receipt of a
copy of this Agreement and all other Loan Documents. The Administrative Agent
and each Lender may, on behalf of the Borrower, create a microfilm, optical disk
or other electronic image of this Agreement and any or all of the Loan
Documents. The Administrative Agent and each Lender may store the electronic
image of this Agreement and Loan Documents in its electronic form and then
destroy the paper original as part of the Administrative Agent’s and each
Lender’s normal business practices, with the electronic image deemed to be an
original and of the same legal effect, validity and enforceability as the paper
originals. The Administrative Agent and each Lender are authorized, when
appropriate, to convert any note into a “transferable record” under the Uniform
Electronic Transactions Act.
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
15.1.    CHOICE OF LAW.THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.
15.2.    CONSENT TO JURISDICTION.THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING IN
NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST
THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER OR
ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW
YORK, NEW YORK.
15.3.    WAIVER OF JURY TRIAL.THE BORROWER, THE ADMINISTRATIVE AGENT, THE LC
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN




--------------------------------------------------------------------------------




ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

[Signature Pages Follow]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.
 
 
 
THE ANDERSONS, INC.




By: _________________________
Name:
Title:





Signature Page to
The Andersons, Inc. Credit Agreement

--------------------------------------------------------------------------------





 
 
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender, as LC Issuer and as Administrative Agent
 
 
 


By: _________________________
Name:
Title:





Signature Page to
The Andersons, Inc. Credit Agreement

--------------------------------------------------------------------------------






 
 
FARM CREDIT MID-AMERICA, PCA, as a Lender




By: _________________________
Name:
Title:
 
 




 
 
 
 
 
 
 
 





Signature Page to
The Andersons, Inc. Credit Agreement

--------------------------------------------------------------------------------





 
 
BANK OF AMERICA, N.A., as a Lender




By: _________________________
Name:
Title:
 
 




 
 
 
 
 
 
 
 





Signature Page to
The Andersons, Inc. Credit Agreement

--------------------------------------------------------------------------------





 
 
BMO HARRIS BANK N.A., as a Lender




By: _________________________
Name:
Title:
 
 




 
 
 
 
 
 
 
 





Signature Page to
The Andersons, Inc. Credit Agreement

--------------------------------------------------------------------------------





 
 
BANK OF THE WEST, as a Lender




By: _________________________
Name:
Title:
 
 




 
 
 
 
 
 
 
 





Signature Page to
The Andersons, Inc. Credit Agreement

--------------------------------------------------------------------------------





 
 
FIFTH THIRD BANK, as a Lender




By: _________________________
Name:
Title:
 
 




 
 
 
 
 
 
 
 





Signature Page to
The Andersons, Inc. Credit Agreement

--------------------------------------------------------------------------------





 
 
ABN AMRO CAPITAL USA LLC, as a Lender




By: _________________________
Name:
Title:
 
 




 
 
 
 
 
 
 
 





Signature Page to
The Andersons, Inc. Credit Agreement

--------------------------------------------------------------------------------





 
 
BRANCH BANKING AND TRUST COMPANY, as a Lender




By: _________________________
Name:
Title:
 
 




 
 
 
 
 
 
 
 





Signature Page to
The Andersons, Inc. Credit Agreement

--------------------------------------------------------------------------------





 
 
CITIBANK, N.A., as a Lender




By: _________________________
Name:
Title:
 
 




 
 
 
 
 
 
 
 





Signature Page to
The Andersons, Inc. Credit Agreement

--------------------------------------------------------------------------------







 
 
JPMORGAN CHASE BANK, N.A., as a Lender




By: _________________________
Name:
Title:
 
 




 
 
 
 
 
 
 
 





Signature Page to
The Andersons, Inc. Credit Agreement

--------------------------------------------------------------------------------





 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender




By: _________________________
Name:
Title:
 
 




 
 
 
 
 
 
 
 





Signature Page to
The Andersons, Inc. Credit Agreement

--------------------------------------------------------------------------------





 
 
SOCIÉTÉ GÉNÉRALE, as a Lender




By: _________________________
Name:
Title:
 




 
 
 
 
 
 
 





Signature Page to
The Andersons, Inc. Credit Agreement

--------------------------------------------------------------------------------





 
 
THE BANK OF NOVA SCOTIA, as a Lender




By: _________________________
Name:
Title:
 








By: _________________________
Name:
Title:
 
 
 
 
 
 
 





Signature Page to
The Andersons, Inc. Credit Agreement

--------------------------------------------------------------------------------





 
 
ARVEST BANK, as a Lender




By: _________________________
Name:
Title:
 




 
 
 
 
 
 
 





Signature Page to
The Andersons, Inc. Credit Agreement

--------------------------------------------------------------------------------





 
 
FIRST NATIONAL BANK OF OMAHA, as a Lender




By: _________________________
Name:
Title:
 




 
 
 
 
 
 
 





Signature Page to
The Andersons, Inc. Credit Agreement

--------------------------------------------------------------------------------







 
 
BOKF, N.A., as a Lender




By: _________________________
Name:
Title:
 




 
 
 
 
 
 
 





Signature Page to
The Andersons, Inc. Credit Agreement

--------------------------------------------------------------------------------


SCHEDULE I


Commitments




Lender:
364-Day Revolving Commitment
Five-Year Revolving Commitment:
Five-Year Term Loan Commitment:
Seven-Year Term Loan Commitment:
Total Commitment:
U.S. BANK NATIONAL ASSOCIATION
--




$95,789,473.65




$34,210,526.35


--




$130,000,000.00


FARM CREDIT MID-AMERICA, PCA


$250,000,000.00




$200,000,000.00


--




$250,000,000.00




$700,000,000.00


BANK OF AMERICA, N.A.
--




$73,684,210.53




$26,315,789.47


--




$100,000,000.00


BMO HARRIS BANK N.A.
--




$73,684,210.53




$26,315,789.47


--




$100,000,000.00


BANK OF THE WEST
--




$73,684,210.53




$26,315,789.47


--




$100,000,000.00


FIFTH THIRD BANK
--




$73,684,210.53




$26,315,789.47


--




$100,000,000.00


ABN AMRO CAPITAL USA LLC
--




$58,947,368.42




$21,052,631.58


--




$80,000,000.00


BRANCH BANKING AND TRUST COMPANY
--




$44,210,526.32




$15,789,473.68


--




$60,000,000.00


CITIBANK, N.A.
--




$44,210,526.32




$15,789,473.68


--




$60,000,000.00


JPMORGAN CHASE BANK, N.A.
--




$27,631,578.95




$9,868,421.05


--




$37,500,000.00


PNC BANK, NATIONAL ASSOCIATION
--




$27,631,578.95




$9,868,421.05


--




$37,500,000.00


SOCIÉTÉ GÉNÉRALE
--




$27,631,578.95




$9,868,421.05


--




$37,500,000.00


THE BANK OF NOVA SCOTIA
--




$27,631,578.95




$9,868,421.05


--




$37,500,000.00


ARVEST BANK
--




$18,421,052.63




$6,578,947.37


--




$25,000,000.00


FIRST NATIONAL BANK OF OMAHA
--




$18,421,052.63




$6,578,947.37


--




$25,000,000.00


BOKF, N.A.
--




$14,736,842.11




$5,263,157.89


--




$20,000,000.00








--------------------------------------------------------------------------------




Lender:
364-Day Revolving Commitment
Five-Year Revolving Commitment:
Five-Year Term Loan Commitment:
Seven-Year Term Loan Commitment:
Total Commitment:
TOTAL COMMITMENTS


$250,000,000




$900,000,000




$250,000,000




$250,000,000




$1,650,000,000










